                         Case 19-10479-KG             Doc 13       Filed 03/10/19        Page 1 of 135



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                                10479(___)
                                                                      Case No. 19-_____

                                            Debtors.                  (Joint Administration Requested)



                 DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
           (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION FINANCING AND
          (B) UTILIZE CASH COLLATERAL; (II) GRANTING ADEQUATE PROTECTION TO
                PREPETITION SECURED LENDERS; (III) PROVIDING SUPERPRIORITY
          ADMINISTRATIVE EXPENSE STATUS; (IV) SCHEDULING FINAL HEARING; AND
                               (V) GRANTING RELATED RELIEF

                  The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

         submit this motion (this “Motion”), pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2),

         364(c)(3), 364(d)(1), and 364(e) of title 11 of the United States Code (the “Bankruptcy Code”)

         and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the

         “Bankruptcy Rules”) seeking entry of an interim order, substantially in the form attached hereto

         as Exhibit A (the “Interim Order”) and a final order (the “Final Order” and, together with the

         Interim Order, the “Proposed Orders”) (i) authorizing the Debtors, as borrowers (the

         “Borrowers”), to (a) obtain a senior secured, super-priority, debtor-in-possession term credit

         facility (the “DIP Facility”) pursuant to that certain Debtor-in-Possession Credit Agreement (as

         amended, restated, supplemented or otherwise modified from time to time, the “DIP Credit

         Agreement”), a copy of which is attached hereto as Exhibit B, by and among (a) the Borrowers,


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.

01:24254689.3
                Case 19-10479-KG             Doc 13       Filed 03/10/19        Page 2 of 135



(b) Fortress Credit Co. LLC as administrative agent (the “DIP Agent”), and (c) the lenders from

time to time party thereto (the “DIP Lenders”) on the terms described herein; (ii) granting

adequate protection to the Debtors’ prepetition secured lenders (the “Prepetition Lenders”);

(iii) providing superpriority administrative expense status; (iv) permitting use of cash collateral;

(v) scheduling a hearing to consider approval of this Motion on a final basis (the “Final

Hearing”); and (vi) granting related relief. The facts and circumstances supporting this Motion

are set forth in the concurrently filed Declaration of Gregory J. Osberg in Support of Chapter 11

Petitions and First-Day Motions (the “First Day Declaration”).2 In further support of this

Motion, the Debtors respectfully state as follows:

                                     JURISDICTION AND VENUE

        1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b), and pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent the consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution. Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and

1409.




2
 Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the First Day
Declaration.


                                                        2
               Case 19-10479-KG        Doc 13     Filed 03/10/19      Page 3 of 135



       2.      The legal authority for the relief requested in this Motion is sections 105, 361,

362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001, 6004, and 9014, and Local Rules 4001-2 and 9013-1.

                                        BACKGROUND

A.     General Background

       3.      On the date hereof (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors

are authorized to operate their business and manage their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No official committees have

been appointed in these Chapter 11 Cases and no request has been made for the appointment of a

trustee or an examiner.

       4.      Additional information regarding the Debtors’ businesses, capital structure, and

the circumstances leading to the filing of these Chapter 11 Cases is set forth in the First Day

Declaration.

B.     The Debtors’ Prepetition Funded Debt

       5.      On July 9, 2013, New Publishing Holdings, Inc. (“Holdings”), F+W Media, Inc.

(“F+W Media”), and certain of F+W Media’s subsidiaries, including F+W Subscription

Services, LLC, F+W Trade Show & Events, LLC, F+W OH e-Commerce, LLC, Former Quilting

Inc., The Writers Store, LLC, and F+W NH e-Commerce, LLC (collectively, the “Subsidiary

Guarantors”), entered into a credit facility (the “Pre-Petition Credit Facility”) that provided for a

$125 million term loan to refinance certain debt and $10 million for revolving credit and letters

of credit to fund operations (the “Loans”). F+W Media was the borrower under the Pre-Petition

Credit Facility and the obligations under the Pre-Petition Credit Facility were guaranteed by



                                                 3
              Case 19-10479-KG        Doc 13     Filed 03/10/19    Page 4 of 135



Holdings and the Subsidiary Guarantors. The Loans were secured by liens on all of the assets of

Holdings, F+W Media, and the Subsidiary Guarantors.

       6.     As a result of continued decline in revenues, F+W Media had to increase its

borrowing under the Pre-Petition Credit Facility. By spring 2017, the total principal amount

owed with respect to the Loans was approximately $99 million and F+W Media was in default of

certain covenants and payments under the Pre-Petition Credit Facility.

       7.     During November and December, 2016, the several lenders party to the Pre-

Petition Credit Facility (collectively, the “Lenders”) approached Holdings’ board of directors to

explore possible restructuring options.      As a result of discussions between Holdings’

management and representatives of the Lenders over the next five months, the Lenders agreed to

an out-of-court restructuring (the “Restructuring”) of the Company, immediately after which the

Lenders would hold approximately 97% of the equity interests of the new parent company of

Holdings, New Publishing Holdings Parent, LLC (“Parent”), while Holdings’ existing

stockholders would hold approximately 3% of such equity interests.

       8.     In order to effectuate the Restructuring, on May 24, 2017, the Pre-Petition Credit

Facility was amended and restated (the “A&R Pre-Petition Credit Facility”). The Lenders

received 97% of the equity interests in Parent as consideration for forgiving approximately $64

million of the outstanding amounts due under the Pre-Petition Credit Facility and the Lenders

exchanged the remaining approximately $35 million of existing terms loans for new “last out”

term loans pursuant to the A&R Pre-Petition Credit Facility (the “Tranche B-2 Term Loans”). In

addition, under the A&R Pre-Petition Facility, certain of the Lenders agreed to provide $15

million of new “first out” terms loans (the “Tranche B-1 Term Loans”) to F+W Media to enable




                                               4
              Case 19-10479-KG          Doc 13   Filed 03/10/19     Page 5 of 135



the Company to pursue certain strategic options designed to streamline operations and increase

revenue.

       9.      The Tranche B-1 Term Loans and the Tranche B-2 Term Loans are secured by a

lien on substantially all of the assets of F+W Media, Holdings, and the Subsidiary Guarantors,

and 65% of F+W Media’s equity interest in F&W Media International Limited (“F&W UK”).

The Lenders do not have a lien on the assets of F&W UK. The current aggregate amount

outstanding on account of the Tranche B-1 Term Loans, including accrued and unpaid interest, is

$15,360,209. The current aggregate amount outstanding on account of the Tranche B-2 Term

Loans, including accrued and unpaid interest, is $42,885,401.

       10.     Pursuant to the A&R Prepetition Credit Facility, the Tranche B-1 Term Loans and

the Tranche B-2 Term Loans are required to be paid on or before the Term Loan Maturity Date

(as defined in the A&R Prepetition Credit Facility) of May 24, 2022. No current debt service

payments are being made.

C.     DIP Facility Overview

       I.      EFFORTS TO OBTAIN FINANCING

       11.     As more fully described in the First Day Declaration, the Debtors are unable to

maintain their normal operations based on operating cash flow and, in consultation with FTI

Consulting, Inc. (“FTI”), who will be providing the Debtors with a chief restructuring officer and

certain additional personnel, determined that additional funding would be necessary to finance

postpetition operations, including payroll and other essential payments, as well as other

administrative costs in a bankruptcy.

       12.     The Debtors’ critical financial situation required them to seek immediate access to

credit to enable the continuation of normal business operations and the preservation of the value



                                                 5
              Case 19-10479-KG          Doc 13     Filed 03/10/19      Page 6 of 135



of their estates for the benefit of all stakeholders until a going-concern sale of substantially all of

the Debtors’ assets could be completed. The absence of such immediate working capital would

irreparably harm the Debtors, their estates, and stakeholders by compromising the Debtors’

ability to finance basic operations, maintain business relationships, and pay employees while

simultaneously pursuing efforts to maximize value for the estates.

       13.     Prior to the Petition Date, the Debtors, with the assistance of their professional

advisors, evaluated strategic and financial options to improve postpetition liquidity. Indeed, as

set forth in greater detail in the First Day Declaration, before agreeing to enter into the DIP

Credit Agreement with the DIP Lenders, the Debtors approached a number of potential debtor-

in-possession financing lenders in the hopes of soliciting meaningful debtor-in-possession

proposals. However, financing on better terms was not available to the Debtors. Following

arm’s length negotiations with the DIP Lenders, the Debtors reached an agreement on the terms

set forth in the DIP Credit Agreement and described in this Motion.

       14.     Throughout these efforts, the Debtors were unable to obtain the necessary

financing on an unsecured, administrative expense basis under section 503(b)(1) of the

Bankruptcy Code. The Debtors have further been unable to obtain credit on an unsecured basis,

but enjoying (a) “superiority” over that of administrative expenses of the kind specified in

sections 503(b), 507(a), and 507(b) of the Bankruptcy Code; (b) secured solely by a lien on

property of the Debtors’ estates that is not otherwise subject to a lien; or (c) secured solely by a

junior lien on property of the Debtors’ estates that is subject to other liens. Although the Debtors

attempted to secure financing on better terms, the DIP Lenders were unwilling to extend funding

without obtaining superpriority claim status, perfected security interests in liens on the Debtors’




                                                  6
                     Case 19-10479-KG             Doc 13       Filed 03/10/19        Page 7 of 135



     existing and after-acquired assets with the priorities set forth in the Interim Order, and the other

     protections set forth in the Interim Order.

             15.      Without the DIP Facility and the authorized use of Cash Collateral, the Debtors

     do not have sufficient available sources of working capital to finance their business operations in

     the ordinary course of business or to fund other administrative expenses in the Chapter 11 Cases.

     The DIP Lenders have agreed to provide liquidity that the Debtors believe is an essential

     component of their efforts to preserve their business as a going concern, maximize the value of

     their estates in anticipation of a sale of substantially all of the Debtors’ assets, and successfully

     administer the Chapter 11 Cases. As a result, by this Motion, the Debtors seek authorization to

     obtain postpetition financing pursuant to the terms set forth in this Motion, the DIP Credit

     Agreement, the Interim Order, and the Final Order.

             II.      MATERIAL TERMS OF THE DIP FACILITY

             16.      Pursuant to Bankruptcy Rule 4001(c)(1) and Local Rule 4001-2, the significant

     terms of the DIP Credit Agreement are as follows:3

             MATERIAL TERMS OF DEBTORS’ POSTPETITION FINANCING

Borrowers                                       New Publishing Holdings, Inc., F+W Media, Inc., F+W
DIP Credit Agreement, Preamble.                 Subscription Services, LLC, F+W NH e-Commerce, LLC, F+W
                                                OH e-Commerce, LLC, Former Quilting Inc., The Writers Store,
                                                Inc., F+W Trade Show & Events, LLC, and F&W Media
                                                International Limited

DIP Lenders                                     Each of the Persons listed on Schedule 1.01 to the DIP Credit
DIP Credit Agreement, Section 1.01.             Agreement and each assignee that becomes a party to the DIP
                                                Credit Agreement as a Lender by assuming all or a portion of the
                                                Lending Commitments as set forth in Section 9.04(b) of the DIP

     3
       For a complete description of the terms and conditions of the DIP Facility, reference is made to the DIP Credit
     Agreement, the Interim Order, and the Final Order, the terms of which shall control in all respects. This summary is
     qualified entirely by the provisions of the DIP Credit Agreement, the Interim Order, and the Final Order, and
     interested parties are strongly encouraged to read the operative documents and such orders. Capitalized terms used,
     but not otherwise defined, in this summary shall be given the same meanings ascribed to them in the DIP Credit
     Agreement, the Interim Order, and the Final Order, as applicable.

                                                              7
                   Case 19-10479-KG     Doc 13     Filed 03/10/19     Page 8 of 135



                                       Credit Agreement.

DIP Administrative Agent               Fortress Credit Co. LLC
DIP Credit Agreement, Preamble.

Total Lending Commitments;             The aggregate amount of the DIP Facility is $8.0 million.
Making of Term Loans
Bankruptcy Rule 4001(c)(1)(B)          The interim borrowing limit is $2.0 million.

DIP Credit Agreement, definition of
“Total Lending Commitments”; DIP
Credit Agreement §2.01(a);
Interim Order, ¶¶ I, 4(a)

Interest Rate                          Each Term Loan shall bear interest (computed on the basis of the
Bankruptcy Rule 4001(c)(1)(B)          actual number of days elapsed over a year of 365 or 366 days, as
                                       applicable) at a rate of Eurodollar Base Rate plus 10% per
Local Rule 4001-2(a)(ii); DIP Credit   annum.
Agreement, § 2.05

Default Interest Rate                  DIP Interest Rate plus 2.00% per annum.
Bankruptcy Rule 4001(c)(1)(B)

Local Rule 4001-2(a)(ii); DIP Credit
Agreement, § 2.06

Fees and Expenses                      Closing Fee. A Closing Fee of twenty percent (20%) of the
Bankruptcy Rule 4001(c)(1)(B)          Total Lending Commitment shall be fully earned and be
                                       capitalized and added to the principal balance of the Term Loans
Local Rule 4001-2(a)(ii)               on the Effective Date; provided, however, that the Closing Fee,
                                       related interest and charges, shall not be included for purposes of
DIP Credit Agreement, §§ 2.07; 9.03;   determining whether the Borrowers have exceeded the Lending
Interim Order, ¶ 4(d)                  Commitment.

                                       Unused Line Fee. An Unused Line Fee of 2.0% per annum
                                       would be charged on the average unused portion of the DIP
                                       Credit Facility, earned and payable monthly.

                                       Section 9.03 of the DIP Credit Agreement provides that the
                                       Borrowers shall pay the reasonable out-of-pocket expenses
                                       incurred by the Agent, including the reasonable fees, charged,
                                       and disbursements of counsel for the Agent and the Lenders,
                                       among other things.

Termination/Maturity Date              “Termination Date” means the earliest to occur of (i) thirty (30)
Bankruptcy Rule 4001(c)(1)(B)          days after the Effective Date unless a Final Borrowing Order has

                                                  8
                    Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 9 of 135



                                           been entered by the Bankruptcy Court on or before the
See DIP Credit Agreement, definitions      expiration of such thirty-day period; (ii) the Maturity Date;
of “Termination Date” and “Maturity        (iii) the Effective Date of a chapter 11 plan; and (iv) the
Date”                                      occurrence of an Event of Default.

Interim DIP Order ¶8(c)                    “Maturity Date” means the date that is 150 days after the
                                           Petition Date.

Liens, Collateral, and Priority            Subject to entry of the DIP Orders, the DIP Credit Agreement,
Bankruptcy Rule 4001(c)(1)(B)(i), (vii)    the DIP Orders, and the other Loan Documents (a) will create in
& (xi)                                     favor of the Agent, on account of the Lenders, a superpriority
                                           claim under section 364(c), 364(d), and 507(b) of the
Local Rule 4001-2(a)(i)(D), (G), (a)(ii)   Bankruptcy Code that shall have priority over any and all
                                           administrative claims specified in Bankruptcy Code, including
DIP Credit Agreement §2.13; Interim        claims pursuant to sections 105, 326, 328, 330, 331, 364(c),
Order, ¶ 6.                                503(a), 503(b), 506(c) (subject to entry of the Final Borrowing
                                           Order), 507(a), 507(b), 546(c), 546(d), 726, 1114, or otherwise,
                                           subject only to the Professional Fee Carve Out and (b) constitute
                                           a grant by the Borrowers to the Lenders of a fully perfected and
                                           unavoidable first priority Lien on, and security interest, in, all
                                           right, title, and interest of the Borrowers thereunder in all
                                           Collateral as security for the Obligations, in each case prior and
                                           superior in right to any other Person, other than (x) Permitted
                                           Prior Liens and (y) the Professional Fee Carve Out, and no
                                           further recording, filing, or other action of any kind will be
                                           required in connection with the creation, perfection or
                                           enforcement of such security interests and Liens.

Carve-out                                  “Professional Fee Carve Out” means an amount equal to:
                                           (i) quarterly fees required to be paid to the United States Trustee
Local Rule 4001-2(a)(i)(F)                 pursuant to 28 U.S.C. §1930(a)(6), plus interest, if applicable, at
                                           the statutory rate, and any fees payable to the clerk of the
DIP Credit Agreement, Section 1.01,        Bankruptcy Court; (ii) the claims of counsel to the Borrowers,
Definition of “Professional Fee Carve      whose retention is approved during the Chapter 11 Cases
Out”; Interim Order, ¶ 11                  pursuant to sections 327 and 328 of the Bankruptcy Code,
                                           (collectively, the “Debtors’ Professionals”) for unpaid fees and
                                           expenses which were incurred at any time on and after the
                                           Carve-Out Trigger Date in an aggregate amount not exceeding
                                           $125,000; plus the claims of the Debtors’ Professionals for
                                           unpaid fees and expenses which were incurred at any time on
                                           and after the Petition Date and before the Carve-Out Trigger
                                           Date, but such claims shall not exceed the aggregate amounts for
                                           such Debtors’ Professionals expressly set forth in the Approved
                                           Budget for such period; provided that, in each case, such fees
                                           and expenses of the Debtors’ Professionals are ultimately
                                           allowed on a final basis by the Bankruptcy Court under sections

                                                      9
                  Case 19-10479-KG    Doc 13    Filed 03/10/19     Page 10 of 135



                                     330 and 331 of the Bankruptcy Code and are not excluded from
                                     the Carve-Out under any DIP Order; and (iii) the claims of
                                     counsel to the Committee, whose retention is approved during
                                     the Chapter 11 Cases pursuant to sections 1103 of the
                                     Bankruptcy       Code,    (collectively,    the    “Committee’s
                                     Professionals” and together with the Debtors’ Professionals, the
                                     “Retained Professionals”) for unpaid fees and expenses incurred
                                     at any time on and after the Carve-Out Trigger Date in an
                                     aggregate amount not exceeding $25,000; plus the claims of the
                                     Committee’s Professionals for unpaid fees and expenses which
                                     were incurred at any time on and after the Petition Date and
                                     before the Carve-Out Trigger Date, but such claims shall not
                                     exceed the aggregate amounts for such Committee’s
                                     Professionals expressly set forth in the Approved Budget for
                                     such period; provided that, in each case, such fees and expenses
                                     of the Committee’s Professionals are ultimately allowed on a
                                     final basis by the Bankruptcy Court under sections 330 and 331
                                     of the Bankruptcy Code and are not excluded from the Carve-
                                     Out under and DIP Order.

Events of Default                    Section 7.01 of the DIP Credit Agreement sets forth the Events
Bankruptcy Rule 4001(c)(1)(B)        of Default thereunder, including, among others, failure to pay
                                     any Term Loan or the interest thereon when due.
DIP Credit Agreement, § 7.01

Adequate Protection                  The Interim Order provides for the following adequate
Bankruptcy Rule 4001(c)(1)(B)(ii)    protection for the Pre-Petition Lenders:

Local Rule 4001-2(a)(i)(E)           As adequate protection to the Pre-Petition Lenders which are
                                     “Tranche B-1 Term Lenders” (as defined in the Pre-Petition
Interim Order, ¶ 12; DIP Credit      Credit Agreement), they are hereby granted:
Agreement § 5.14(b)                     (i) replacement liens on all collateral granted under the DIP
                                             Facility, junior only to the liens granted under the DIP
                                             Facility (including, for the avoidance of doubt, the Prior
                                             Permitted Liens and the Carve-Out);
                                        (ii) adequate protection payments equal to the amount of
                                             non-default contractual interest that accrues from and
                                             after the Petition Date under the Pre-Petition Debt held
                                             by such Pre-Petition Lenders and which shall be paid in
                                             kind by being capitalized and treated as principal on the
                                             first business day of each month; provided, however, that
                                             such adequate protection payments shall not constitute
                                             administrative claims against the estates and shall be
                                             treated as part of the Tranche B-1 obligations under the
                                             Pre-Petition Credit Agreement, and
                                        (iii) a superpriority administrative expense claim, to the

                                               10
                     Case 19-10479-KG     Doc 13    Filed 03/10/19     Page 11 of 135



                                                extent of diminution of value of their collateral, junior
                                                only to the Super-Priority Claim and the Carve-Out.

                                         As adequate protection to the Pre-Petition Lenders which are
                                         “Tranche B-2 Term Lenders” (as defined in the Pre-Petition
                                         Credit Agreement), they are hereby granted replacement liens on
                                         all collateral granted under the DIP Facility, to the extent of
                                         diminution of value of their collateral, junior only to the liens
                                         granted under the DIP Facility (including, for the avoidance of
                                         doubt, the Prior Permitted Liens and the Carve-Out) and the
                                         adequate protection liens granted to the Tranche B-1 Term
                                         Lenders.

Automatic Stay                           Paragraph 8 of the Interim Order provides that the automatic
Bankruptcy Rule 4001(c)(1)(B)(iv)        stay shall be vacated as to the DIP Agent and the DIP Lenders to
                                         permit such parties to perform such actions described in or
Interim Order, ¶ 8                       permitted in the Interim Order.

Challenge Period                         There is no challenge period and pre-petition liens may be
Bankruptcy Rule 4001(c)(1)(B)(iii),      challenged at any point, subject to paragraph 16 of the Interim
(viii)                                   Order “Limitation on Use of DIP Financing and DIP Collateral”.

Local Rule 4001-(2)(a)(i)(B)


Limitation on Use of Proceeds            The proceeds of the Borrowings under the DIP Credit
Bankruptcy Rule 4001(c)(1)(B), (B)(ii)   Agreement may only be used (i) to finance working capital and
                                         general business purposes of the Borrowers, and (ii) for the
DIP Credit Agreement,                    payment of expenses arising in the Chapter 11 Cases as may be
§ 5.11; Interim Order, ¶ 16              approved by the Bankruptcy Court (to the extent required) and,
                                         in all instances and subject to Section 5.13, shall be in
                                         accordance with the Approved Budget.

                                         Section 5.11 of the DIP Credit Agreement sets forth certain other
                                         restrictions on the use of the proceeds of the Borrowings.

Budget                                   The use of Borrowings under the DIP Credit Agreement is
Bankruptcy Rule 4001(c)(1)(B)            limited in accordance with the terms of the Approved Budget.

Local Rule 4001-2(a)(ii)

DIP Credit Agreement § 5.13

Conditions Precedent to Borrowing        The Effective Date of the DIP Credit Agreement is subject to the
Bankruptcy Rule 4001(c)(1)(B)            satisfaction of usual and customary conditions precedent,
                                         including entry of the Interim Order.

                                                   11
                     Case 19-10479-KG       Doc 13     Filed 03/10/19    Page 12 of 135



DIP Credit Agreement,
§ 6.01

Interim DIP Order ¶4(e)

Section 506(c) Waiver                      Subject to entry of the Final Order, no costs or expenses of
Bankruptcy Rule 4001(c)(1)(B)(x)           administration or other charge, lien, assessment or claim
                                           incurred at any time (including, without limitation, any expenses
Local Rule 4001-2(a)(1)(C)                 set forth in the Approved Budget) by the Debtors or any other
                                           person or entity shall be imposed or charged against any or all of
Interim Order, ¶ 9                         the DIP Agent, DIP Lenders, their respective claims, or their
                                           respective collateral under Section 506(c) of the Bankruptcy
                                           Code or otherwise, and the Debtors, on behalf of their estates,
                                           waive any such rights.

Indemnification                            The Borrowers are required to indemnify the Agent and each
Bankruptcy Rule 4001(c)(1)(B)(ix)          Related Party of the Agent in accordance with the terms of the
                                           DIP Credit Agreement.
DIP Credit Agreement, § 9.03(b)

Sale Process Covenants                     Section 7.01(x) of the DIP Credit Agreements set forth certain
Bankruptcy Rule 4001(c)(1)(B)              sale milestones and a deadline by which the Debtors must file a
                                           plan. The Debtors’ failure to achieve these milestones is
DIP Credit Agreement, § 7.01(x)            considered an Event of Default.

Liens on Avoidance Actions                 Subject to entry of the Interim Order, the DIP Lenders shall have
Bankruptcy Rule 4001(c)(1)(B)(xi)          liens on avoidance actions under section 549 of the Bankruptcy
                                           Code.
Local Rule 4001-2(a)(i)(D)
                                           Subject to entry of the Final Order, the DIP Lenders shall have
Interim Order, ¶6(a)                       liens on all gross proceeds and recoveries from actions for
                                           preferences, fraudulent conveyances, and other avoidance power
                                           claims under sections 544, 545, 547, 548, 550, 552(b) and 553 of
                                           the Bankruptcy Code (collectively, the “Avoidance Actions”)


            III.       ADDITIONAL PROVISIONS

            17.        In accordance with Local Rule 4001-2(a)(i), the following provisions of the DIP

     Credit Agreement are highlighted below:

                       a. Provisions that grant cross-collateralization protection (other than
                       replacement liens or other adequate protection to the prepetition secured
                       creditors.


                                                      12
Case 19-10479-KG       Doc 13     Filed 03/10/19     Page 13 of 135



 There are no such provisions.

 b. Provisions or findings of fact that bind the estate or other parties in
 interest with respect to the validity, perfection or amount of the secured
 creditor’s prepetition lien or the waiver of claims against the secured
 creditor without first giving parties in interest at least seventy-five days (75)
 days from the entry of the order and the creditors’ committee, if formed, at
 least sixty (60) days from the date of its formation to investigate such
 matters.

 There are no such provisions.

 c. Provisions that seek to waive, without notice, whatever rights the Debtors’
 estate may have under 11 U.S.C. § 506(c).

 As noted above, there is a section 506 waiver that is subject to entry of the Final
 Order.

 d. Provisions that immediately grant to the prepetition secured creditors
 liens on the Debtors’ claims and causes of action arising under 11 U.S.C.
 §§ 544, 545, 547, 548 and 549.

 As noted, above, the DIP Lenders will have liens on the proceeds of actions under
 section 549 of the Bankruptcy Code upon entry of the Interim Order. The DIP
 Lenders will have liens on the proceeds of Avoidance Actions upon entry of the
 Final Order.

 e. Provisions that deem prepetition debt to be postpetition debt or that use
 postpetition loans from a prepetition secured creditor to pay part or all of
 that secured creditor’s prepetition debt, other than as provided in 11 U.S.C.
 § 552(b).

 There are no such provisions.

 f. Provisions that provide disparate treatment for the professionals retained
 by a creditors’ committee from those professionals retained by the debtor
 with respect to a professional fee carve-out.

 As noted above, both the Debtors and any creditors’ committee are subject to the
 Carve-Out, which is tied to the budget (which includes different budgeted
 amounts for each).

 g. Provisions that prime any secured lien absent consent of the affected
 lienor.




                                 13
               Case 19-10479-KG       Doc 13     Filed 03/10/19    Page 14 of 135



                The liens securing the DIP Facility will prime certain of the Prepetition Lenders’
                prepetition liens, but the Prepetition Lenders have consented to this priming.

                h. Provisions that seek to affect the Court’s power to consider the equities of
                the case under 11 U.S.C. § 552(b)(1).

                There are no such provisions.

                                    RELIEF REQUESTED

         18.    By this Motion, the Debtors request entry of the Interim Order and the Final

Order.

                (a)    authorizing the Debtors to obtain, as Borrowers, the DIP Facility pursuant
                       to the terms of that certain DIP Credit Agreement by and among (a) the
                       Borrowers, (b) the DIP Agent, and (c) the DIP Lenders;

                (b)    authorizing the Debtors to execute and deliver the DIP Credit Agreement
                       and all other related documents and agreements, including security
                       agreements, deposit account control agreements, pledge agreements,
                       guaranties, and promissory notes (collectively, the “DIP Loan
                       Documents”), and to perform such other acts as may be necessary or
                       desirable in connection with the DIP Loan Documents;

                (c)    authorizing the Debtors, subject to the terms, conditions, and limitations
                       set forth in the DIP Credit Agreement, the DIP Loan Documents, and the
                       Interim Order, to borrow up to an aggregate principal amount of
                       $2,000,000 upon entry of the Interim Order, and up to an aggregate
                       principal amount of $8,000,000 upon entry of the Final Order.

                (d)    authorizing the Debtors to use Cash Collateral as contemplated by section
                       363 of the Bankruptcy Code on the terms and conditions set forth in the
                       DIP Credit Agreement, the DIP Loan Documents, and the Interim Order;

                (e)    authorizing the Debtors to grant adequate protection to the Prepetition
                       Lenders with the relative priorities set forth herein, consisting of
                       replacement liens and superpriority claims, as well as various other
                       benefits more fully described herein;

                (f)    providing the DIP Agent (for the benefit of the DIP Lenders) with
                       superpriority administrative expense claim status pursuant to section
                       364(c)(1) of the Bankruptcy Code;

                (g)    granting to the DIP Agent (for the benefit of the DIP Lenders) perfected
                       security interests in and liens on all of the DIP Collateral (as defined
                       below), pursuant to sections 364(c)(2), 364(c)(3), and 364(d)(1) of the

                                                14
             Case 19-10479-KG         Doc 13     Filed 03/10/19    Page 15 of 135



                      Bankruptcy Code, to secure all of the DIP Obligations (as defined below),
                      subject only to Permitted Liens (as defined below) and prior payment of
                      the Carve-Out (as defined below);

               (h)    vacating and modifying the automatic stay imposed by section 362 of the
                      Bankruptcy Code to the extent necessary to implement and effectuate the
                      terms and provisions of the DIP Credit Agreement and the Interim Order
                      (and, upon its entry, the Final Order);

               (i)    scheduling a Final Hearing to consider the relief requested in this Motion
                      on a final basis no later than 30 days following entry of the Interim Order;

               (j)    granting related relief.

                             BASIS FOR RELIEF REQUESTED

       I.      APPROVAL OF THE DIP FACILITY IS APPROPRIATE
               UNDER SECTION 364 OF THE BANKRUPTCY CODE

       19.     Section 364 of the Bankruptcy Code gives bankruptcy courts the power to

authorize postpetition financing for a chapter 11 debtor in possession. To the extent a debtor

requires credit, but is unable to obtain such credit on unsecured terms, the Bankruptcy Code

offers a debtor in possession flexibility to provide various protections to induce a postpetition

lender to extend credit to a debtor in possession. Specifically, a postpetition lender can be

granted a superpriority administrative expense claim, a lien on unencumbered property, a junior

lien on encumbered property, and, if the court finds that the interests of the holders of existing

liens are adequately protected, a priming lien on encumbered property. 11 U.S.C. § 364(c), (d).

See In re Defender Drug Stores, Inc., 126 B.R. 76, 81 (Bankr. D. Ariz. 1991), aff’d, 146 B.R.

312 (B.A.P. 9th Cir. 1992) (quoting Unsecured Creditors’ Comm. v. First Nat’l Bank & Tr. Co.

of Escanaba (In re Ellingsen MacLean Oil Co.), 834 F.2d 599, 603 (6th Cir. 1987)) (“Having

recognized the natural reluctance of lenders to extend credit to a company in bankruptcy,

Congress designed [section] 364 to provide ‘incentives to the creditor to extend postpetition




                                                 15
             Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 16 of 135



credit.’”). The DIP Credit Agreement satisfies applicable standards for approval under section

364 of the Bankruptcy Code.

       (a)     The DIP Credit Agreement Satisfies Section 364(c) of the Bankruptcy Code

       20.     Courts have articulated a three-part test to determine whether a debtor is entitled

to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

(a) the debtor is unable to obtain unsecured credit under section 364(b), i.e., by allowing a lender

only an administrative claim; (b) the credit transaction is necessary to preserve the assets of the

estate; and (c) the terms of the transaction are fair, reasonable, and adequate, given the

circumstances of the debtor-borrower and the proposed lender. In re Ames Dep’t Stores, Inc.,

115 B.R. 34, 37-39 (Bankr. S.D.N.Y. 1990); In re The Crouse Grp., Inc., 71 B.R. 544, 549

(Bankr. E.D. Pa. 1987). Section 364 of the Bankruptcy Code does not impose upon a debtor in

possession the onerous duty to seek unsecured credit from every possible lender before

concluding that such credit is not available. See Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In

re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). This is true especially when time is of

the essence. See, e.g., id.; In re Reading Tube Indus., 72 B.R. 329, 333 (Bankr. E.D. Pa. 1987).

       21.     As described in this Motion and in the First Day Declaration, the Debtors are in

critical need of postpetition debtor-in-possession financing. Throughout the Chapter 11 Cases,

the Debtors’ operating expenses will exceed their cash generation from postpetition operations

alone. In order to continue paying for basic business operating expenses, the Debtors needed to

search for postpetition financing. The Debtors searched for such financing on the most favorable

terms, including by marketing the debtor-in-possession financing to multiple lenders over a

course of several weeks in an effort to solicit meaningful debtor-in-possession financing

proposals. The Debtors submit that the terms and conditions of the DIP Facility are fair and



                                                16
              Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 17 of 135



reasonable. Throughout these efforts, the Debtors were unable to obtain the necessary financing

on an unsecured, administrative expense basis under section 503(b)(1) of the Bankruptcy Code.

Although the Debtors attempted to secure financing on better terms, the DIP Lenders were

unwilling to extend additional funding without obtaining superpriority claim status, perfected

security interests in liens on the Debtors’ existing and after-acquired assets with the priorities and

protections set forth in the Interim Order.

       22.     As a condition to extending the DIP Facility that the Debtors need, the DIP

Lenders require the protections contained in sections 364(c) and 364(d) of the Bankruptcy Code.

Specifically, the DIP Facility will be secured, in each case subject to the Carve-Out and the

Permitted Prior Liens, by first priority, valid, binding, enforceable, unavoidable and fully

perfected security interests and liens (collectively, the “DIP Liens”) in, against, and upon the DIP

Collateral, and excluding Avoidance Actions, but, subject to entry of the Final Order, including

the Avoidance Actions Proceeds. In addition to the DIP Liens, the DIP Lenders will be granted,

for all DIP Obligations, an allowed super-priority administrative expense claim pursuant to

section 364(c)(1) of the Bankruptcy Code against the Debtors and their estates. The Debtors

submit that the terms and conditions of the DIP Facility presented herein was the most favorable

financing available under the circumstances.

       23.     The DIP Facility provides the funding necessary for the Debtors to sell

substantially all of their assets as a going concern. Without the DIP Facility, the Debtors may be

required to cease payments to fund critical business operating expenses, such as payroll and

vendor payments, which would destroy a substantial portion of the going concern value of the

Debtors’ estates.




                                                 17
             Case 19-10479-KG          Doc 13     Filed 03/10/19     Page 18 of 135



       (b)     The DIP Credit Agreement Satisfies Section 364(d) of the Bankruptcy Code

       24.     The DIP Credit Agreement and the proposed Interim Order also provide that the

DIP Liens shall have priming liens on all of the assets of the Debtors (except for Permitted Prior

Liens) and shall have priority over the Pre-Petition Credit Liens and therefore is subject to

approval under section 364(d) of the Bankruptcy Code. Section 364(d)(1) of the Bankruptcy

Code authorizes a debtor-in-possession to incur superpriority senior secured priming liens if:

(a) the debtor is unable to obtain such credit otherwise, and (b) the interests of the secured

creditors whose liens are being primed by the postpetition financing are adequately protected.

See 11 U.S.C. §§ 364(d)(1). As described above, the Debtors are unable to obtain viable

financing on terms more favorable than the DIP Credit Agreement. Further, as described below,

the Interim Order contemplates a fair adequate protection package which was consented to by the

Pre-Petition Lenders. Accordingly, the Debtors submit that the proposed DIP Facility satisfies

the requirements of section 364(d) of the Bankruptcy Code.

       II.     THE COURT SHOULD APPROVE THE DEBTORS’ USE OF CASH
               COLLATERAL

       25.     Section 363 of the Bankruptcy Code restricts a debtor’s use of a secured creditor’s

cash collateral, providing, in pertinent part, that “[t]he trustee may not use, sell, or lease cash

collateral . . . unless – (A) each entity that has an interest in such cash collateral consents; or

(B) the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.”    11 U.S.C. § 363(c)(2).      Pursuant to section 363(c)(2) of the

Bankruptcy Code, the Court may authorize the Debtors to use cash collateral so long as the

applicable secured creditor consents or is adequately protected. See In re McCormick, 354 B.R.

246, 251 (Bankr. C.D. Ill. 2006) (to use the cash collateral of a secured creditor, the debtor must

have the consent of the secured creditor or must establish to that the secured creditor’s interest in

                                                 18
               Case 19-10479-KG       Doc 13     Filed 03/10/19     Page 19 of 135



the cash collateral is adequately protected); see also In re Pursuit Athletic Footwear, Inc., 193

B.R. 713, 721 (Bankr. D. Del. 1996) (holding that creditors were adequately protected and

allowing debtor to use cash collateral); In re Atrium Corp., 2010 WL 2822131, at *6 (Bankr. D.

Del. Mar. 17, 2010) (authorizing debtor’s use of cash collateral and granting creditor adequate

protection).

       26.      The Debtors have satisfied the requirements of section 363(c)(2) of the

Bankruptcy Code and should be authorized to use the Cash Collateral. The Prepetition Lenders

have consented to the use of the Cash Collateral. In addition, the Prepetition Lenders’ interests

in the Cash Collateral will be adequately perfected, as described further below. Based upon the

foregoing, the Debtors request that the Court authorize the Debtors to use of the Cash Collateral

in accordance with the terms set forth in the Interim Order and the DIP Loan Documents.

       III.     THE COURT SHOULD AUTHORIZE THE DEBTORS TO PROVIDE
                ADEQUATE PROTECTION TO THE PREPETITION SECURED
                LENDERS

       27.      Section 363(e) of the Bankruptcy Code provides that “on request of an entity that

has an interest in property used . . . or proposed to be used . . . by [a debtor in possession], the

court, with or without a hearing, shall prohibit or condition such use . . . as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e). The propriety of adequate

protection is determined on a case-by-case basis. See Resolution Tr. Corp. v. Swedeland Dev.

Grp (In re Swedeland Dev. Grp.), 16 F.3d 552, 564 (3d Cir. 1994) (citing MBank Dallas, N.A. v.

O’Connor (In re O’Connor)), 808 F.2d 1393, 1397 (10th Cir. 1987)); In re Martin, 761 F.2d

472, 474 (8th Cir. 1985); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996); In re

Columbia Gas Sys., Inc., Nos. 91_803, 91_804, 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18,

1992); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986).



                                                19
                 Case 19-10479-KG       Doc 13     Filed 03/10/19    Page 20 of 135



       28.        Adequate protection shields a secured creditor from diminution in the value of its

interest in the particular collateral during the period of use. See In re Cont’l Airlines, Inc., 154

B.R. 176, 180-181 (Bankr. D. Del. 1993); In re 495 Cent. Park Ave. Corp., 136 B.R. at 631; In

re Beker Indus., 58 B.R. at 736. Adequate protection is not expressly defined in the Bankruptcy

Code. Rather, section 361 of the Bankruptcy Code provides a non-exclusive list of examples of

adequate protection. The flexibility provided by section 363 provides the Court with discretion

in fashioning the protection provided to a secured party. See In re Swedeland, 16 F.3d at 564.

Adequate protection may be provided through a “replacement lien” or “other relief” resulting in

the “indubitable equivalent” of the secured creditor’s interest in such property. See 11 U.S.C.

§ 361(2), (3).

       29.        The Debtors believe that the measures of protection set forth in the DIP Facility

constitute adequate protection, both for the granting of priming liens and for the use of cash

collateral, to protect the Prepetition Lenders from any diminution in value from the priming of

their lines or use of their prepetition collateral. The Debtors have obtained the consent of the

Prepetition Lenders to the priming liens provided in the DIP Facility by offering the following

adequate protection package:

       30.        As adequate protection to the Pre-Petition Lenders which are “Tranche B-1 Term

Lenders” (as defined in the Pre-Petition Credit Agreement), the Debtors agreed to provide

(i) replacement liens on all collateral granted under the DIP Facility, junior only to the liens

granted under the DIP Facility (including, for the avoidance of doubt, the Prior Permitted Liens

and the Carve-Out), (ii) adequate protection payments equal to the amount of non-default

contractual interest that accrues from and after the Petition Date under the Pre-Petition Debt held

by such Pre-Petition Lenders and which shall be paid in kind by being capitalized and treated as



                                                  20
              Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 21 of 135



principal on the first business day of each month; provided, however, that such adequate

protection payments shall not constitute administrative claims against the estates and shall be

treated as part of the Tranche B-1 obligations under the Pre-Petition Credit Agreement, and (iii) a

superpriority administrative expense claim, to the extent of diminution of value of their

collateral, junior only to the Super-Priority Claim and the Carve-Out.

       31.     As adequate protection to the Pre-Petition Lenders which are “Tranche B-2 Term

Lenders” (as defined in the Pre-Petition Credit Agreement), the Debtors agreed to provide

replacement liens on all collateral granted under the DIP Facility, to the extent of diminution of

value of their collateral, junior only to the liens granted under the DIP Facility (including, for the

avoidance of doubt, the Prior Permitted Liens and the Carve-Out) and the adequate protection

liens granted to the Tranche B-1 Term Lenders.

       32.     Preservation of value generally constitutes the “adequate protection” needed to

prime existing liens. See, e.g., Norton, et al., 2 Norton Bankruptcy Law and Practice 2d. § 38:7,

p.38-17 (1994) (addressing the § 364(d) determination, “[f]actors influencing a court’s decision

will be the viability of the debtor’s business and the need to protect assets against a sharp decline

in value”); Snowshoe, 789 F.2d at 1087 (§ 364(d) order affirmed on appeal where “the trustee

reported that the resort [the collateral] would lose from 50% to 90% of its fair market value if it

ceased operations”); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992)

(funds from lender given “priming” lien used to improve collateral is transferred into value.

“This value will serve as adequate protection. . . .”); In re Hubbard Power & Light, 202 B.R.

680, 685 (Bankr. E.D.N.Y. 1996); In re Devlin, 185 B.R. 376, 378 (Bankr. M.D. Fla. 1995)

(chapter 11 debtor-motel operator authorized to incur debt with superpriority status to replace

air-conditioning unit, boiler, and hot water heaters because such expenses were necessary to



                                                 21
              Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 22 of 135



preserve value and maintain operations). In any event, the only parties that the Debtors are

aware of whose liens are being primed are the Prepetition Lenders, who have consented to the

priming lien to preserve the going-concern value of their collateral and have been provided with

acceptable adequate protection, as discussed above.

       33.     The Debtors believe that the foregoing adequate protection reasonably balances

the Debtors’ need to use the collateral of the estate and the Prepetition Lenders’ right to adequate

protection under the Bankruptcy Code. As a result, the Debtors request authority to provide

adequate protection to the Debtors’ Prepetition Lenders in the form described above.

       IV.     APPROVAL OF THE DIP FACILITY IS SUPPORTED BY THE
               EXERCISE OF THE DEBTORS’ SOUND BUSINESS JUDGMENT

       34.     Generally, courts give broad deference to business decisions of a debtor in

possession. See, e.g., Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th

Cir. 1985).   Moreover, a bankruptcy court generally will respect a debtor in possession’s

business judgment regarding the need for and the proposed use of funds. As the court noted in In

re Ames Dep’t Stores, Inc.:

       [T]he court’s discretion under section 364 is to be utilized on grounds that
       permit reasonable business judgment to be exercised so long as the
       financing agreement does not contain terms that leverage the bankruptcy
       process and powers or its purpose is not so much to benefit the estate as it
       is to benefit a party-in-interest., 115 B.R. 34, 40 (Bankr. S.D.N.Y 1990).

Without the ability to incur secured debt, the debtor in possession would be placed at a

competitive disadvantage and its efforts to reorganize could be seriously impaired.

       35.     Here, the Debtors believe that the terms and conditions of the DIP Facility are fair

and reasonable. The Debtors’ decision to obtain financing pursuant to the terms of the DIP

Facility represents an exercise of sound business judgment in the Debtors’ continued effort to

maximize the value of their estates as a going concern for all their stakeholders. Absent such

                                                22
              Case 19-10479-KG          Doc 13     Filed 03/10/19      Page 23 of 135



postpetition financing, the Debtors’ ability to continue business operations and maintain the

value of their assets prior to closing on a sale of those assets would be severely compromised.

       V.      THE DIP LENDERS ARE ENTITLED TO THE PROTECTIONS OF
               SECTION 364(e) OF THE BANKRUPTCY CODE

       36.     Section 364(e) of the Bankruptcy Code provides that the “reversal or modification

on appeal of an authorization . . . to obtain credit or incur debt . . . does not affect the validity of

any debt so incurred or any priority or lien so granted, to an entity that extended such credit in

good faith.” 11 U.S.C. § 364(e). As previously discussed herein, the terms of the DIP Facility

were negotiated in good faith and at arm’s length between the Debtors and the DIP Lenders.

Moreover, the terms and conditions of the DIP Facility are fair and reasonable, and the Debtors’

entry into the DIP Credit Agreement is in the best interests of their estates and creditors.

Accordingly, the DIP Lenders should be provided with the benefit and protection of section

364(e) of the Bankruptcy Code, such that if any of the provisions of the DIP Facility are later

modified, vacated, stayed or terminated by subsequent order of this or any Court, the DIP

Lenders will be fully protected with respect to any amounts previously disbursed.

       VI.     THE SECTION 506(c) WAIVER SHOULD BE APPROVED IN THE
               FINAL ORDER

       37.     Under the DIP Credit Agreement and the proposed Interim Order, the Debtors

agree to waive any rights to charge costs and expenses against any or all of the DIP Agent, DIP

Lenders, their respective claims, or their respective collateral under section 506(c) of the

Bankruptcy Code. The Debtors request that the Court approve the waiver, upon entry of the

Final Order. Such waivers and provisions are standard under financings between sophisticated

parties. As one court noted, “the Trustee and Debtors-in-Possession in this case had significant

interests in asserting claims under § 506(c) and have made use of their rights against the Lender



                                                  23
              Case 19-10479-KG         Doc 13    Filed 03/10/19     Page 24 of 135



under § 506(c) by waiving them in exchange for concessions to the estates (including a

substantial carve-out for the benefit of administrative creditors).” In re Molten Metal Tech., Inc.,

244 B.R. 515, 527 (Bankr. D. Mass. 2000). See also In re Nutri/Sys. of Fla. Assocs., 178 B.R.

645, 650 (E.D. Pa. 1995) (noting that debtor had waived § 506(c) rights in obtaining debtor in

possession financing); In re Telesphere Commc’ns, Inc., 179 B.R. 544, 549 (Bank. N.D. Ill.

1994) (approving settlement between debtor and certain lenders wherein debtor waived certain

rights (including 506(c) rights) against the lenders in exchange for valuable consideration).

       VII.    MODIFICATION OF THE AUTOMATIC STAY IS WARRANTED

       38.     The DIP Facility and proposed Interim Order contemplate that the automatic stay

arising under section 362 of the Bankruptcy Code shall be vacated or modified to the extent

necessary to permit the DIP Agent and the DIP Lenders to foreclose on the security interests in

and liens on any DIP Collateral granted under the Interim Order.

       39.     Stay modification provisions of this sort are ordinary features of DIP facilities

and, in the Debtors’ business judgment, are reasonable under the circumstances. Accordingly,

the Debtors request that the Court authorize the modification of the automatic stay in accordance

with the terms set forth in the Interim Order.

       VIII. LIENS ON THE PROCEEDS OF AVOIDANCE ACTIONS SHOULD BE
             APPROVED

       40.     The Interim Order, if approved by the Court, will grant the DIP Lenders liens on

avoidance actions under section 549 of the Bankruptcy Code. The Final Order, if approved by

the Court, will grant the DIP Lenders liens on the Avoidance Action Proceeds. The DIP Lenders

required the granting of such liens as a necessary condition to extending financing under the DIP

Credit Agreement. The Debtors require the financing under the DIP Credit Agreement to ensure




                                                 24
             Case 19-10479-KG          Doc 13     Filed 03/10/19    Page 25 of 135



that their business operations are not interrupted. Accordingly, it is appropriate to grant such

liens for the limited purposes set forth above.

       IX.     IMMEDIATE RELIEF IS JUSTIFIED

       41.     Pursuant to Bankruptcy Rule 4001(b) and (c), a final hearing on a motion to use

cash collateral or obtain postpetition financing may not be commenced earlier than fourteen days

after service of such motion. The Court, however, is authorized to conduct an expedited hearing

prior to the expiration of such fourteen-day period and to authorize the debtor to obtain credit to

the extent necessary to avoid immediate and irreparable harm to the debtor’s estate.              The

Debtors’ cash needs are immediate. Pursuant to Bankruptcy Rule 4001(b) and (c), the Debtors

therefore request that the Court (i) authorize the Debtors to obtain and use financing on an

interim basis pursuant to the terms of the Interim Order and (ii) schedule a final hearing no later

than 30 days from entry of the Interim Order to consider approval of the Debtors’ request to

obtain and use financing on a final basis pursuant to the terms of the Final Order.

       42.     As described above and in the First Day Declaration, the Debtors submit that

without access to the DIP Facility, the Debtors will be unable to maintain ongoing operations and

will face immediate and irreparable harm to their estates. In light of the foregoing, the Debtors

submit that the requirements of Bankruptcy Rule 4001(b) and (c) have been satisfied and the

immediate availability of the DIP Facility pending the entry of the Final Order is appropriate.

Accordingly, the Debtors respectfully request that the Court grant the relief requested herein.

       X.      NOTICE PROCEDURES AND FINAL HEARING

       43.     Pursuant to Local Rule 4001-2(c), the Final Order may only be entered after

notice and a hearing and the Debtors may not schedule a hearing to consider the Final Order until




                                                  25
               Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 26 of 135



at least seven (7) days after the organizational meeting of the committee contemplated by section

1102 of the Bankruptcy Code.

         44.    The Debtors shall promptly mail copies of the Interim Order and notice of the

Final Hearing, which fixes the time, date, and manner for the filing of objections, to any known

party affected by the terms of the Interim Order and/or Final Order and any other party

requesting notice after the entry of this Interim Order. Any objection to the relief sought at the

Final Hearing shall (i) be made in writing setting forth with particularity the grounds thereof, and

(ii) filed with the Court and served so as to be actually received no later than seven (7) days prior

to the Final Hearing at 4:00 p.m. Eastern by the following: (i) proposed counsel for the Debtors,

Young Conaway Stargatt and Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801

(Attn:    Kenneth    J.   Enos    and    Elizabeth    S.   Justison    (emails:   kenos@ycst.com;

ejustison@ycst.com); (ii) the U.S. Trustee, 844 King Street, Suite 2207, Wilmington, Delaware,

19801, Attn: Benjamin A. Hackman, Esq. (Benjamin.A.Hackman@usdoj.gov); and (iii) counsel

for the Debtors’ postpetition lenders, Halperin Battaglia Benzija, LLP, 40 Wall Street, 37th

Floor, New York, New York 10005, Attn: Alan D. Halperin, Esq. (ahalperin@halperinlaw.net);

and (iv) any creditors’ committee appointed in the Chapter 11 Cases.

               WAIVER OF BANKRUPTCY RULE 6004(h) REQUIREMENTS

         45.    Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or

lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” As set forth above, the Debtors require immediate

relief to avoid immediate irreparable harm and continue ordinary business operations for the

benefit of all parties in interest. Accordingly, the Debtors submit that ample cause exists to




                                                 26
               Case 19-10479-KG        Doc 13      Filed 03/10/19     Page 27 of 135



justify a waiver of the fourteen-day stay imposed by Bankruptcy Rule 6004(h), to the extent that

it applies.

                                  RESERVATION OF RIGHTS

        46.     Nothing in this Motion: (i) is intended or shall be deemed to constitute an

assumption of any agreement pursuant to section 365 of the Bankruptcy Code or an admission as

to the validity of any claim against the Debtors or their estates; (ii) shall impair, prejudice, waive,

or otherwise affect the rights of the Debtors or their estates to contest the validity, priority, or

amount of any claim against the Debtors or their estates; (iii) shall impair, prejudice, waive, or

otherwise affect the rights of the Debtors or their estates with respect to any and all claims or

causes of action against any third party; or (iv) shall be construed as a promise to pay a claim or

continue any applicable payments postpetition, which decision shall be in the discretion of the

Debtors. Any payment made pursuant to an order of the Court granting the relief requested

herein is not intended to be nor should it be construed as an admission as to the validity of any

claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

                                              NOTICE

         47.    The Debtors have provided notice of this Motion to: (a) the U.S. Trustee;

(b) holders of the thirty (30) largest unsecured claims on a consolidated basis against the

Debtors; (c) counsel to the Debtors’ pre-petition and post-petition lenders; (d) the Internal

Revenue Service; (e) the Securities and Exchange Commission; (f) the Office of the United

States Attorney for the District of Delaware; (g) the Banks; (h) all parties known to have asserted

a lien or security interest in the Debtors’ property; and (i) all parties that have filed a notice of

appearance and request for service of papers pursuant to Bankruptcy Rule 2002. Notice of this

Motion and any order entered hereon will be served in accordance with Local Rule 9013-1(m).



                                                  27
              Case 19-10479-KG       Doc 13     Filed 03/10/19     Page 28 of 135



In light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.

         WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order

and Final Order granting the relief requested herein and granting such other relief as the Court

deems just and proper.

Dated:    March 10, 2019
          Wilmington, Delaware            /s/ Kenneth J. Enos
                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          Pauline K. Morgan (No. 3650)
                                          Kenneth J. Enos (No. 4544)
                                          Elizabeth S. Justison (No. 5911)
                                          Allison S. Mielke (No. 5934)
                                          Jared W. Kochenash (No. 6557)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253

                                          Proposed Counsel to the Debtors and
                                          Debtors in Possession




                                               28
Case 19-10479-KG   Doc 13   Filed 03/10/19   Page 29 of 135




                       Exhibit A

                     Interim Order
                         Case 19-10479-KG            Doc 13       Filed 03/10/19        Page 30 of 135




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                      Chapter 11

         F+W MEDIA, INC., et al.,1                                   Case No. 19-_____________

                                            Debtors.                 (Jointly Administered)

                                                                     Ref. Docket No. ___


                        INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO
                         OBTAIN POSTPETITION SECURED FINANCING AND
                   USE CASH COLLATERAL; (II) MODIFYING THE AUTOMATIC STAY;
                             AND (III) SCHEDULING A FINAL HEARING

                  Upon the motion (the “Motion”), of the                   debtors and debtors-in-possession (the

         “Borrowers” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”)

         commenced on March 10, 2019 (the “Petition Date”), for entry of an interim order (this “Order”)

         and a final order under sections 105, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3) and 364(e) of

         title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy

         Code”), and Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (as

         amended, the “Bankruptcy Rules”), seeking:

                          (I)    authorization for the Borrowers to obtain up to $8,000,000 in principal
                  amount of postpetition financing (the “DIP Financing”) on the terms and conditions set
                  forth in this Order and the Debtor-in-Possession Credit Agreement to be executed and
                  delivered (as hereafter amended, supplemented or otherwise modified from time to time
                  in accordance with the terms hereof and thereof, the “DIP Agreement”;2 and together

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
         2
           Capitalized terms used but not defined herein shall have the meaning assigned to such terms in the DIP
         Agreement. Until the execution and delivery of, and occurrence of the effective date under, such Debtor-in-


01:24256167.1
                       Case 19-10479-KG           Doc 13      Filed 03/10/19       Page 31 of 135




                 with all agreements, documents and instruments delivered or executed in connection
                 herewith or therewith, including, without limitation, the DIP Term Sheet and Approved
                 Budget (as defined in paragraph 3(e) below), in each case as hereafter amended,
                 supplemented or otherwise modified from time to time in accordance with the terms
                 hereof and thereof, the “DIP Documents”), among the Borrowers, the lenders from time
                 to time party thereto (collectively, the “DIP Lenders”), and Cortland Capital Market
                 Services LLC, as administrative agent and collateral agent for itself and the DIP Lenders
                 (in such capacity, the “DIP Agent”);

                        (II)    authorization for the Debtors to execute and deliver the DIP Agreement
                 and the other DIP Documents and to perform such other and further acts as may be
                 necessary or appropriate in connection therewith;

                        (III) authorization for the Debtors to use the Cash Collateral (as defined in
                 paragraph 12 below) and all other DIP Collateral (as defined in paragraph 6 below), in
                 each case subject to the terms and conditions of this Order; and

                        (IV) to schedule, pursuant to Bankruptcy Rule 4001, a final hearing for this
                 Court to consider entry of a final order approving the Motion, which order shall be
                 substantially in the form of this Order and otherwise contain terms and conditions
                 acceptable to the DIP Agent (the “Final Order”).

                 A hearing having been held by this Court on March 12, 2019 (the “Interim Hearing”),

         and upon the record made by the Debtors at the hearing, and after due deliberation and

         consideration and sufficient cause appearing therefor;

                 IT IS HEREBY FOUND, DETERMINED, ORDERED, AND ADJUDGED THAT:

                 1.      Jurisdiction. This Court has core jurisdiction over the Chapter 11 Cases, the

         Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.

         Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The Debtors are

         continuing to operate their businesses and manage their properties as debtors-in-possession

         pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.



         Possession Credit Agreement, the term “DIP Agreement” shall mean the term sheet attached hereto as Exhibit A
         (together with the exhibits thereto, the “DIP Term Sheet”).


                                                           Page 2
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 32 of 135




                2.      Notice. On the Petition Date, the Debtors filed the Motion with this Court and

         pursuant to Bankruptcy Rules 2002, 4001 and 9014, and the Local Bankruptcy Rules of this

         Court, the Debtors provided notice of the Motion and the Interim Hearing by electronic mail,

         facsimile, hand delivery or overnight delivery to the following parties and/or to their counsel as

         indicated below: (i) the Office of the United States Trustee for this District (the “U.S. Trustee”);

         (ii) the Debtors’ twenty (20) largest unsecured creditors; (iii) the DIP Agent; (iv) all other known

         parties with liens of record on assets of the Debtors as of the Petition Date; (v) the local office

         for the Internal Revenue Service, and (vi) all other parties requesting to receive notice prior to

         the date hereof (collectively, the “Notice Parties”). Given the nature of the relief sought in the

         Motion, this Court concludes that the foregoing notice was sufficient and adequate under the

         circumstances and complies with the Bankruptcy Code, the Bankruptcy Rules, and any other

         applicable law, and no further notice relating to this proceeding is necessary or required.

                3.      Findings Regarding The DIP Financing; Approved Budget.

                        (a)     Good Cause. Good cause has been shown for the entry of this Order. The

         Debtors have an immediate need to obtain the DIP Financing and to use the DIP Collateral,

         including the Cash Collateral, in order to, among other things, permit the orderly continuation of

         their businesses, preserve the going concern value of the Debtors, make payroll and satisfy other

         working capital and general corporate purposes of the Debtors, and pay the costs of

         administering the Chapter 11 Cases. The DIP Financing and the Debtors’ use of the DIP

         Collateral (including the Cash Collateral) is necessary to ensure that the Debtors have sufficient

         working capital and liquidity to preserve and maintain the going concern value of the Debtors’

         estates. Accordingly, the Debtors and their estates will suffer immediate and irreparable harm


                                                        Page 3
01:24256167.1
                      Case 19-10479-KG          Doc 13     Filed 03/10/19     Page 33 of 135




         unless the Debtors are immediately authorized to obtain the DIP Financing and use Cash

         Collateral on the terms and conditions set forth in this Order.

                        (b)     No Alternative Sources of Financing. The Debtors are unable to obtain

         financing on more favorable terms from sources other than the DIP Lenders pursuant to, and for

         the purposes set forth in, this Order and the DIP Documents and are unable to obtain adequate

         unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an administrative

         expense.   The Debtors are also unable to obtain secured credit allowable under sections

         364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without the Debtors granting the DIP

         Liens (as defined in paragraph 6 below) and the Super-Priority Claims (as defined in paragraph 7

         below), in each case on the terms and conditions set forth in this Order and the DIP Documents.

                        (c)     Reasonably Equivalent Value. The terms of the DIP Financing and the

         use of the DIP Collateral (including the Cash Collateral) pursuant to this Order are fair and

         reasonable, reflect the Debtors’ exercise of prudent business judgment consistent with their

         fiduciary duties and constitute reasonably equivalent value and fair consideration. The Debtors

         require both additional financing under the DIP Financing and the use of Cash Collateral under

         the terms of this Order in order to satisfy their postpetition liquidity needs. After considering all

         of their alternatives, the Debtors have concluded, in an exercise of sound business judgment, that

         the financing to be provided by the DIP Agent and the DIP Lenders pursuant to the terms of this

         Order and the DIP Documents represents the best financing presently available to the Debtors.

                        (d)     Good Faith.     The DIP Documents and the use of the DIP Collateral

         (including the Cash Collateral) have been the subject of extensive negotiations conducted in

         good faith and at arm’s length among the Debtors and the DIP Lenders, and their respective


                                                        Page 4
01:24256167.1
                       Case 19-10479-KG         Doc 13      Filed 03/10/19     Page 34 of 135




         professionals. All DIP Obligations (as defined in paragraph 4(a) below) have been, and shall be

         deemed to have been, extended by the DIP Agent and the DIP Lenders in “good faith” as such

         term is used in section 364(e) of the Bankruptcy Code, and in express reliance upon the

         protections set forth therein, and shall be entitled to, and are hereby granted, the full protection of

         section 364(e) of the Bankruptcy Code in the event that this Order or any provision hereof is

         stayed, vacated, reversed, amended or modified on appeal or otherwise.

                        (e)     Approved Budget. Attached hereto as Exhibit B is a budget (the “Initial

         Approved Budget”) setting forth on a line-item basis the Debtors’ anticipated cumulative cash

         receipts and expenditures on a weekly basis and all necessary and required cumulative expenses

         which the Debtors expect to incur during each week of the Initial Approved Budget. The Initial

         Approved Budget may be modified or supplemented from time to time by additional budgets

         (covering any time period covered by a prior budget or covering additional time periods)

         prepared by the Debtors and approved by the DIP Agent in writing (each such additional budget,

         a “Supplemental Approved Budget”), in each case without further notice, motion or application

         to, order of, or hearing before, this Court (but subject to the objection rights of the U.S. Trustee

         and the statutory committee of unsecured creditors appointed in the Chapter 11 Cases as

         provided in paragraph 4(b) below). The aggregate, without duplication, of all items in the Initial

         Approved Budget and any Supplemental Approved Budgets shall constitute an “Approved

         Budget.” The Approved Budget is an integral part of this Order and has been relied upon by the

         DIP Lenders in deciding to consent, or not otherwise object, to entry of this Order.

                        (f)     Immediate Entry of Order. The Debtors have requested immediate entry

         of this Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2). Absent granting the


                                                         Page 5
01:24256167.1
                       Case 19-10479-KG        Doc 13     Filed 03/10/19       Page 35 of 135




         interim relief set forth in this Order, the Debtors’ estates will be immediately and irreparably

         harmed. Consummation of the DIP Financing and the use of the DIP Collateral (including the

         Cash Collateral) in accordance with this Order and the DIP Documents are, therefore, in the best

         interest of the Debtors’ estates.

                4.      Authorization Of The DIP Financing And The DIP Documents.

                        (a)     Interim Amount. The terms and conditions of the DIP Agreement are

         hereby approved on an interim basis. The Debtors are hereby authorized to enter into and

         perform the transactions contemplated by this Order and the DIP Documents and, in the case of

         the Borrowers, to borrow under the DIP Agreement up to an aggregate principal amount of

         $2,000,000 of the Loans (the “Interim Amount”) for working capital and other general corporate

         purposes of the Debtors pursuant and subject to the terms and conditions of the Approved

         Budget, this Order, and the DIP Documents.          For purposes of this Order, the term “DIP

         Obligations” shall mean and include all amounts owing under or in connection with the DIP

         Agreement or other DIP Documents (including, without limitation, all “Obligations” as defined

         in the DIP Agreement) and shall include the principal of, interest on, fees, costs, expenses and

         other charges owing in respect of, such amounts (including, without limitation, any reasonable

         attorneys’, accountants’, financial advisors’ and other fees, costs and expenses that are

         chargeable or reimbursable by the DIP Agent or the DIP Lenders under this Order, the DIP

         Agreement or other DIP Documents), and any indemnity claims, in each case whether contingent

         or otherwise and whether arising before or after the Petition Date.

                        (b)     Further Assurances. In furtherance of the foregoing and without further

         notice, motion or application to, order of, or hearing before, this Court, the Debtors are


                                                       Page 6
01:24256167.1
                      Case 19-10479-KG        Doc 13    Filed 03/10/19     Page 36 of 135




         authorized and directed to perform all acts and to execute and deliver all instruments and

         documents that are reasonably required or necessary for the Debtors’ performance of their

         obligations under the DIP Documents or this Order, including without limitation:

                              (i)     the execution and delivery of, and performance of the transactions
                contemplated by, the DIP Documents;

                               (ii)   the execution, delivery and performance of one or more
                amendments, waivers, consents or other modifications to and under the DIP Documents,
                in each case in such form as the Debtors and the DIP Lenders may agree, and no further
                approval of this Court shall be required for amendments, waivers, consents or other
                modifications to and under the DIP Documents; provided, however, that a copy of any
                material amendment or other modification shall be filed by the Debtors with this Court
                and served by the Debtors on the U.S. Trustee and the counsel to the statutory committee
                of unsecured creditors appointed in the Case (the “Committee”), if any, each of whom
                shall have five (5) business days from the date of such notice within which to object in
                writing to such material modification or amendment. If any such party timely objects to
                such proposed material modification or amendment, then such modification or
                amendment shall only be permitted pursuant to an order of this Court;

                              (iii) the payment to the DIP Agent and the DIP Lenders, as the case
                may be, of the DIP Obligations as and when due as set forth in this Order or the DIP
                Documents; and

                               (iv)   the prompt performance of all other acts required under or in
                connection with this Order or the DIP Documents, including, without limitation, prompt
                delivery to the DIP Agent or DIP Lenders (and their respective professionals) of such
                reporting and financial information and access to the Debtors’ books and records, in each
                case, as may be reasonably requested by the DIP Agent or DIP Lenders from time to
                time.

                       (c)     No Impairment. Upon execution and delivery of the DIP Documents, the

         DIP Documents shall constitute valid and binding obligations of the Debtors and be enforceable

         against the Debtors in accordance with the terms hereof and thereof. No obligation or liability

         owed, or payment, transfer or grant of security, to the DIP Agent or any DIP Lender under this

         Order or any DIP Document shall be stayed, restrained, impaired, disgorged, voidable, avoidable

         or recoverable under the Bankruptcy Code or under any applicable non-bankruptcy law

                                                     Page 7
01:24256167.1
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 37 of 135




         (including without limitation, under sections 502(d) or 548 of the Bankruptcy Code or under any

         applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or

         similar statute or common law), or be subject to any defense, reduction, setoff, recoupment or

         counterclaim, whether in the Chapter 11 Cases or any other subsequent proceedings under the

         Bankruptcy Code, including, without limitation, any Chapter 7 proceeding if these Chapter 11

         Cases are converted to ones under Chapter 7 of the Bankruptcy Code (collectively, the

         “Successor Case”). The DIP Obligations, once paid by the Debtors, shall be non-refundable.

                        (d)    Interest, Fees, Costs and Expenses.      The DIP Obligations shall bear

         interest at the rates (including at the default rate after the occurrence of a Specified Event (as

         defined in paragraph 8 below)), and be due and payable (and paid), as set forth in, and in

         accordance with the terms and conditions of, this Order and the DIP Documents, in each case

         without further notice, motion or application to, order of, or hearing before, this Court. The

         Debtors shall pay on demand all reasonable fees, costs, expenses and other charges payable

         under the terms of the DIP Documents and subject to the limits set forth therein. The Debtors

         shall defend, indemnify, and hold harmless the DIP Agent, the DIP Lenders, and the other

         Indemnitees (as defined in the DIP Agreement) to the extent set forth in the DIP Documents.

         None of such fees, costs and expenses payable pursuant to this Order shall be subject to the

         guidelines of the U.S. Trustee or separate approval by this Court and no recipient of any such

         payment shall be required to file any interim or final fee application. With respect to the

         professional fees, costs and expenses of the DIP Agent and DIP Lenders, the Debtors shall pay

         such fees, costs and expenses provided for in this Order promptly (but in any event, no later than

         twenty (20) days) after the invoices for such fees, costs, and expenses (which invoices may be


                                                      Page 8
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 38 of 135




         redacted to the extent necessary to delete any information subject to the attorney-client privilege,

         any information constituting attorney work product, or any other confidential information, and

         the provision of such invoices shall not constitute any waiver of the attorney-client privilege or

         of any benefits of the attorney work product doctrine) shall have been submitted to the Debtors,

         the U.S. Trustee, and counsel to the Committee, if any. If any of the Debtors, the U.S. Trustee or

         the Committee objects to the DIP Agent’s or the DIP Lenders’ entitlement to the amounts sought

         or the reasonableness of such amounts, the objecting party shall so notify the DIP Agent in

         writing within seven (7) days of the objecting party’s receipt of the applicable invoice, and the

         dispute shall be resolved by this Court (if not consensually resolved by the DIP Agent and the

         objecting party). In the event of an objection to any such amounts, the Debtors shall make

         payment of any portion of the amount that is not subject to dispute, with the balance payable

         upon consensual resolution or resolution by this Court.

                        (e)     Conditions Precedent. In addition to any conditions precedent contained

         in the DIP Documents, it is a condition precedent to DIP Agent’s and DIP Lenders’ willingness

         to provide the DIP Financing that this Order shall have been entered by this Court (with the

         Initial Approved Budget) and such Order and Initial Approved Budget shall be in form and

         substance acceptable to DIP Agent.

                        (f)     Authorized Signatories.    The signature of Gregory A. Osberg and/or

         Michael Healy, officers of the Debtors, appearing on any one or more of the DIP Documents

         shall be sufficient to bind the Debtors and their estates thereto. No board of directors, member,

         shareholder or other corporate approval or resolutions shall be necessary or required to




                                                       Page 9
01:24256167.1
                       Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 39 of 135




         consummate, effect, or validate the transactions contemplated in the DIP Documents or in this

         Order.

                  5.    Permitted Use.

                        (a)     Generally. Notwithstanding anything in this Order to the contrary, the

         Debtors may use the Cash Collateral and proceeds of the DIP Financing, and incur DIP

         Obligations, solely in accordance with and pursuant to the financial covenants and other terms

         and conditions set forth in the DIP Documents and this Order, including, without limitation,

         pursuant to the Approved Budget, but in all events only until the occurrence of the Termination

         Date (as defined in paragraph 8 below) and regardless of whether the Debtors have expended the

         entire amount of Cash Collateral or proceeds of the DIP Financing permitted by the terms of this

         Order prior to the Termination Date. Notwithstanding the foregoing, if the DIP Agent or the DIP

         Lenders in their respective sole discretion advance funds, provide other extensions of credit to

         the Debtors or permit the use of Cash Collateral in excess of any financial covenants or other

         terms and conditions set forth in the DIP Documents and this Order (or any other limitations in

         the DIP Documents, including, without limitation, the Approved Budget), such advances and

         extensions of credit and uses of Cash Collateral shall be entitled to, and are hereby granted, the

         rights, priorities, benefits and protections of this Order; provided that the principal amount of the

         Term Loans shall not exceed the Interim Amount without further order of this Court.

                        (b)     No Duty to Monitor Compliance. The DIP Agent and the DIP Lenders

         may assume the Debtors will comply with this Order, the Approved Budget and the DIP

         Documents and shall not (i) have any obligation with respect to the Debtors’ use of Cash

         Collateral or the use of proceeds of the DIP Financing; (ii) be obligated to ensure or monitor the


                                                       Page 10
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 40 of 135




         Debtors’ compliance with any financial covenants, formulae, or other terms and conditions of

         this Order or any DIP Document, or (iii) be obligated to pay (directly or indirectly from the Cash

         Collateral or DIP Collateral) any expenses incurred or authorized to be incurred pursuant to this

         Order or any DIP Document or be obligated to ensure or monitor that sufficient Cash Collateral

         or proceeds of DIP Financing exists to pay such expenses.

                        (c)     Restricted Payments. Except to the extent approved in writing by the DIP

         Agent or as expressly provided in this Order or the DIP Documents, the Debtors shall not use

         any Cash Collateral or proceeds of the DIP Financing to pay any administrative expense claims

         arising under section 503(b)(9) of the Bankruptcy Code or any prepetition unsecured claims

         (including prepetition priority unsecured claims). The Debtors are hereby authorized to make the

         payments authorized by Order of this Court in connection with the Debtors’ “first day” motions,

         which are identified in the Declaration of Gregory A. Osberg in support of the first day motions.

                        (d)     Budget Reports. Commencing on the third Thursday after the Petition

         Date, the Debtors shall provide to the DIP Agent, so as actually to be received on each Thursday,

         weekly line-by-line certified variance reports for the preceding weekly period and on a

         cumulative basis from third Thursday after the Petition Date to the report date, comparing actual

         cash receipts and disbursements to amounts projected in the Approved Budget, in form and

         scope reasonably acceptable to the DIP Lenders. The Debtors shall, on Thursday of each week

         from the Petition Date until the Termination Date, deliver to the DIP Lenders an updated,

         “rolling” 13-week budget which sets forth by line item updated projected receipts and

         disbursements for the Debtors during the period commencing from the end of the previous week

         through and including thirteen weeks thereafter; provided that the Debtors shall still be subject to


                                                       Page 11
01:24256167.1
                          Case 19-10479-KG          Doc 13     Filed 03/10/19      Page 41 of 135




         and be governed by the terms of the Approved Budget then in effect, and the DIP Agent and the

         DIP Lenders shall, as applicable, have no obligation to fund to such updated “rolling budget” or

         permit the use of Cash Collateral with respect thereto to the extent that it exceeds the amounts set

         forth in the Approved Budget, except as expressly permitted in sub-paragraph (e) below. The

         Debtors shall, by no later than seven (7) business days prior to the end of the period covered by

         the then applicable Approved Budget, deliver to the DIP Agent a Supplemental Approved

         Budget.

                           (e)     Permitted Budget Variance. The Debtors shall operate their businesses in

         accordance with the applicable Approved Budget, subject to a permitted variance of 10% per line

         item as measured on a cumulative basis, and the requirements of the Bankruptcy Code and orders

         of this Court; provided, however, that nothing contained herein shall authorize the Debtors to

         exceed the total amount of the Interim Amount for the interim period; provided, further, that

         payment of professional fees set forth in the Approved Budget shall not be subject to the

         permitted variance or be used for purposes of calculating the permitted variances;3 rather, the

         aggregate professional fees incurred during the periods set forth in the Approved Budget shall

         not exceed the total amount of professional fees for the total period set forth in the Approved

         Budget, notwithstanding which period set forth in the Approved Budget such professional fees

         are actually allowed and paid.           For the avoidance of doubt, in the event the aggregate

         professional fees incurred during the periods do exceed the amounts set forth in the Approved


         3
              Provided, however that the permitted variance of 10% shall apply to the Debtors’ Professional fee line
             items limited to only Young Conaway and FTI Consulting and solely for the months of March, April and
             May 2019.



                                                            Page 12
01:24256167.1
                       Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 42 of 135




         Budget, nothing herein shall be deemed a waiver of the rights of such professionals to seek an

         allowed administrative claim against the Debtors’ estates for such amounts.

                6.      DIP Liens.

                        (a)     Generally. As security for the full and timely repayment of all of the DIP

         Obligations, the DIP Lenders are hereby granted by the Debtors, pursuant to sections 364(c)(2),

         364(c)(3) and 364(d) of the Bankruptcy Code, first priority, valid, binding, enforceable,

         unavoidable and fully perfected security interests and liens (collectively, the “DIP Liens”)

         (subject to sub-paragraph (b) hereof and the Carve-Out) in, against, and upon all real and

         personal, tangible and intangible property and assets of the Debtors of any kind or nature

         whatsoever, wherever located, whether now existing or hereafter acquired or arising, including,

         without limitation, all cash (including all Cash Collateral, wherever held), cash equivalents, bank

         accounts, accounts, other receivables, chattel paper, contract rights, inventory, instruments,

         documents, securities (whether or not marketable), equipment, goods, fixtures, real property

         interests, intellectual property, general intangibles, investment property, supporting obligations,

         letter of credit rights, commercial tort claims, capital stock of the Debtors’ subsidiaries, if any,

         all inter-company notes held by the Debtors, trademarks, trade names, licenses, rights to payment

         including tax refund claims, and causes of action, and, upon entry of this Order, including

         avoidance actions under section 549 and related proceeds and recoveries under section 550 of the

         Bankruptcy Code in respect of the DIP collateral, and the proceeds, products, offspring, rents and

         profits of all of the foregoing, including insurance proceeds (all of the foregoing, collectively, the

         “DIP Collateral”), and excluding actions for preferences, fraudulent conveyances, and other

         avoidance power claims under sections 544, 545, 547, 548, 550, 552(b) and 553 of the


                                                        Page 13
01:24256167.1
                       Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 43 of 135




         Bankruptcy Code (the “Avoidance Actions”), but, subject to entry of the Final Order, including

         the proceeds and recoveries from the Avoidance Actions (the “Avoidance Action Proceeds”).

                        (b)     Other Priority Matters. Notwithstanding anything in this Order to the

         contrary, the DIP Liens: (a) shall, pursuant to section 364(c)(2) of the Bankruptcy Code,

         constitute first priority security interests in and liens on all DIP Collateral that is not otherwise

         subject to any Permitted Prior Lien (as defined below) and (b) shall, pursuant to

         section 364(c)(3) of the Bankruptcy Code, be immediately junior in priority to any and all

         Permitted Prior Liens and (c) shall, pursuant to section 364(d) of the Bankruptcy Code, have a

         priming lien against all assets of the Debtors except for Permitted Prior Liens (but in all cases the

         DIP Liens shall be subject and junior to the Carve-Out). As used herein, the term “Permitted

         Prior Lien” shall mean any valid, enforceable, and non-avoidable liens on and security interests

         in the DIP Collateral that (i) were perfected prior to the Petition Date (or perfected on or after the

         Petition Date to the extent permitted by Section 546(b) of the Bankruptcy Code), (ii) are not

         subject to avoidance, disallowance, or subordination pursuant to the Bankruptcy Code or

         applicable non-bankruptcy law, and (iii) are senior in priority to the DIP Liens under applicable

         law and after giving effect to any lien release, subordination or inter-creditor agreements;

         provided, however, that the DIP Liens shall have priority over the Pre-Petition Credit Liens. As

         used herein, the term “Pre-Petition Credit Liens” means those liens in all of the Debtors’ real and

         personal property granted pursuant to that certain Amended and Restated Credit Agreement

         dated as of July 9, 2013 and Amended and Restated as of May 24, 2017 among New Publishing

         Holdings, Inc., as Holdings, F+W Media, Inc., as Borrower, the lender parties thereto and

         Cortland Capital Market Services LLC as Administrative Agent (as amended thereafter from


                                                        Page 14
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 44 of 135




         time to time, the “Pre-Petition Credit Agreement”) to the Collateral Agent and Investors (as each

         is defined therein), which secured loans to the Debtors in the original aggregate principal amount

         of $50,000,000 (the “Pre-Petition Secured Debt”). Any claim held by the Collateral Agent

         and/or any of the lenders under the Pre-Petition Credit Agreement (the “Pre-Petition Lenders”)

         on account of the Pre-Petition Secured Debt or under the Pre-Petition Credit Agreement is

         referred to herein as the “Pre-Petition Secured Claim.” The DIP Liens shall at all times be senior

         to (i) any security interest or lien which secures any inter-company claim of the Debtors or any

         subsidiary or affiliate of the Debtors, and (ii) any security interest or lien which is avoided or

         disallowed or otherwise preserved for the benefit of the Debtors’ estates under section 551 or any

         other provision of the Bankruptcy Code. Upon entry of this Order, the DIP Liens shall be

         deemed legal, valid, binding, enforceable, and perfected liens, not subject to subordination

         (except as expressly provided in this Order), impairment or avoidance, for all purposes in the

         Chapter 11 Cases and any Successor Case, in each case without the necessity of the execution or

         delivery by the Debtors (or recordation or other filing) of security agreements, control

         agreements, pledge agreements, financing statements, mortgages or other similar documents, or

         the possession or control by the DIP Agent or any DIP Lenders of any DIP Collateral. Other

         than the Carve-Out and the Prior Permitted Liens, no other liens or security interests, whether for

         post-petition financing, adequate protection or otherwise, whether arising pursuant to sections

         363 or 364 of the Bankruptcy Code or otherwise, shall be senior or equal to or pari passu with

         the DIP Liens in this Chapter 11 Case or any Successor Case without the express written consent

         of the DIP Lenders (which consent may be withheld in their sole discretion). Notwithstanding

         anything herein to the contrary, all parties retain and reserve all their rights to dispute the


                                                      Page 15
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19    Page 45 of 135




         validity, priority, enforceability and perfection of the Permitted Prior Liens and/or the liens

         relevant to the Pre-Petition Secured Debt.

                7.      Super-Priority Claims. In addition to the DIP Liens, the DIP Lenders are hereby

         granted, for all DIP Obligations, an allowed super-priority administrative expense claim pursuant

         to Section 364(c)(1) of the Bankruptcy Code (the “Super-Priority Claim”) against the Debtors

         and their estates. The Super-Priority Claim shall have priority over all other costs and expenses

         of administration of any kind or nature whatsoever (and no cost or expense of administration

         shall be senior to, equal to, or pari passu with, the Super-Priority Claim), in each case whether

         incurred in these Chapter 11 Cases or any Successor Case, whether for adequate protection, the

         lack of, or failure to provide, adequate protection, or otherwise, and whether or not such

         expenses or claims may become secured by a judgment lien or other non-consensual lien, levy or

         attachment; provided, however, that the Super-Priority Claim shall be subject to and junior to the

         Carve-Out. The Super-Priority Claim shall at all times be senior to any inter-company claim of

         the Debtors or any subsidiary or affiliate of the Debtors. The Super-Priority Claims shall be

         deemed legal, valid, binding, and enforceable claims and expenses against the Debtors and their

         estate, and not subject to subordination (except as expressly provided in this Order), impairment

         or avoidance, for all purposes in the Chapter 11 Cases and any Successor Case. The Super-

         Priority Claim shall be payable from, and have recourse to, any and all of the DIP Collateral.

                8.      Modification of Automatic Stay; Termination Date.

                        (a)    Except as set forth in sub-paragraph (b) of this paragraph, which sub-

         paragraph exclusively governs the applicability of the automatic stay to any action by the DIP

         Agent and the DIP Lenders to foreclose on the security interests in and liens on any DIP


                                                      Page 16
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 46 of 135




         Collateral granted hereunder, the Court hereby orders that (x) the automatic stay pursuant to

         section 362 of the Bankruptcy Code is hereby vacated as to the DIP Agent and the DIP Lenders

         to permit such parties to perform the actions described in or permitted by this Order, in each case

         without further notice, application or motion to, or order from the Court, and (y) neither section

         105 of the Bankruptcy Code nor any other provision of the Bankruptcy Code or applicable law

         shall be utilized to prohibit such party’s exercise, enjoyment and enforcement of any of such

         rights, benefits, privileges and remedies regardless of any change in circumstances (whether or

         not foreseeable). Consistent with the foregoing sentence, the DIP Agent and the DIP Lenders are

         hereby granted leave to (i) receive and apply payments of the DIP Obligations and proceeds of

         the DIP Collateral, as applicable, (ii) file or record any financing statements, mortgages or other

         instruments or other documents to evidence the security interests in and liens upon the DIP

         Collateral provided by this Order, (iii) charge and collect any interest (including at the default

         rate to the extent authorized herein), fees, costs and other expenses accruing at any time under

         this Order or the DIP Documents, as applicable and to the extent authorized herein, (iv) give the

         Debtors and other parties in interest any notice provided for in this Order or the DIP Documents,

         as applicable, and (v) upon the Termination Date (as defined below), and in each case without

         further notice, motion or application to, order of, or hearing before, this Court: (A) terminate the

         DIP Agreement and/or the other DIP Documents, (B) cease making Loans and/or suspend or

         terminate its lending commitments to the Debtors, (C) accelerate any or all of the DIP

         Obligations and declare such DIP Obligations immediately due and payable in cash, and/or (D)

         revoke the Debtors’ right, if any, to use the DIP Collateral, the Cash Collateral, and/or the

         proceeds of the DIP Financing.


                                                       Page 17
01:24256167.1
                       Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 47 of 135




                        (b)     The Court hereby orders that upon five (5) days’ notice of the occurrence

         of the Termination Date, absent any objection thereto (which objection shall be resolved by the

         Court), the automatic stay pursuant to section 362 of the Bankruptcy Code shall be vacated

         without further relief of this Court as to the DIP Agent and the DIP Lenders to permit such

         parties to, and the DIP Agent and DIP Lenders shall be entitled to, foreclose or otherwise enforce

         their security interests in and liens on any or all of the DIP Collateral and/or to exercise any other

         default-related remedies under the DIP Documents, this Order or applicable law in seeking to

         recover payment of the DIP Obligations.

                        (c)     As used in this Order, the term “Termination Date” means the earliest date

         on which any of the following events (each, a “Specified Event”) occurs during the Chapter 11

         Cases (unless the DIP Lenders otherwise agree in writing in their sole discretion):

                                (i)    This Court has not entered the Final Order within thirty (30) days
                after the Petition Date or the Debtors have not executed and delivered to the DIP Agent
                the Debtor-in-Possession Credit Agreement, which agreement shall be in form and
                substance acceptable to the DIP Agent;

                                (ii)    the dismissal of the Chapter 11 Cases or the conversion of the
                Chapter 11 Cases to ones under Chapter 7 of the Bankruptcy Code (or the Debtors apply
                for, consents to, or acquiesces in, any such relief);

                               (iii) the appointment of an interim or permanent trustee in the Chapter
                11 Cases or the appointment of a receiver or an examiner in the Cases with expanded
                powers relating to the operation or management of the financial affairs, the business, or
                reorganization of the Debtors (or the Debtors apply for, consents to, or acquiesces in, any
                such relief);

                                (iv)    the dissolution of the Debtors;

                               (v)    the occurrence of the Termination Date under the DIP Agreement,
                including, for the avoidance of doubt, the required sale milestones detailed in the DIP
                Term Sheet and/or DIP Agreement;



                                                        Page 18
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 48 of 135




                               (vi)   any failure by the Debtors to comply with the Approved Budget,
                except in conformity with the permitted variance described in Paragraph 5(e) above or as
                otherwise permitted by the DIP Lenders in writing;

                               (vii) the entry of an order by this Court granting relief from or
                modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any
                creditor to execute upon or enforce a security interest or lien with respect to any portion
                of the DIP Collateral having a value, individually or in the aggregate, in excess of
                $200,000;

                                (viii) the filing of a plan of reorganization or related disclosure statement
                by the Debtors that does not propose to satisfy the DIP Obligations in full in cash on the
                effective date of such plan; or

                               (ix)    150 days after the Petition Date.

                9.     Waiver of Section 506(c) Surcharge. Subject to entry of the Final Order, no costs

         or expenses of administration or other charge, lien, assessment or claim incurred at any time

         (including, without limitation, any expenses set forth in the Approved Budget) by the Debtors or

         any other person or entity shall be imposed or charged against any or all of the DIP Agent, DIP

         Lenders, their respective claims, or their respective collateral under Section 506(c) of the

         Bankruptcy Code or otherwise, and the Debtors, on behalf of their estates, waive any such rights.

         It is expressly understood by all parties that in making all such undertakings and proceeding in

         compliance with this Order, each of the DIP Agent and the DIP Lenders has relied on the

         foregoing provisions of this paragraph. Notwithstanding any approval of or consent to an

         Approved Budget, nothing in this Order shall constitute or be deemed to constitute the consent

         by any of the DIP Agent or the DIP Lenders to the imposition of any costs or expense of

         administration or other charge, lien, assessment or claim (including, without limitation, any

         amounts set forth in the Approved Budget) against such party, its claims or its collateral under




                                                      Page 19
01:24256167.1
                        Case 19-10479-KG       Doc 13       Filed 03/10/19   Page 49 of 135




         section 506(c) of the Bankruptcy Code or otherwise, and no such consent shall be implied from

         any other action or inaction by such parties.

                  10.    Right to Credit Bid. The DIP Lenders shall have the right, pursuant to applicable

         law, to credit bid the face amount of all accrued and unpaid DIP Obligations during any sale of

         the DIP Collateral (which credit bid rights under section 363(k) of the Bankruptcy Code or

         otherwise shall not be impaired in any manner), including without limitation, sales occurring

         pursuant to section 363 of the Bankruptcy Code, whether or not included as part of any

         reorganization plan subject to confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy

         Code, or otherwise.

                  11.    Carve-Out.

                         (a)    Generally. Notwithstanding anything to the contrary contained in this

         Order, the liens and claims granted to the DIP Lenders in this Order and the DIP Documents

         shall be subject to the payment, without duplication, of the following fees and expenses (the

         amounts set forth below, together with the limitations set forth therein, collectively, the “Carve-

         Out”);

                                (i)    quarterly fees required to be paid to the United States Trustee
         pursuant to 28 U.S.C. §1930(a)(6), plus interest, if applicable, at the statutory rate, and any fees
         payable to the clerk of the Bankruptcy Court;

                                 (ii)  the claims of counsel to the Debtors, whose retention is approved
         by this Court during the Chapter 11 Cases pursuant to Sections 327 and 328 of the Bankruptcy
         Code, (collectively, the “Debtors’ Professionals”) for unpaid fees and expenses which were
         incurred at any time on and after the Carve-Out Trigger Date in an aggregate amount not
         exceeding $125,000; plus the claims of the Debtors’ Professionals for unpaid fees and expenses
         which were incurred at any time on and after the Petition Date and before the Carve-Out Trigger
         Date, but such claims shall not exceed the aggregate amounts for such Debtors’ Professionals
         expressly set forth in the Approved Budget for such period; provided that, in each case, such fees
         and expenses of the Debtors’ Professionals are ultimately allowed on a final basis by this Court


                                                         Page 20
01:24256167.1
                      Case 19-10479-KG         Doc 13    Filed 03/10/19     Page 50 of 135




         under sections 330 and 331 of the Bankruptcy Code and are not excluded from the Carve-Out
         under paragraph 16 of this Order; and

                                 (iii) the claims of counsel to the Committee, whose retention is
         approved by this Court during the Chapter 11 Cases pursuant to Sections 1103 of the Bankruptcy
         Code, (collectively, the “Committee’s Professionals” and together with the Debtors’
         Professionals, the “Retained Professionals”) for unpaid fees and expenses which were incurred at
         any time on and after the Carve-Out Trigger Date in an aggregate amount not exceeding
         $25,000; plus the claims of the Committee’s Professionals for unpaid fees and expenses which
         were incurred at any time on and after the Petition Date and before the Carve-Out Trigger Date,
         but such claims shall not exceed the aggregate amounts for such Committee’s Professionals
         expressly set forth in the Approved Budget for such period; provided that, in each case, such fees
         and expenses of the Committee’s Professionals are ultimately allowed on a final basis by this
         Court under sections 330 and 331 of the Bankruptcy Code and are not excluded from the Carve-
         Out under paragraph 16 of this Order.

                        (b)    Carve-Out Trigger Date. As used herein, the term “Carve-Out Trigger

         Date” means the date on which the DIP Agent or the DIP Lenders provides written notice to the

         Debtors (i) of the occurrence and continuation of a Specified Event beyond any applicable cure

         period (if any) or the Termination Date and (ii) that the Carve-Out Trigger has occurred.

                        (c)    Reduction of Amounts. Subject to the terms and conditions of this Order

         and the DIP Documents, the Debtors shall be permitted to pay compensation and reimbursement

         of reasonable fees and expenses of the Retained Professionals allowed and payable under

         sections 328, 330 and 331 of the Bankruptcy Code, as the same may be due and payable, and

         such payments shall not, prior to the Carve-Out Trigger Date, reduce or be deemed to reduce the

         Carve-Out. The dollar amounts available to be paid under the Carve-Out shall be reduced,

         dollar-for-dollar, by the aggregate amount of payments made on and after the Carve-Out Trigger

         Date to the Retained Professionals on account of their allowed fees and expenses (whether from

         Cash Collateral, any proceeds of the DIP Financing, or otherwise). Pending final approval of the

         fees and expenses of the Retained Professionals, the amounts budgeted for the Retained


                                                      Page 21
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 51 of 135




         Professionals in the Approved Budget shall, at the option of the applicable Retained

         Professional, either (i) be funded by the Debtors to each applicable professional or (ii) subject to

         the Interim Amount, be wired by the DIP Agent to each applicable professional, in each case on

         a weekly basis to be held (and unapplied) in such professional’s retainer/escrow account until

         such time as such fees and expenses may be approved by this Court for application to such

         retainer/escrow.

                        (d)     Reservation of Rights. Payment of any fees and expenses of the Retained

         Professionals pursuant to the Carve-Out shall not, and shall not be deemed to, (i) reduce the

         Debtors’ obligations owed to any of the DIP Agent or DIP Lenders or (ii) modify, alter or

         otherwise affect any of the liens and security interests of such parties in the DIP Collateral (or

         their respective claims against the Debtors), except in the fact that such liens and security

         interests are junior to the Carve-Out. Nothing herein shall impair, or be construed to impair, the

         ability of any party to object to any of the fees, expenses, reimbursement or compensation of the

         Retained Professionals in these Chapter 11 Cases.

                12.     Cash Collateral; Adequate Protection. For purposes of this Order, the term

         “Cash Collateral” shall mean and include all “cash collateral” as defined by section 363(a) of the

         Bankruptcy Code and shall include all of the cash proceeds of the DIP Collateral in which any of

         the DIP Agent or the DIP Lenders has an interest, whether such interest existed as of the Petition

         Date, or arises thereafter pursuant to this Order, any other order of this Court, the DIP

         Documents, applicable law or otherwise. The Pre-Petition Lenders are entitled to adequate

         protection on account of the Pre-Petition Secured Claims as set forth herein. As adequate

         protection to the Pre-Petition Lenders which are “Tranche B-1 Term Lenders” (as defined in the


                                                       Page 22
01:24256167.1
                      Case 19-10479-KG          Doc 13     Filed 03/10/19     Page 52 of 135




         Pre-Petition Credit Agreement), they are hereby granted (i) replacement liens on all collateral

         granted under the DIP Facility, junior only to the liens granted under the DIP Facility (including,

         for the avoidance of doubt, the Prior Permitted Liens and the Carve-Out), (ii) adequate protection

         payments equal to the amount of non-default contractual interest that accrues from and after the

         Petition Date under the Pre-Petition Debt held by such Pre-Petition Lenders and which shall be

         paid in kind by being capitalized and treated as principal on the first business day of each month;

         provided, however, that such adequate protection payments shall not constitute administrative

         claims against the estates and shall be treated as part of the Tranche B-1 obligations under the

         Pre-Petition Credit Agreement, and (iii) a superpriority administrative expense claim, to the

         extent of diminution of value of their collateral, junior only to the Super-Priority Claim and the

         Carve-Out. As adequate protection to the Pre-Petition Lenders which are “Tranche B-2 Term

         Lenders” (as defined in the Pre-Petition Credit Agreement), they are hereby granted replacement

         liens on all collateral granted under the DIP Facility, to the extent of diminution of value of their

         collateral, junior only to the liens granted under the DIP Facility (including, for the avoidance of

         doubt, the Prior Permitted Liens and the Carve-Out) and the adequate protection liens granted to

         the Tranche B-1 Term Lenders. For the avoidance of doubt, all adequate protection granted to

         the Pre-Petition Lenders is subject to the priorities agreed to in the Pre-Petition Credit

         Agreement.

                13.     Covenants. Except as expressly provided in this Order, the DIP Documents or as

         approved in writing by the DIP Agent or the DIP Lenders, the Debtors (i) shall not transfer any

         Cash Collateral or proceeds of the DIP Financing to any of their non-Debtor affiliates or

         subsidiaries, and (ii) shall not sell, lease, transfer, or otherwise dispose of any DIP Collateral


                                                       Page 23
01:24256167.1
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 53 of 135




         other than in the ordinary course of the Debtors’ business and/or as authorized by this Court in

         connection with the Debtors’ “first day” motions; provided that should the Debtors sell, lease,

         transfer, or otherwise dispose of DIP Collateral consisting of a Qualifying Collateral Sale (as

         defined in the DIP Agreement), the DIP Lenders (or the DIP Agent) may require a prepayment

         of the outstanding Obligations in the amount of the proceeds of such sale(s) or any subset

         thereof. For the avoidance of doubt, the proceeds of any Qualified Collateral Sale shall be

         subject to the Carve-Out.

                14.     Perfection of DIP Liens.

                        (a)    The DIP Liens shall attach and become valid, perfected, enforceable, non-

         avoidable and effective by operation of law as of the entry of this Order without any further

         notice, act or action of or by any person or entity, and without the necessity of execution by the

         Debtors, or the filing or recordation, of any financing statements, security agreements, vehicle

         lien applications, mortgages, filings with the U.S. Patent and Trademark Office, filings with the

         U.S. Copyright Office, or other documents. If the DIP Lenders hereafter request that the Debtors

         execute and deliver to them any financing statements, security agreements, collateral

         assignments, mortgages, or other instruments and documents considered by such party to be

         reasonably necessary or desirable to further evidence the perfection of the liens and security

         interests provided under this Order, then the Debtors shall, at their sole cost and expense,

         promptly execute and deliver such financing statements, security agreements, mortgages,

         collateral assignments, instruments, and documents, and the DIP Lenders (directly or through the

         DIP Agent) are hereby authorized to file or record such documents in their discretion, in which




                                                      Page 24
01:24256167.1
                       Case 19-10479-KG          Doc 13      Filed 03/10/19      Page 54 of 135




         event all such documents shall be deemed to have been filed or recorded at the time and on the

         date of entry of this Order, but with the priorities as set forth herein.

                         (b)     DIP Lenders (directly or through the DIP Agent) may, but shall not be

         required to, file a certified copy of this Order in any filing or recording office in any state, county

         or other jurisdiction in which the Debtors have real or personal property and such filing or

         recording shall be accepted and shall constitute sufficient evidence of perfection of their interests

         in the DIP Collateral at the time and on the date of entry of this Order, but with the priorities as

         set forth herein.

                         (c)     To the extent that any applicable non-bankruptcy law would otherwise

         restrict the grant, scope, enforceability, attachment or perfection of the security interests and

         liens authorized or created under or in connection with this Order or the DIP Documents, or

         otherwise would impose filing or registration requirements or fees and charges with respect

         thereto, such law is hereby pre-empted to the maximum extent permitted by the United States

         Constitution, the Bankruptcy Code, applicable federal law, and the judicial power of this Court.

                         (d)     Except as otherwise expressly provided herein, notwithstanding anything

         to the contrary contained in any prepetition or post-petition agreement, contract, lease, document,

         note or instrument to which the Debtors are a party or under which the Debtors are obligated or

         bound, any provision therein that restricts, conditions, prohibits, limits or impairs in any way the

         Debtors from granting the DIP Agent and DIP Lenders the post-petition claims, security interests

         or liens upon any of their assets, properties or other DIP Collateral or otherwise entering into and

         complying with all of the terms, conditions and provisions of this Order and DIP Documents

         shall not adversely affect the validity, priority, perfection or enforceability of the liens, security


                                                         Page 25
01:24256167.1
                      Case 19-10479-KG          Doc 13     Filed 03/10/19     Page 55 of 135




         interests, claims, rights, priorities and/or protections granted to such parties pursuant to this

         Order and DIP Documents.

                15.     Preservation of Rights Granted Under This Order; 364(e) Protection.

                        (a)     Survival. The provisions of this Order and any actions taken pursuant

         hereto: (a) shall survive the occurrence of the Termination Date and/or the entry of any order:

         (i) converting the Chapter 11 Cases to ones under chapter 7 of the Bankruptcy Code;

         (ii) substantively consolidating the Debtors or their estates, or substantively consolidating the

         Debtors or their estates with any affiliate or subsidiary; (iii) dismissing or closing the Chapter 11

         Cases or (iv) confirming a plan of reorganization in the Chapter 11 Cases (and, pursuant to

         section 1141(d)(4) of the Bankruptcy Code, the Debtors hereby waive any discharge as to the

         DIP Obligations); and (b) shall continue in full force and effect notwithstanding the occurrence

         of the Termination Date and/or the entry of any such order described above. The claims, liens,

         and security interests granted pursuant to this Order shall maintain their priority, validity and

         perfection as provided by this Order until all of the DIP Obligations are indefeasibly paid in full

         in cash and discharged (and all lending commitments terminated under the DIP Financing) in

         accordance with the respective terms and conditions of this Order and the DIP Documents.

                        (b)     Section 364(e); Effect of Modification or Appeal. Based on the findings

         set forth in this Order, in consideration for the financing provided under DIP Financing, the DIP

         Agent and the DIP Lenders are entitled to, and hereby are granted, the full rights, benefits,

         privileges and protections of, and provided by, section 364(e) of the Bankruptcy Code with

         respect to the DIP Obligations (and related liens, claims, rights, remedies and benefits) created or

         authorized by this Order in the event that this Order or any authorization or approval contained


                                                       Page 26
01:24256167.1
                      Case 19-10479-KG          Doc 13     Filed 03/10/19     Page 56 of 135




         herein is subsequently stayed, vacated, reversed, amended or modified on appeal.                Any

         subsequent stay, modification, reversal, amendment or vacation of this Order shall not alter,

         modify or affect the validity, priority, perfection or enforceability of any claim, lien, or security

         interest of the DIP Agent or the DIP Lenders authorized, created or granted pursuant to this

         Order or the DIP Documents and outstanding immediately prior to the actual receipt of written

         notice by the DIP Agent of the effective date of such stay, modification, reversal, amendment or

         vacation. Notwithstanding any such stay, modification, reversal, amendment or vacation, all

         obligations and other financial accommodations made or incurred pursuant to this Order or the

         DIP Documents, all DIP Obligations incurred and uses of Cash Collateral by the Debtors

         pursuant hereto prior to the actual receipt of written notice by the DIP Agent of the effective date

         of such stay, modification, reversal, amendment or vacation, shall be governed in all respects by

         the original provisions of this Order and the DIP Agent and the DIP Lenders shall be entitled to

         all of the rights, privileges, remedies, protections and benefits contained or granted in section

         364(e) of the Bankruptcy Code, the DIP Documents, and this Order, including, without

         limitation, the DIP Liens and Super-Priority Claims.

                16.     Limitation on Use of DIP Financing and DIP Collateral.              Notwithstanding

         anything herein to the contrary, no portion or proceeds of the DIP Financing, the DIP Collateral,

         the Cash Collateral, or the Carve-Out, and no disbursements set forth in the Approved Budget,

         shall be used in connection with: (a) objecting, contesting or raising any defense to the validity,

         perfection, priority, or enforceability of any amount due under the DIP Documents or any

         security interests, liens or claims granted under this Order or the DIP Documents to secure such

         amounts; (b) asserting any claims, actions or causes of action against any of the DIP Agent or the


                                                       Page 27
01:24256167.1
                       Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 57 of 135




         DIP Lenders or any of their respective affiliates or subsidiaries; (c) preventing, hindering or

         otherwise delaying any of the DIP Agent’s or the DIP Lender’s assertion, enforcement or

         realization on the DIP Collateral in accordance with the terms and conditions of this Order and

         the DIP Documents; (d) seeking to amend or modify any of the rights granted to the DIP Agent

         or the DIP Lenders under this Order or the DIP Documents, in each case without such party’s

         prior written consent given in its sole discretion; or (e) for any other purpose prohibited under

         Section 5.11(b) of the DIP Agreement. For the avoidance of doubt, and in accordance with

         Section 5.11(b) of the DIP Agreement, nothing herein shall be interpreted to deny that an amount

         up to but not exceeding $25,000 may be used by any Creditors’ Committee to conduct an

         investigation of the propriety or effectiveness of the liens granted in connection with the Pre-

         Petition Credit Agreement.

                17.     No Marshaling. In no event shall the DIP Agent or the DIP Lenders be subject to

         the equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral.

                18.     No Subrogation. In no event shall any Person who pays (or through the extension

         of credit to the Debtors, causes to be paid) any of the DIP Obligations be subrogated, in whole or

         in part, to any rights, remedies, claims, privileges, liens or security interests granted in favor of,

         or conferred upon, the DIP Agent or any DIP Lender by the terms of the DIP Documents or this

         Order, unless and until such time as all of the DIP Obligations have been indefeasibly paid in full

         in cash and all lending commitments have been terminated under the DIP Financing.

                19.     No Implied Waiver. The failure, at any time or times hereafter, of the DIP Agent

         or the DIP Lenders to require the strict performance by the Debtors of any term or provision of

         this Order shall not waive, affect or diminish any right of such parties thereafter to demand the


                                                        Page 28
01:24256167.1
                       Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 58 of 135




         strict compliance and performance therewith. No delay on the part of any party in the exercise of

         any right or remedy under this Order or the DIP Documents shall preclude any other or further

         exercise of any such right or remedy or the exercise of any other right or remedy. None of the

         rights or remedies of any party under this Order or the DIP Documents shall be deemed to have

         been amended, modified, suspended or waived unless such amendment, modification, suspension

         or waiver is in writing and signed by the party against whom such amendment, modification,

         suspension or waiver is sought. None of the DIP Agent or the DIP Lenders waives, and each

         expressly reserves, any and all claims, causes of action, defenses, rights and remedies it has or

         may have pursuant to any or all of the DIP Documents, the Bankruptcy Code and/or under

         applicable law against or with respect to the Debtors and any other Person. Except as expressly

         provided in this Order, the obligations of the Debtors, and the rights, remedies, and priorities of

         the DIP Agent and the DIP Lenders arising under or in connection with this Order, are in

         addition to, and are not intended as a waiver or substitution for, those granted to, or contained in

         favor of, such parties under any or all of the DIP Documents, the Bankruptcy Code and/or under

         applicable law.

                20.     Order Governs. In the event of any conflict between the provisions of this Order

         and any of the DIP Documents, the provisions of this Order shall control and govern to the extent

         of such conflict.

                21.     Successors and Assigns. The provisions of this Order and the DIP Documents

         shall be binding upon and inure to the benefit of the DIP Agent, the DIP Lenders, the Debtors

         and their estates, and their respective successors and assigns, including, without limitation, any




                                                       Page 29
01:24256167.1
                        Case 19-10479-KG       Doc 13     Filed 03/10/19     Page 59 of 135




         trustee or other fiduciary hereafter appointed as a legal representative of any of the Debtors or

         their estates, whether in these Chapter 11 Cases or any Successor Case.

                22.      No Liability to Third Parties.    In making decisions to advance loans to the

         Debtors, in administering any loans, in permitting the Debtors to use Cash Collateral, in

         approving any budget or in taking any actions permitted by this Order or the DIP Documents, as

         applicable, the DIP Agent and the DIP Lenders shall not (i) be deemed to be in control of the

         operations of the Debtors or to be acting as a “responsible person” or “owner or operator” with

         respect to the operation or management of the Debtors (as such terms, or any similar terms, are

         used in the United States Comprehensive Environmental Response, Compensation and Liability

         Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute), and/or (ii)

         owe any fiduciary duty to the Debtors, their creditors or their estates, and their relationship with

         the Debtors shall not constitute or be deemed to constitute a joint venture or partnership with the

         Debtors.

                23.      No Consent to Plan of Reorganization. Nothing in this Order is, or shall be

         deemed to be, the consent to, or agreement to support, any plan of reorganization filed by the

         Debtors or any other party in these Chapter 11 Cases. The rights, defenses and objections of all

         parties in connection therewith are hereby reserved.

                24.      No Third Party Rights. Except as expressly provided for herein, this Order does

         not create any rights for the benefit of any third party, whether as direct, indirect, or incidental

         beneficiary.

                25.      Effectiveness. This Order shall constitute findings of fact and conclusions of law

         and shall take effect immediately upon execution hereof, and there shall be no stay of execution


                                                       Page 30
01:24256167.1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 60 of 135




         of effectiveness of this Order. Any objections and reservations of rights to the Motion with

         respect to the entry of this Order that have not been withdrawn, waived, or resolved are hereby

         denied and overruled. Pursuant to Bankruptcy Rule 7052, any findings of fact contained herein

         that may be construed as matters of law shall be treated as conclusions of law as if set forth

         below, and vice versa.

                26.     Final Hearing. The Motion is set for a final hearing (the “Final Hearing”) to be

         held on ____________________, 201_ at _:__ _.m. (Eastern time), before the Honorable

         _____________, United States Bankruptcy Court for the District of Delaware, 824 North Market

         Street, th Floor, Courtroom #__, Wilmington, Delaware 19801 with an objection deadline of

         4:00 p.m. (Eastern time) on _________________, 2019 (the “Objection Deadline”).                Any

         objection to entry of the Final Order shall be filed with this Court, and served upon the respective

         counsel to the Debtors, the U.S. Trustee, the Committee, (if any), and the DIP Agent so as to be

         actually received, on or before the Objection Deadline. The Debtors shall promptly mail copies

         of this Order (which shall constitute adequate notice of the Final Hearing) to the Notice Parties

         and to the Committee after the same has been appointed, or Committee counsel, if the same shall

         have been hired.

         Dated: _________ __, 2019




                                                  United States Bankruptcy Judge




                                                       Page 31
01:24256167.1
                Case 19-10479-KG   Doc 13   Filed 03/10/19   Page 61 of 135




                                       Exhibit A

                                    DIP Term Sheet




01:24256167.1
                  Case 19-10479-KG         Doc 13      Filed 03/10/19       Page 62 of 135



          TERM SHEET AND SUMMARY OF INDICATIVE TERMS AND CONDITIONS

  NEW PUBLISHING HOLDINGS, INC., F+W MEDIA, INC., F+W SUBSCRIPTION
SERVICES, LLC, THE WRITERS STORE, INC., F+W NH E-COMMERCE, LLC, F+W
  OH E-COMMERCE, LLC AND F+W TRADE SHOW & EVENTS, LLC, FORMER
  QUILTING, INC. AND F&W MEDIA INTERNATIONAL LIMITED (collectively, the
                                               “Borrowers”)

                                 $8,000,000
    SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT FACILITY
                            Dated: March 8, 2019

THESE PROPOSED TERMS AND CONDITIONS ARE PROVIDED FOR DISCUSSION PURPOSES
ONLY AND DO NOT CONSTITUTE AN OFFER, AGREEMENT OR COMMITMENT TO LEND.
THE ACTUAL TERMS AND CONDITIONS UPON WHICH THE LENDERS MIGHT EXTEND
CREDIT TO THE BORROWERS ARE SUBJECT TO SATISFACTORY COMPLETION OF DUE
DILIGENCE, SATISFACTORY REVIEW OF DOCUMENTATION, AND SUCH OTHER TERMS
AND CONDITIONS AS ARE DETERMINED BY THE LENDERS AND THEIR COUNSEL.


BORROWERS                  New Publishing Holdings, Inc., F+W Media, Inc., F+W Subscription Services,
                           LLC, The Writers Store, Inc., F+W NH e-Commerce, LLC, F+W OH e-
                           Commerce, LLC, F+W Trade Show & Events, LLC, Former Quilting Inc., and
                           F&W Media International Limited as Debtors and Debtors-in-Possession.

LENDERS                    Drawbridge Special Opportunities Fund LP, New F&W Media M Holdings
                           Corp LLC, PBB Investments III, LLC, CION Investment Corporation,
                           Ellington Management Group, or affiliates thereof to be determined.

DIP FACILITY               A senior secured, superpriority term loan credit facility (the “DIP Facility”) in
                           the aggregate amount not to exceed $8,000,000. It is contemplated that there
                           will be an initial draw upon approval of the Bankruptcy Court in the amount of
                           up to $2,000,000 upon entry of the Interim Order, up to an additional
                           $2,500,000 upon entry of the Final Order, and up to the balance to be drawn, as
                           appropriate, no earlier than 13-weeks post-petition, provided there are no
                           Events of Default (including, for the avoidance of doubt, sale milestones and
                           budget compliance).

PRE-PETITION
CREDIT FACILITY            The $50 million Amended and Restated Credit Agreement dated as of May 24,
                           2017 as has been amended from time to time.

PURPOSE                    At Closing, an initial DIP Facility advance will be made, subject to and as set
                           forth in the Budget as approved by the Lenders, for the following: (i) to finance
                           working capital and general business purposes of the Borrowers, and (ii) for the
                           payment of expenses arising in the Borrowers’ Chapter 11 cases as may be
                           approved by the Bankruptcy Court (to the extent required). Thereafter, upon
                           entry of a Final Order, the DIP Facility will be used for the foregoing purposes,
                           subject to and as set forth in the Budget.

PETITION DATE              Date the Borrowers filed their petitions for relief under Chapter 11 of the
                           Bankruptcy Code (the “Petition Date”): March 11, 2019.

{00285622.8 / 1280-001 }
                  Case 19-10479-KG          Doc 13      Filed 03/10/19       Page 63 of 135



CLOSING DATE               Subject to satisfaction of the Conditions Precedent set forth below, upon entry
                           of an Interim Order approving the DIP Facility on an interim basis and
                           satisfaction of the conditions precedent (the “Closing”).

TERMINATION DATE           All obligations under the DIP Facility, accrued or otherwise, would be due and
                           payable in full within thirty (30) days from Closing, unless a Final Order has
                           been entered approving the DIP Facility on a final basis. Upon entry of a Final
                           Order, the Termination Date would be the earliest of (i) 26 weeks from Closing;
                           (ii) the Effective Date of any chapter 11 plan (which plan and all associated
                           documents, if proposed by the Borrowers, shall be in a form acceptable to the
                           Lenders); or (iii) an event of default by one or more of the Borrowers as
                           specified under the proposed DIP Facility documents. The Final Order must be
                           final within 15 days of its entry, and not be subject to any stay, and in a form
                           acceptable to Lenders.

PROFESSIONAL
EXPENSE CARVE OUT The Carve Out shall mean a carve out for: (i) all fees required to be paid to the
                  Clerk of the Bankruptcy Court; (ii) all statutory fees payable to the U.S. Trustee
                  pursuant to 28 U.S.C. § 1930(a)(6) and 28 U.S.C. § 156(c); (iii) all accrued and
                  unpaid fees, disbursements, costs and expenses incurred by professionals
                  retained by the Debtor or a Committee, if any, (the "Case Professionals"), to the
                  extent allowed at any time, through the date of service by the Lenders’ agent of
                  a Carve Out Trigger Notice (as defined below), as limited by the respective
                  Budget amounts for each Case Professional or category of Case Professional
                  through the date of service of said Carve Out Trigger Notice, whether allowed
                  by the Bankruptcy Court prior to or after delivery of a Carve Out Trigger
                  Notice; and (iv) all accrued and unpaid fees, disbursements, costs and expenses
                  incurred by the Case Professionals after the date of service of a Carve Out
                  Trigger Notice, to the extent allowed at any time, in an aggregate amount not to
                  exceed $150,000 (the “Post-Trigger Amount”). The Carve-Out shall be
                  reduced on a dollar-for-dollar basis by any payments of fees or expenses of the
                  Case Professionals. For purposes of the foregoing, “Carve Out Trigger
                  Notice” shall mean a written notice delivered by the Lenders or their agent to
                  the Borrowers and their counsel, the U.S. Trustee, and lead counsel to any
                  Committee, which notice may be delivered at any time following the
                  occurrence and continuance of any Event of Default.

SECURITY                   To secure all obligations of the Borrower under the DIP Facility, the Lenders
                           will receive, pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code,
                           through the final DIP Facility documents and Bankruptcy Court orders, a fully
                           perfected first priority security interest subject to valid, enforceable, non-
                           avoidable liens disclosed to the Lenders and acceptable to the Lenders, in all of
                           the existing and after acquired real and personal, tangible and intangible, assets
                           of the Borrowers, including, without limitation, all cash, cash equivalents, bank
                           accounts, accounts, other receivables, chattel paper, contract rights, inventory,
                           instruments, documents, licensing agreements, securities (whether or not
                           marketable), equipment, fixtures, proceeds of leasehold interests (but not the
                           leaseholds themselves), real property interests, franchise rights, patents,
                           trademarks, tradenames, copyrights, intellectual property, general intangibles,
                           recoveries on avoidance actions pursuant to Section 549 of the Bankruptcy
                           Code, proceeds and recoveries from other avoidance power claims under
                           sections 544, 545, 547, 548, 550, 552(b) and 553 of the Bankruptcy Code
                           (subject to final order).
{00285622.8 / 1280-001 }
                                                       2
                  Case 19-10479-KG         Doc 13      Filed 03/10/19        Page 64 of 135




                           All borrowings under the DIP Facility shall at all times be entitled to
                           superpriority claim status under Section 507(b) of the Bankruptcy Code and
                           have priority over any and all administrative claims specified in Bankruptcy
                           Code, including claims pursuant to Sections 105, 326, 328, 330, 331, 364(c),
                           503(a), 503(b), 506(c) (upon entry of the Final Order), 507(a), 507(b), 546(c),
                           546(d), 726, 1114, or otherwise, subject only to the Carve Out (referred to
                           above).

INTEREST RATE              The rate of interest for all Obligations will be Eurodollar Base Rate + 10% and
                           shall PIK until the Maturity Date.
FEES                       A Closing Fee of twenty percent (20%) of the DIP commitment shall be fully
                           earned at closing and shall PIK until the Maturity Date.

                           An Unused Line Fee of 2.0% per annum would be charged on the average
                           unused portion of the DIP Credit Facility, earned and payable monthly.

DEFAULT RATE               2% per annum over the applicable interest rate.

DOCUMENTATION              The final DIP Facility documents will be in form and substance mutually
                           acceptable to the Lenders and the Borrowers and will contain representations
                           and warranties; conditions precedent; affirmative, negative and financial
                           covenants; indemnities; and events of default and remedies in form and
                           substance acceptable to the Lenders. All relevant documents, such as
                           transaction documents, security agreements, pledge agreements, subordination
                           agreements, intercreditor agreements, equity or stockholder agreements,
                           incentive and employment agreements, tax agreements, and other material
                           agreements, will be in form and substance reasonably acceptable to the
                           Lenders. All orders of the Bankruptcy Court approving or authorizing the DIP
                           Facility, and all motions relating thereto, will be in form and substance
                           reasonably acceptable to the Lenders.

FINANCIAL
COVENANTS                  The Borrowers shall strictly perform in accordance with the Budget subject to
                           the following:

                                   (A)     The Borrowers’ actual operating receipts shall not be less than
                           85% of the projected amounts set forth in the Budget, as calculated on a rolling
                           three-week basis.

                                    (B)     The Borrowers’ actual aggregate cash expenditures shall not be
                           greater than 115% of the projected amount set forth in the Budget, as calculated
                           on a rolling three-week basis.

                                  (C)      The Borrowers may only incur expenses and make cash
                           expenditures for the categories set forth in the Budget.

                                   (D)     Permitted variance of 10% per line item as measured on a
                           cumulative basis (inapplicable to professional fees; provided, however that the
                           permitted variance of 10% shall apply to the Debtors’ Professional fee line
                           items limited to only Young Conaway and FTI Consulting and solely for the
                           months of March, April and May 2019).
{00285622.8 / 1280-001 }
                                                      3
                  Case 19-10479-KG         Doc 13      Filed 03/10/19       Page 65 of 135




                           Each of the foregoing covenants shall be tested on Thursday of each week as of
                           the end of the prior week commencing with the first (1st) week after the Petition
                           Date pursuant to the variance report delivered by the Borrowers to the Lenders.

COVENANTS                  The following covenants shall apply:

                           a)   On the Petition Date, the Borrower will be required to file a motion to
                                approve the DIP Facility. The hearing on the Interim Order shall occur
                                within three (3) Business Days following the Petition Date.
                           b)   The Borrower shall deliver to the Lenders on Thursday of each week
                                commencing with the first (1st) week after the Petition Date, a weekly
                                variance report showing the Borrowers’ actual performance compared to
                                the Budget for the immediately preceding week and on a cumulative basis
                                on and after the Petition Date.
                           c)   The Lenders will have the right to conduct reasonable commercial finance
                                examinations, inventory appraisals and machinery and equipment
                                appraisals as it deems reasonable, each at the Borrowers’ expense.

CASH MANAGEMENT It is anticipated that all existing cash management arrangements will stay in
                place.

EVENTS OF DEFAULT Usual and customary events of default and notice provisions for facilities of this
                  type, including but not limited to, failure to pay any interest or principal when
                  due, failure to comply with covenants, inaccurate or false representations or
                  warranties, cross defaults, change of control, judgment defaults, ERISA,
                  appointment of a trustee or conversion of one or more of the Borrowers’
                  Chapter 11 cases to one under Chapter 7, the filing by Borrowers or an affiliate
                  of a motion challenging the pre-petition security interest of the Lenders’ pre-
                  petition agent or any other similar challenge under Chapter 5 of the Bankruptcy
                  Code, the entry of an order granting relief from stay to any other creditor which
                  could have a material adverse effect on the Borrowers, Borrowers’ failure to
                  file a plan by the 120th day after the order for relief, or the termination or
                  commencement of liquidation of the Borrowers’ business without the approval
                  of the Lenders.

EVENTS OF
DEFAULT RE
SALE PROCESS               It is contemplated that the Debtors’ assets may be sold in more than one
                           grouping. Though the groups may be further subdivided, the DIP Facility
                           contemplates triggers tied to timing of the sale of the “books” assets (the
                           “Books Assets”) separate from all other assets (the “Other Assets” together
                           with the Books Assets, “All Assets”). Accordingly, it shall be an event of
                           default if:

                           (A) A sale motion establishing procedures for the sale of All Assets, and
                               reasonably acceptable to the Lenders, is not filed with the Bankruptcy Code
                               by March 27, 2019;
                           (B) An Order of the Bankruptcy Court establishing bidding procedures for the
                               sale of All Assets that are reasonably acceptable to the Lenders (the
                               “Bidding Procedures”) is not entered on or before April 17, 2019;
{00285622.8 / 1280-001 }
                                                      4
                  Case 19-10479-KG          Doc 13     Filed 03/10/19       Page 66 of 135



                           (C) One more qualified bids has not been received for the Books Assets on or
                               before the bid deadline established in the Bidding Procedures, which date
                               shall be no later than May 20, 2019;
                           (D) An Order of the Bankruptcy Court approving the sale of the Books Assets,
                               reasonably acceptable to the Lenders, is not entered on or before May 24,
                               2019;
                           (E) Closing of the sale on the Books Assets does not occur on or before May
                               30, 2019;
                           (F) One more qualified bids has not been received for the Other Assets (or in
                               the alternative, a portion of the Other Assets otherwise reasonably
                               acceptable to the Lenders) on or before the bid deadline established in the
                               Bidding Procedures, which date shall be no later than May 28, 2019;
                           (G) An Order of the Bankruptcy Court approving the sale of the Other Assets,
                               reasonably acceptable to the Lenders, (or in the alternative, a portion of the
                               Other Assets otherwise reasonably acceptable to the Lenders) is not entered
                               on or before June 4, 2019;
                           (H) Closing of the sale on the Other Assets (or in the alternative, a portion of
                               the Other Assets reasonably acceptable to the Lenders) does not occur on or
                               before June 10, 2019;

ASSET SALES                If at any time any of the Collateral is sold (individually or collectively)
                           resulting in cash proceeds in excess of $1,000,000 (a “Qualifying Collateral
                           Sale”), the Lenders (or their Agent) may require a prepayment of the
                           outstanding Obligations in the amount of the proceeds of such sale(s) or any
                           subset thereof (the “Prepayment Amount”). In the event of a Qualifying
                           Collateral Sale, the Agent may notify the Borrowers of the Prepayment
                           Amount, which shall be paid to the Agent no more than five (5) Business Days
                           after receipt of the written notice.

CONDITIONS
PRECEDENT                  The Closing on the DIP Facility shall be conditioned upon satisfaction of the
                           following conditions precedent as well as other conditions customary of
                           transactions of this type:

                            All necessary consents and approvals to the financing shall have been
                              obtained.
                           
                            Receipt of an acceptable Debtor-in-Possession weekly Budget for twenty-
                              six weeks.

                            Subject to and to the extent available pursuant to the Budget on cash-pay
                              basis, the Bankruptcy Court shall grant adequate protection with respect to
                              the B-1 Tranche of the Pre-Petition Credit Agreement, which adequate
                              protection shall include payments with respect to interest payable under the
                              Existing Credit Agreement, replacement liens on collateral, a superpriority
                              administrative expense claim, and indemnity payments. All such adequate
                              protection payments shall PIK until the Maturity Date and be junior only to
                              the DIP Obligations.
                           
{00285622.8 / 1280-001 }
                                                      5
                  Case 19-10479-KG         Doc 13      Filed 03/10/19        Page 67 of 135



                            Any other information (financial or otherwise) reasonably requested by the
                              Lenders shall have been received by the Lenders and shall be in form and
                              substance reasonably satisfactory to the Lenders.
                           
                            Execution and delivery of such documentation (to include financing
                              statements, security agreements, non-offset letters, tax lien, litigation
                              searches, good standing certificates, customary representations, warranties,
                              covenants, events of default, indemnification, instruments, insurance, and
                              opinions of counsel and such other acts as the Lenders may request in order
                              to obtain the Lenders’ legal approval to effect the completion of the
                              financing arrangements herein contemplated) satisfactory in form and
                              substance to Lenders and its counsel.

                           The Closing on the DIP Facility is expressly subject to the entry of all
                           necessary and appropriate court orders by the United States Bankruptcy Court
                           having jurisdiction over the pending Chapter 11 cases of the Borrowers,
                           including an Interim Order, which order or orders must be not subject to any
                           stay and acceptable to the Lenders in their sole and exclusive discretion.

                           Without limiting in any way the Lenders’ sole and exclusive discretion, such
                           order or orders shall provide for the following, among other things:

                              a)   That adequate notice has been given to all necessary parties of the
                                   hearing pursuant to which the Court has entered the orders.

                              b)   That all indebtedness, liabilities and obligations of the Borrowers to the
                                   Lenders whenever and however arising, including without limitation,
                                   the loans and all fees, charges, and expenses contemplated by this Term
                                   Sheet or otherwise incurred, including, but not by way of limitation,
                                   fees and expenses of attorneys and other professionals, shall be secured
                                   by a first priority lien and security interest in all Collateral subject to
                                   valid, enforceable, non-avoidable liens disclosed to Lenders and
                                   acceptable to Lenders; provided, that the liens and security interest
                                   shall be senior to the liens and security interest granted to the Lenders
                                   to secure the obligations under the Pre-Petition Credit Agreement,
                                   subject in all events to the Carve-Out.

                              c)   That, subject to the entry of the Final Order, no costs, expenses, or
                                   other charges may be assessed or attributed to the Collateral pursuant to
                                   Section 506(c) of the United States Bankruptcy Code or otherwise.

                              d)   A finding that the Lenders have acted in good faith.

CONFIDENTIALITY            Since this Term Sheet is not a commitment to make a loan, it may not be relied
                           upon by the Borrowers or by any third party. The Borrowers agree to hold this
                           proposal confidential and not disclose the contents of this Term Sheet to any
                           third party other than its accountants, legal or outside advisors retained in
                           connection with the evaluation of the proposed financing, without the Lenders’
                           prior written consent; provided, however, that subject to the execution of an
                           NDA provided by the Borrowers, the Term Sheet may be shared with other
                           prospective DIP Lenders.


{00285622.8 / 1280-001 }
                                                      6
                  Case 19-10479-KG             Doc 13       Filed 03/10/19       Page 68 of 135



INDEMNIFICATION               The Borrowers agree to indemnify and hold the Lenders, their agent and their
                              directors, agents, officers, representatives, attorneys, subsidiaries, and affiliates
                              harmless from and against any and all damages, losses, settlement payments,
                              obligations, liabilities, claims, actions or cause of action, and costs and
                              expenses incurred, suffered, sustained or required to be paid by an indemnified
                              party by reason of or resulting from the transactions contemplated hereby,
                              except to the extent resulting from the gross negligence or willful misconduct
                              of the indemnified party. In all such litigation, or the preparation therefor, the
                              indemnified parties shall be entitled to select their own counsel and, in addition
                              to the foregoing indemnity, the Borrowers agree to pay promptly the reasonable
                              fees and expenses of such counsel.

EXPENSES                      In connection with the request for this arrangement, the Borrowers understand
                              that the Lenders have made certain preliminary financial, legal, and collateral
                              investigations and determinations. The Borrowers agrees to pay for all
                              reasonable costs and expenses incurred by the Lenders, their employees and
                              agents, in connection with the proposed financing transaction and the
                              preparation of definitive legal documentation, even if the proposed DIP Facility
                              does not close or is not approved by the Bankruptcy Court on terms and
                              conditions acceptable to the Lenders, in their sole and exclusive discretion. In
                              connection with the foregoing, prior to the Petition Date, the Borrowers will
                              pay all fees and expenses then due and owing under the Pre-Petition Credit
                              Agreement.




                           [remainder of page intentionally blank; signature pages follow]




{00285622.8 / 1280-001 }
                                                          7
Case 19-10479-KG   Doc 13   Filed 03/10/19   Page 69 of 135
Case 19-10479-KG   Doc 13    Filed 03/10/19      Page 70 of 135




                   NEW F&W MEDIA M HOLDINGS CORP LLC.
                   as o DIP Lender
                                          (_
                   By:.__~--~--=~----
                                  ~'"
                                    =-------------------------
                         Namc:    ' ('.~ ... ,(" ...., C? I• 4 Terrence M.O'Toole
                         T if)p•        I Y'{ .... . )"''t
                                                        Manager




                                                                                 
Case 19-10479-KG   Doc 13   Filed 03/10/19   Page 71 of 135
Case 19-10479-KG   Doc 13   Filed 03/10/19   Page 72 of 135
Case 19-10479-KG     Doc 13      Filed 03/10/19       Page 73 of 135




                                                                .__~,- ~. , or- ~~ ~"~r of cer'""''"
                     ELLINGTON MANAGEMENT GROUP, as a DIP +W\el> o.Ad
                                                          t:Xecov.f11':f' 1-r
                     Lender                                                fV\a.M't'f<l-J or ..)v/!it:zf




          Ellington Signature Page to F+W DIP Term Sheet
                Case 19-10479-KG    Doc 13    Filed 03/10/19   Page 74 of 135




                                          Exhibit B

                                   Initial Approved Budget




01:24256167.1
                                                          Case 19-10479-KG                             Doc 13              Filed 03/10/19                        Page 75 of 135
F+W Media, Inc.
13-Week DIP Budget
$ in thousands

Actual / Forecast               Forecast   Forecast   Forecast     Forecast   Forecast    Forecast     Forecast     Forecast     Forecast     Forecast     Forecast     Forecast    Forecast
Postpetition Week #                 1          2          3            4          5           6            7            8            9           10           11           12          13         13 Week
$ in thousands                  03/15/19   03/22/19   03/29/19     04/05/19   04/12/19    04/19/19     04/26/19     05/03/19     05/10/19     05/17/19     05/24/19     05/31/19    06/07/19       Total

Total Receipts                  $    980   $    912   $    926     $    992   $    832    $   1,029    $   1,377    $   1,034    $   2,399    $   1,078    $   1,382    $    835    $   2,286     $ 16,062

Operating Disbursements

Payroll                         $      0 $ (651) $          (84) $ (714) $ (466) $ (978) $            - $ (957) $ (159) $ (771) $             - $ (723) $                                    -    $  (5,503)
Payables                            (600)     (600)        (600)     (600)   (1,232)   (1,086)   (1,045)     (995)   (1,032)   (1,029)   (1,042)     (905)                              (1,027)     (11,793)
Rent & Utilities                       -         -            -      (298)        -         -         -      (298)        -         -         -         -                                 (298)        (895)
Other                               (119)     (119)        (119)     (114)     (114)     (114)     (114)     (114)     (114)     (114)     (114)      (91)                                (125)      (1,482)
Total Operating Disbursements   $   (719) $ (1,370) $      (803) $ (1,726) $ (1,812) $ (2,178) $ (1,159) $ (2,363) $ (1,304) $ (1,914) $ (1,156) $ (1,719) $                            (1,450)   $ (19,674)

Operating Cash Flow             $    261   $   (459) $     123     $   (734) $    (980) $ (1,149) $         219     $ (1,329) $ 1,095         $   (836) $       226     $   (884) $       836     $ (3,611)

Capex                                  -          -           -           -        (50)         (50)         (50)         (50)         (50)         (50)         (50)        (47)          (52)        (450)

Other Non-Operating                    -          -         (15)          -          -            -          (15)           -            -            -            -         (15)            -           (45)

Restructuring Related
Professional Fees                    (25)         -           -           -          -        (198)            -            -        (612)        (198)            -           -         (862)        (1,895)
DIP Fees                               -          -           -           -          -         (10)            -            -           -            -             -           -            -            (10)
DIP Interest                           -          -           -           -          -           -             -            -           -            -             -           -            -              -
Other Restructuring Related         (403)      (375)          -           -          -           -             -            -           -            -             -           -            -           (778)
Total Restructuring Related     $   (428) $    (375) $        -    $      -   $      -    $   (208) $          -    $       -    $   (612) $      (198) $          -    $      -    $    (862)    $   (2,683)

Net Cash Flow                   $   (167) $    (834) $     108     $   (734) $ (1,030) $ (1,407) $          153     $ (1,379) $       433     $ (1,084) $       176     $   (946) $       (78)    $ (6,789)

Cash Roll Forward

Beginning Book Cash                 2,744      4,577      3,743        3,851    3,117   2,086              3,179       3,333         1,954       2,387         1,303        1,478         533          2,744
Net Cash Flow                        (167)      (834)       108         (734)  (1,030) (1,407)               153      (1,379)          433      (1,084)          176         (946)        (78)        (6,789)
DIP Term Loan                       2,000          -          -            -        -   2,500                  -           -             -           -             -            -       3,500          8,000
Ending Book Cash                $   4,577 $    3,743 $    3,851    $   3,117 $ 2,086 $ 3,179 $             3,333    $ 1,954 $        2,387    $ 1,303 $        1,478    $     533 $     3,955     $    3,955

Restricted Cash                      (640)      (640)      (640)        (640)      (640)       (640)        (640)        (640)        (640)       (640)        (640)        (640)        (640)         (640)
Available Book Cash Balance     $   3,937 $    3,103 $    3,211 $      2,477 $    1,446 $     2,539 $      2,693 $      1,314 $      1,747 $       663 $        838 $       (107) $     3,315     $   3,315
Case 19-10479-KG   Doc 13   Filed 03/10/19   Page 76 of 135



                        Exhibit B

                   DIP Credit Agreement
                           Case 19-10479-KG    Doc 13    Filed 03/10/19   Page 77 of 135




                                    DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                                  dated as of
                                                MARCH [__], 2019

                                                      among

            NEW PUBLISHING HOLDINGS, INC., F+W MEDIA, INC., F+W SUBSCRIPTION
          SERVICES, LLC, THE WRITERS STORE, INC., F+W NH E-COMMERCE, LLC, F+W
              OH E-COMMERCE, LLC, F+W TRADE SHOW & EVENTS, LLC, FORMER
                 QUILTING INC., AND F&W MEDIA INTERNATIONAL LIMITED,

                                                   as Borrowers,

                                            The LENDERS Party Hereto,

                                                        and

                                           FORTRESS CREDIT CO. LLC
                                                     as Agent
                                           ___________________________




01:24256166.1
         {00285576.8 / 1280-001 }
                             Case 19-10479-KG                    Doc 13            Filed 03/10/19                 Page 78 of 135




         ARTICLE I DEFINITIONS ........................................................................................................................ 1
                    SECTION 1.01                     Defined Terms. ........................................................................................ 1
                    SECTION 1.02                     Terms Generally. ................................................................................... 13
                    SECTION 1.03                     Accounting Terms; GAAP..................................................................... 13

         ARTICLE II AMOUNT AND TERMS OF CREDIT; SECURITY INTEREST GRANT AND
                        SUPERPRIORITY CLAIM ...................................................................................... 13
                    SECTION 2.01                     Commitment of the Lenders. ................................................................. 13
                    SECTION 2.02                     Reserves; Changes to Reserves.............................................................. 14
                    SECTION 2.03                     Making of the Term Loans. ................................................................... 14
                    SECTION 2.04                     Notes; Repayment of Term Loan........................................................... 14
                    SECTION 2.05                     Interest on Term Loans. ......................................................................... 15
                    SECTION 2.06                     Default Interest. ..................................................................................... 15
                    SECTION 2.07                     Certain Fees. .......................................................................................... 15
                    SECTION 2.08                     Nature of Fees. ....................................................................................... 16
                    SECTION 2.09                     Mandatory Prepayment; Lending Commitment Termination;
                                                     Cash Collateral....................................................................................... 16
                    SECTION 2.10                     Maintenance of Loan Account; Statements of Account. ....................... 17
                    SECTION 2.11                     Payments; Sharing of Setoff. ................................................................. 17
                    SECTION 2.12                     Taxes. ..................................................................................................... 18
                    SECTION 2.13                     Grant of Security Interest and Superpriority Claim. .............................. 19
                    SECTION 2.14                     Single Loan. ........................................................................................... 19

         ARTICLE III REPRESENTATIONS AND WARRANTIES ................................................................... 20
                    SECTION 3.01                     Organization; Powers............................................................................. 20
                    SECTION 3.02                     Authorization; Enforceability. ............................................................... 20
                    SECTION 3.03                     Governmental Approvals; No Conflicts. ............................................... 20
                    SECTION 3.04                     Financial Condition. .............................................................................. 20
                    SECTION 3.05                     Properties. .............................................................................................. 21
                    SECTION 3.06                     Litigation and Environmental Matters. .................................................. 21
                    SECTION 3.07                     Compliance with Laws and Agreements. .............................................. 21
                    SECTION 3.08                     Taxes. ..................................................................................................... 21
                    SECTION 3.09                     Disclosure. ............................................................................................. 21
                    SECTION 3.10                     Subsidiaries. ........................................................................................... 21
                    SECTION 3.11                     Insurance. ............................................................................................... 22
                    SECTION 3.12                     Labor Matters......................................................................................... 22

         ARTICLE IV CONDITIONS .................................................................................................................... 22
                    SECTION 4.01                     Conditions Precedent to Effective Date. ................................................ 22
                    SECTION 4.02                     Conditions Precedent to Each Term Loan. ............................................ 24

         ARTICLE V AFFIRMATIVE COVENANTS .......................................................................................... 24
                    SECTION 5.01                     Financial Statements and Other Information. ........................................ 24
         {00285576.8 / 1280-001 }


                                                                                   ii
01:24256166.1
                            Case 19-10479-KG                    Doc 13            Filed 03/10/19                 Page 79 of 135




                   SECTION 5.02                     Notices of Material Events. ................................................................... 25
                   SECTION 5.03                     Information Regarding Collateral. ......................................................... 25
                   SECTION 5.04                     Existence; Conduct of Business. ............................................................ 26
                   SECTION 5.05                     Payment of Obligations. ........................................................................ 26
                   SECTION 5.06                     Maintenance of Properties. .................................................................... 26
                   SECTION 5.07                     Insurance. ............................................................................................... 26
                   SECTION 5.08                     Casualty and Condemnation. ................................................................. 27
                   SECTION 5.09                     Books and Records; Inspection and Audit Rights; Appraisals. ............. 27
                   SECTION 5.10                     Compliance with Laws. ......................................................................... 28
                   SECTION 5.11                     Use of Proceeds. .................................................................................... 28
                   SECTION 5.12                     Further Assurances. ............................................................................... 29
                   SECTION 5.13                     Performance Within Approved Budget. ................................................ 29
                   SECTION 5.14                     Additional Bankruptcy Related Affirmative Covenants. ....................... 29

         ARTICLE VI NEGATIVE COVENANTS ............................................................................................... 30
                   SECTION 6.01                     Indebtedness and Other Obligations. ..................................................... 30
                   SECTION 6.02                     Liens. ..................................................................................................... 31
                   SECTION 6.03                     Fundamental Changes. ........................................................................... 31
                   SECTION 6.04                     Investments, Loans, Advances, Guarantees and Acquisitions. .............. 31
                   SECTION 6.05                     Asset Sales. ............................................................................................ 32
                   SECTION 6.06                     Certain Payments of Indebtedness. ........................................................ 32
                   SECTION 6.07                     Transactions with Affiliates. .................................................................. 32
                   SECTION 6.08                     Restrictive Agreements. ......................................................................... 32
                   SECTION 6.09                     Amendment of Material Documents...................................................... 33
                   SECTION 6.10                     Additional Subsidiaries. ......................................................................... 33
                   SECTION 6.11                     Fiscal Year. ............................................................................................ 33
                   SECTION 6.12                     Bankruptcy Related Negative Covenants. ............................................. 33

         ARTICLE VII EVENTS OF DEFAULT................................................................................................... 34
                   SECTION 7.01                     Events of Default. .................................................................................. 34
                   SECTION 7.02                     When Continuing. .................................................................................. 38
                   SECTION 7.03                     Remedies on Default.............................................................................. 38
                   SECTION 7.04                     Application of Proceeds. ........................................................................ 38

         ARTICLE VIII THE AGENT.................................................................................................................... 38
                   SECTION 8.01                     Administration by Agent. ...................................................................... 38
                   SECTION 8.02                     Agreement of Required Lenders. ........................................................... 39
                   SECTION 8.03                     Liability of Agent. ................................................................................. 39
                   SECTION 8.04                     Notice of Default. .................................................................................. 40
                   SECTION 8.05                     Lenders’ Credit Decisions. .................................................................... 40
                   SECTION 8.06                     Reimbursement and Indemnification. .................................................... 41
                   SECTION 8.07                     [Intentionally Omitted]. ......................................................................... 41
                   SECTION 8.08                     Notice of Transfer. ................................................................................. 41
                   SECTION 8.09                     Successor Agent..................................................................................... 41
                   SECTION 8.10                     Reports and Financial Statements. ......................................................... 42

         ARTICLE IX MISCELLANEOUS ........................................................................................................... 42

01:24256166.1
                     Case 19-10479-KG        Doc 13            Filed 03/10/19                 Page 80 of 135




                SECTION 9.01     Notices. .................................................................................................. 42
                SECTION 9.02     Waivers; Amendments........................................................................... 43
                SECTION 9.03     Expenses; Indemnity; Damage Waiver.................................................. 44
                SECTION 9.04     Successors and Assigns. ........................................................................ 45
                SECTION 9.05     Survival. ................................................................................................. 47
                SECTION 9.06     Counterparts; Integration; Effectiveness................................................ 47
                SECTION 9.07     Severability. ........................................................................................... 48
                SECTION 9.08     Right of Setoff. ...................................................................................... 48
                SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process. ............... 48
                SECTION 9.10     WAIVER OF JURY TRIAL.................................................................. 49
                SECTION 9.11     Headings. ............................................................................................... 49
                SECTION 9.12     Interest Rate Limitation. ........................................................................ 49
                SECTION 9.13     Additional Waivers. ............................................................................... 49
                SECTION 9.14     Press Releases and Related Matters. ...................................................... 50
                SECTION 9.15     Patriot Act. ............................................................................................. 50
                SECTION 9.16     Foreign Asset Control Regulations. ....................................................... 51
                SECTION 9.17     Relationship with DIP Orders. ............................................................... 51




01:24256166.1
                   Case 19-10479-KG        Doc 13       Filed 03/10/19   Page 81 of 135




                                               EXHIBITS

         A.        Form of Term Note
         B.        Form of Notice of Credit Extension

         Annex A   Agent’s Wire Transfer Information




01:24256166.1
                 Case 19-10479-KG    Doc 13    Filed 03/10/19   Page 82 of 135




                                        SCHEDULES

         1.01     Lenders and Term Loan Credit Commitments
         1.01A    Approved Budget
         3.06     Disclosed Matters
         3.10     Subsidiaries
         3.11     Insurance
         6.02     Liens
         6.07     Affiliate Transactions




01:24256166.1
                      Case 19-10479-KG          Doc 13     Filed 03/10/19     Page 83 of 135



                 DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of March [__], 2019
         among New Publishing Holdings, Inc., F+W Media, Inc., F+W Subscription Services, LLC,
         F+W NH e-Commerce, LLC, F+W OH e-Commerce, LLC, The Writers Store, Inc., F+W Trade
         Show & Events, LLC, Former Quilting Inc., and F&W Media International Limited, each as a
         debtor and debtor-in-possession (a “Borrower” and collectively, the “Borrowers”); and the
         Lenders (as defined below) party hereto; and Fortress Credit Co. LLC, as administrative agent
         and Agent for the Lenders, (in such capacity, the “Agent”) for its own benefit and the ratable
         benefit of the Lenders.



                                                     RECITALS

                WHEREAS, on March 11, 2019, the Borrowers each filed petitions for relief under
         Chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) in the United States Bankruptcy
         Court for the District of Delaware (the “Bankruptcy Court”). The Borrowers continue to operate
         their business and manage their properties as debtors and debtors-in-possession pursuant to
         Sections 1107(a) and 1108 of the Bankruptcy Code;

                 WHEREAS, the Borrowers have requested that Lenders provide a senior secured, super-
         priority, debtor-in-possession term credit facility to the Borrowers on the terms and conditions
         set forth herein; and

                WHEREAS, the Borrowers have agreed to secure all of their obligations under the Loan
         Documents (as defined below) by granting to the Agent herein, for the benefit of the Agent and
         the Lenders, a security interest in and lien upon substantially all of Borrowers’ existing and after-
         acquired property and superpriority administrative claim status with respect to all obligations and
         indebtedness hereunder.

                NOW, THEREFORE, in consideration of the premises and the mutual covenants
         hereinafter contained, and for other good and valuable consideration, the parties hereto agree as
         follows:

                                                     ARTICLE I

                                                     Definitions

                SECTION 1.01       Defined Terms.

                As used in this Agreement, the following terms have the meaning specified below:



                  “Affiliate” means, with respect to a specified Person, another Person that directly, or
         indirectly through one or more intermediaries, Controls or is Controlled by or is under common
         Control with the Person specified.

                “Agent” has the meaning provided in the preamble to this Agreement.
01:24256166.1
                                                          1
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 84 of 135



                “Agreement” means this Debtor-in-Possession Credit Agreement, as modified, amended,
         supplemented, or restated, and in effect from time to time.

                “All Assets” means Book Assets and Other Assets.

                 “Applicable Law” means as to any Person: (a) all statutes, rules, regulations, orders, or
         other requirements having the force of law and applicable to such Person, and (b) all court orders
         and injunctions, or similar rulings applicable to such Person, in each instance ((a) and (b)) of or
         by any Governmental Authority, court, or tribunal that has jurisdiction over such Person, or any
         property of such Person, including but not limited to, the Bankruptcy Code.

                 “Approved Budget” means the Borrowers’ twenty-six (26) week cash flow projection
         reflecting on a line-item basis anticipated operating receipts, operating disbursements, and other
         relevant financial information for the subject period, in form and substance satisfactory to the
         Lenders, in the Lenders’ sole and exclusive discretion and annexed hereto as Schedule 1.01A,
         together with such supporting documentation as reasonably requested by the Lenders.

                “Assignment and Acceptance” means an assignment and acceptance entered into by a
         Lenders and an assignee, and accepted by the Agent, in such form as may be approved by the
         Agent.

                “Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
         successor thereto.

                “Bankruptcy Court” has the meaning provided in the recitals to this Agreement.

                 “Bidding Procedures Order” has the meaning provided therefor in SECTION 7.01(x)(ii).

                  “Books Assets” means assets relating to or associated with Borrowers’ trade book sales,
         direct-to-consumer book sales, and e-book sales.

                “Borrower” and “Borrowers” has the meaning provided in the recitals to this Agreement.

                “Borrowing” means an advance under the Term Loan.

                “Borrowing Request” means a request by the Borrowers for a Borrowing in accordance
         with SECTION 2.03(b).

              “Business Day” means any day that is not a Saturday, Sunday or other day on which
         commercial banks in the State of New York are authorized or required by law to remain closed.

                  “Capital Lease Obligations” of any Person means the obligations of such Person to pay
         rent or other amounts under any lease of (or other arrangement conveying the right to use) real or
         personal property, or a combination thereof, which obligations are required to be classified and
         accounted for as capital leases on a balance sheet of such Person under GAAP, and the amount
         of such obligations shall be the capitalized amount thereof determined in accordance with
         GAAP.


01:24256166.1
                                                         2
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 85 of 135



                “Carve Out Trigger Notice” means a written notice delivered by the Agent to the
         Borrowers and their counsel, the U.S. Trustee, and lead counsel to any Creditors’ Committee,
         which notice may be delivered at any time following the occurrence and continuance of any
         Event of Default.

                 “Cash Management Order” means the order dated March [__], 2019, entered by the
         Bankruptcy Court, in form and substance reasonably satisfactory to the Lenders, authorizing the
         Borrowers to, among other things, continue Borrowers’ cash management systems, as such order
         may be amended, modified, or supplemented from time to time with the express written consent
         of the Lenders and approval of the Bankruptcy Court.

                 “CERCLA” means the Comprehensive Environmental Response, Compensation, and
         Liability Act, 42 U.S.C. § 9601 et seq.

                 “Change in Law” means (a) the adoption of any law, rule, or regulation after the date of
         this Agreement, (b) any change in any law, rule, or regulation or in the interpretation or
         application thereof by any Governmental Authority after the date of this Agreement, or
         (c) compliance by any Lender with any request, guideline or directive (whether or not having the
         force of law) of any Governmental Authority that has become effective and is made or issued
         after the date of this Agreement.

                “Chapter 11 Cases” has the meaning provided in the recitals to this Agreement.

                “Charges” has the meaning provided therefor in SECTION 9.12.

                 “Collateral” means all real and personal, tangible and intangible property and assets of
         any of the Borrowers of any kind or nature whatsoever, wherever located, whether now existing
         or hereafter acquired or arising, including, without limitation, all cash (including all cash
         collateral, wherever held), cash equivalents, bank accounts, accounts, other receivables, chattel
         paper, contract rights, inventory, instruments, documents, securities (whether or not marketable),
         equipment, goods, fixtures, real property interests, intellectual property, general intangibles,
         investment property, supporting obligations, letter of credit rights, commercial tort claims,
         capital stock of the Borrowers’ subsidiaries, if any, all inter-company notes held by the
         Borrowers, trademarks, trade names, copyrights, patents, domain names, other intangibles,
         licenses, rights to payment including tax refund claims, and causes of action, and the proceeds,
         products, offspring, rents and profits of all of the foregoing, including insurance proceeds, and
         avoidance actions under section 549 and related proceeds and excluding actions for preferences,
         fraudulent conveyances, and other avoidance power claims under sections 544, 545, 547, 548,
         550, 552(b) and 553 of the Bankruptcy Code (the “Avoidance Actions”), but including all gross
         proceeds and recoveries from the Avoidance Actions, and all substitutions, accessions and
         proceeds of the foregoing, wherever located, including insurance or other proceeds.

                “Commitment Fee” has the meaning provided therefor in SECTION 2.07(b).

                “Consolidated” means, when used to modify a financial term, test, statement, or report of
         a Person, refers to the application or preparation of such term, test, statement, or report (as
         applicable) based upon the consolidation, in accordance with GAAP, of the financial condition
         or operating results of such Person and its Subsidiaries.
01:24256166.1
                                                         3
                       Case 19-10479-KG         Doc 13    Filed 03/10/19     Page 86 of 135



                 “Consummation Date” means the date of substantial consummation (as defined in
         Section 1101 of the Bankruptcy Code and which for purposes of this Agreement shall be no later
         than the effective date) of a Plan of Reorganization confirmed by a Final Order.

                 “Control” means the possession, directly or indirectly, of the power (a) to vote 10% or
         more of the securities having ordinary voting power for the election of directors of a Person, or
         (b) to direct or cause the direction of the management or policies of a Person, whether through
         the ability to exercise voting power, by contract, or otherwise. The terms “Controlling” and
         “Controlled” have meanings correlative thereto.

               “Creditors’ Committee” means any official committee of creditors formed, appointed, or
         approved in the Chapter 11 Cases pursuant to the Bankruptcy Code.

                 “Default” means any event or condition that constitutes an Event of Default or that upon
         notice, lapse of time, or both would, unless cured or waived, become an Event of Default.

                  “DIP Motion” has the meaning provided therefor in SECTION 5.14(a).

                  “DIP Orders” means and refers to the Interim Borrowing Order and the Final Borrowing
         Order.

                “Disclosure Statement” means a disclosure statement filed in the Chapter 11 Cases in
         connection with a Plan of Reorganization.

                  “dollars” or “$” refers to lawful money of the United States of America.

                 “Effect of Bankruptcy” means, with respect to any contractual obligation, contract, or
         agreement to which any Borrower is a party, any default, unenforceability, or other legal
         consequences arising solely on account of the commencement of the Chapter 11 Cases
         (including by the implementation of the automatic stay) or, as a result of any order of the
         Bankruptcy Court, the rejection of any such contractual obligation, contract, or agreement.

                  “Effective Date” means the date on which the conditions specified in SECTION 4.01 are
         satisfied (or waived in accordance with SECTION 9.02).

                 “Environmental Laws” means all laws, rules, regulations, codes, ordinances, orders,
         decrees, judgments, injunctions, notices, or binding agreements issued, promulgated, or entered
         into by or with any Governmental Authority, relating in any way to the environment,
         preservation or reclamation of natural resources, handling, treatment, storage, disposal, release or
         threatened release of any Hazardous Material, or to health matters.

                  “Environmental Liability” means any liability, contingent or otherwise (including any
         liability for damages, natural resource damage, costs of environmental remediation,
         administrative oversight costs, fines, penalties, or indemnities), of any Person directly or
         indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the
         generation, use, handling, transportation, storage, treatment, or disposal of any Hazardous
         Materials, (c) exposure to any Hazardous Materials, (d) the release or threatened release of any
         Hazardous Materials into the environment, or (e) any contract, agreement, or other consensual
01:24256166.1
                                                          4
                       Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 87 of 135



         arrangement pursuant to which liability is assumed or imposed with respect to any of the
         foregoing.

                 “Eurodollar Base Rate” means with respect to any Interest Period, the London interbank
         offered rate as administered by ICE Benchmark Administration (or any other Person which takes
         over the administration of that rate) for dollars and period as appearing on the applicable
         Bloomberg LIBOR screen page (or on any successor or substitute page on such screen, or on the
         appropriate page of such other information service which publishes that rate from time to time in
         place of Reuters; a “Screen Rate”) at approximately 11:00 A.M., London time, two Business
         Days prior to the commencement of such Interest Period. In the absence of a period comparable
         to the Interest Period being available as a Screen Rate, (a “Discontinued Interest Period”), then
         (provided there are Screen Rates for other Interest Periods for dollars) the Eurodollar Rate shall
         mean the Interpolated Screen Rate as of approximately 11:00 A.M., London time, two Business
         Days prior to the commencement of such Interest Period. “Interpolated Screen Rate” means the
         rate per annum determined by the Agent (which determination shall be conclusive and binding
         absent manifest error) to be equal to the rate which results from interpolating on a linear basis
         between: (a) the Screen Rate for the longest period (for which that Screen Rate is available for
         dollars) which is less than the relevant Discontinued Interest Period and (b) the Screen Rate for
         the shortest period (for which that Screen Rate is available for dollars) which exceeds the
         relevant Discontinued Interest Period, each as of approximately 11:00 A.M. (London time) two
         Business Days prior to the commencement of the Discontinued Interest Period; or, if such Screen
         Rate is not so published for any day that is a Business Day, the average of the quotations for such
         day for such transactions received by the Agent from three investment banks of recognized
         standing selected by it.

                “Event of Default” has the meaning provided therefor in SECTION 7.01. An “Event of
         Default” shall be deemed to have occurred and to be continuing unless and until that Event of
         Default has been duly waived or cured as provided herein.

                 “Excluded Taxes” means, with respect to the Agent or any Lender or any other recipient
         of any payment to be made by or on account of any obligation of the Borrower hereunder,
         (a) income or franchise taxes imposed on (or measured by) Agent’s or Lender’s gross or net
         income by the United States of America, or by the jurisdiction under the laws of which such
         recipient is organized or in which such recipient’s principal office is located or, in the case of any
         Lender, in which its applicable lending office is located and (b) any branch profits taxes imposed
         by the United States of America or any similar tax imposed by any other jurisdiction in which
         the Borrower is located.

                 “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
         upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight federal funds
         transactions with members of the Federal Reserve System as determined by the Lenders in their
         reasonable discretion which determination shall be final, binding, and conclusive (absent
         manifest error).

                “Final Borrowing Order” means an order of the Bankruptcy Court in form, scope, and
         substance acceptable to the Lenders, which, among other matters but not by way of limitation,
         authorizes the Borrowers to obtain credit, incur the Obligations, grant Liens under this
01:24256166.1
                                                           5
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 88 of 135



         Agreement and the other Loan Documents, as the case may be, and provides for the super
         priority of the Agent’s and the Lenders’ claims, which order has become a Final Order within 15
         days after entry by the Bankruptcy Court.

                 “Final Order” means an order or judgment of the Bankruptcy Court as entered on the
         docket of the Clerk of the Bankruptcy Court, that has not been reversed, stayed, modified, or
         amended and as to which the time to appeal, petition for certiorari, reargue, or seek rehearing has
         expired and no proceeding for certiorari, reargument, or rehearing is pending or if an appeal,
         petition for certiorari, reargument, or rehearing has been sought, the order or judgment of the
         Bankruptcy Court has been affirmed by the highest court to which the order was appealed, from
         which the reargument or rehearing was sought, or certiorari has been denied, and the time to take
         any further appeal or to seek certiorari or further reargument or rehearing has expired.

                 “Financial Officer” means, with respect to the Borrowers, the chief restructuring officer,
         chief financial officer, vice president of finance, director of finance, controller, or assistant
         controller of the Borrower.

                “GAAP” means principles that are (a) consistent with those promulgated or adopted by
         the Financial Accounting Standards Board and its predecessors (or successors) in effect and
         applicable to that accounting period in respect of which reference to GAAP is being made, and
         (b) consistently applied with past financial statements of the Borrowers and its Subsidiary
         adopting the same principles.

                “Governing Documents” means, with respect to any Person, the certificate or articles of
         incorporation, certificate of formation, by-laws, limited liability company agreement, or other
         organizational or governing documents of such Person currently in effect.

                 “Governmental Authority” means the government of the United States of America, any
         other nation or any political subdivision thereof, whether state or local, and any agency,
         authority, instrumentality, regulatory body, court, central bank, or other entity exercising
         executive, legislative, judicial, taxing, regulatory, or administrative powers or functions of or
         pertaining to government, in each case having jurisdiction over any of the Borrowers.

                  “Hazardous Materials” means all explosive or radioactive substances or wastes and all
         hazardous or toxic substances, wastes, or other pollutants, including petroleum or petroleum
         distillates, asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
         infectious or medical wastes, and all other substances or wastes of any nature regulated pursuant
         to any Environmental Law, including any material listed as a hazardous substance under
         Section 101(14) of CERCLA.

                “Initial Draw” has the meaning provided for in SECTION 2.03(a).

                “Indebtedness” of any Person means, without duplication, (a) all obligations of such
         Person for borrowed money (including any obligations that are without recourse to the credit of
         such Person) or with respect to deposits or advances of any kind, (b) all obligations of such
         Person evidenced by bonds, debentures, notes, or similar instruments, (c) all obligations of such
         Person upon which interest charges are customarily paid, (d) all obligations of such Person under
         conditional sale or other title retention agreements relating to property acquired by such Person,
01:24256166.1
                                                         6
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 89 of 135



         (e) all obligations of such Person in respect of the deferred purchase price of property or services
         (excluding any accounts payable incurred in the ordinary course of business), (f) all Indebtedness
         of others secured by (or for which the holder of such Indebtedness has an existing right,
         contingent or otherwise, to be secured by) any Lien on property owned or acquired by such
         Person, whether or not the Indebtedness secured thereby has been assumed, (g) all guarantees by
         such Person of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i) all
         obligations, contingent or otherwise, of such Person as an account party in respect of letters of
         credit and letters of guaranty, and (j) all obligations, contingent or otherwise, of such Person in
         respect of bankers’ acceptances. The Indebtedness of any Person shall include the Indebtedness
         of any other entity (including any partnership in which such Person is a general partner) to the
         extent such Person is liable therefor.

                “Indemnified Taxes” means Taxes other than Excluded Taxes.

                “Indemnitee” has the meaning provided therefor in SECTION 9.03(b).

                “Initial Funding” has the meaning provided therefor in SECTION 2.03(a).

                 “Interest Period” means, (a) initially, the period commencing on the borrowing date and
         ending one, two, or three months thereafter, as selected by the Borrowers in their Notice of
         Credit Extension, and (b) thereafter, each period commencing on the last day of the next
         preceding Interest Period applicable to such loan and ending one, two, or three months thereafter,
         as selected by the Borrowers in a Notice of Credit Extension; provided that, all of the foregoing
         provisions relating to Interest Periods are subject to the following: (i) if any Interest Period
         would otherwise end on a day that is not a Business Day, such Interest Period shall be extended
         to the next succeeding Business Day unless the result of such extension would be to carry such
         Interest Period into another calendar month in which event such Interest Period shall end on the
         immediately preceding Business Day; (ii) the Borrowers may not select an Interest Period that
         would extend beyond the Maturity Date; and (iii) any Interest Period that begins on the last
         Business Day of a calendar month (or on a day for which there is no numerically corresponding
         day in the calendar month at the end of such Interest Period) shall end on the last Business Day
         of a calendar month.

                “Interest Payment Date” means the last day of each Interest Period and the Maturity Date.

               “Interim Borrowing Order” means an order entered by the Bankruptcy Court approving,
         on an interim basis, the Borrowers’ entering into and performing its obligations under this
         Agreement and the other Loan Documents, as such order may be amended, modified or
         supplemented from time to time with the express written consent of the Lenders and the
         Borrowers and with the approval of the Bankruptcy Court.

                “Investment” means (a) any stock, evidence of Indebtedness, or other security of another
         Person, (b) any loan, advance, contribution to capital, or extension of credit (except for current
         trade and customer accounts receivable for inventory sold or services rendered in the ordinary
         course of business and payable in accordance with customary trade terms) to another Person, (c)
         any purchase of (i) stock or other securities of another Person or (ii) any business or undertaking
         of any Person (whether by purchase of assets or securities)and any commitment or option to

01:24256166.1
                                                          7
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 90 of 135



         make any such purchase, or (d) any other investment, in all cases whether now existing or
         hereafter made.

                “Knowledge of the Borrowers” or any other similar knowledge qualification, means the
         actual knowledge of Gregory Osberg, Chief Executive Officer and Michael Healy, Chief
         Restructuring Officer.

               “Lenders” means the Persons identified on Schedule 1.01 hereto and each assignee that
         becomes a party to this Agreement as a Lender by assuming all or a portion of the Lending
         Commitments as set forth in SECTION 9.04(b).

                “Lending Commitment” means, with respect to each Lender, the commitment of such
         Lender hereunder set forth as its Lending Commitment opposite its name on Schedule 1.01
         hereto or as may subsequently be set forth in the Register from time to time.

                “Lending Commitment Percentage” means, at any time, with respect to each Lender, the
         percentage obtained by dividing its Lending Commitment at such time by all Lending
         Commitments at such time.

                 “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
         hypothecation, encumbrance, charge, or security interest in, on, or of such asset, (b) the interest
         of a vendor or a lessor under any conditional sale agreement, capital lease, or title retention
         agreement (or any financing lease having substantially the same economic effect as any of the
         foregoing) relating to such asset and (c) in the case of securities, any purchase option, call, or
         similar right of a third party with respect to such securities.

                “Loan Account” has the meaning provided therefor in SECTION 2.10(a).

                 “Loan Documents” means this Agreement, the Notes, the DIP Orders, and any other
         instrument or agreement now or hereafter executed and delivered in connection herewith, or in
         connection with any transaction arising out of any cash management, depository, investment,
         letter of credit, equipment leasing, or other banking or financial services provided by the Agent
         or any of its respective Affiliates, each as amended, supplemented, restated, or otherwise
         modified and in effect from time to time.

                 “Material Adverse Effect” means a material adverse effect on (a) the businesses,
         operations, property, assets, or condition, financial or otherwise, of the Borrowers taken as a
         whole, (b) the ability of the Borrowers to perform any material obligation or to pay any
         Obligations under this Agreement or any of the other Loan Documents, or (c) the validity or
         enforceability of this Agreement or any of the other Loan Documents or any of the material
         rights or remedies of the Agent or the Lenders hereunder or thereunder. In determining whether
         any individual event would result in a Material Adverse Effect, notwithstanding that such event
         in and of itself does not have such effect, a Material Adverse Effect shall be deemed to have
         occurred if the cumulative effect of such event and all other then-existing events would result in
         a Material Adverse Effect. The filing of the Chapter 11 Cases or any Effect of Bankruptcy as a
         result thereof or the effect of any action required to be taken hereunder or under the DIP Orders
         shall not constitute a Material Adverse Effect.

01:24256166.1
                                                         8
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 91 of 135



                 “Material Indebtedness” means Indebtedness (other than the Term Loans and the Pre-
         Petition Liabilities) of the Borrowers in an aggregate principal amount exceeding $50,000.

                “Maturity Date” means the date that is 150 days after the Petition Date.

                “Maximum Rate” has the meaning provided therefor in SECTION 9.12.

                “Notes” means the promissory notes of the Borrowers substantially in the form of Exhibit
         A, each payable to the order of a Lender, evidencing the Term Loan, as each may be amended,
         supplemented, or modified from time to time.

                “Notice of Credit Extension” has the meaning provided therefor in SECTION 2.03(a).

                 “Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
         principal of, and interest on, the Term Loan, when and as due, whether at maturity, by
         acceleration, upon one or more dates set for prepayment, or otherwise, and (ii) all other monetary
         obligations, including fees, costs, expenses, and indemnities, whether primary, secondary, direct,
         contingent, fixed, or otherwise, of the Borrowers to the Lenders and the Agent under this
         Agreement and the other Loan Documents, and (b) the due and punctual payment and
         performance of all the covenants, agreements, obligations, and liabilities of the Borrowers under
         or pursuant to this Agreement, and the other Loan Documents.

                “Other Assets” means all assets of the Borrowers excluding Book Assets.

                 “Other Taxes” means any and all current or future stamp or documentary taxes or any
         other excise or property taxes, charges, or similar levies arising from any payment made under
         any Loan Document or from the execution, delivery, or enforcement of, or otherwise with
         respect to, any Loan Document.

                 “Overadvance” means a Term Loan, advance, or providing of credit support to the extent
         that, immediately after its having been made, Unused Line is less than zero.

                “Permitted Encumbrances” means:

                         (a)    to the extent created Post-Petition, Liens imposed by law for taxes that
                 are not yet due or are being contested in compliance with SECTION 5.05;

                         (b)     to the extent created Post-Petition, carriers’, warehousemen’s,
                 mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law, arising in
                 the ordinary course of business and securing obligations that are not overdue by more
                 than thirty (30) days or are being contested in compliance with SECTION 5.05;

                         (c)    pledges and deposits made in the ordinary course of business in
                 compliance with workers’ compensation, unemployment insurance, and other social
                 security laws or regulations;

                         (d)  deposits to secure the performance of leases, statutory obligations, surety
                 and appeal bonds, performance bonds, and other obligations of a like nature, in each
01:24256166.1
                                                         9
                      Case 19-10479-KG         Doc 13       Filed 03/10/19   Page 92 of 135



                 case in the ordinary course of business;

                        (e)    judgment liens in respect of judgments that do not constitute an Event of
                 Default under SECTION 7.01(g);

                         (f)    easements, zoning restrictions, rights-of-way, and similar encumbrances
                 on real property imposed by law or arising in the ordinary course of business that do not
                 secure any monetary obligations and do not materially detract from the value of the
                 affected property or interfere with the ordinary conduct of business of the Borrowers or
                 any Subsidiary;

                         (g)    Liens securing the Pre-Petition Liabilities; and

                         (h)    Permitted Prior Liens;

         provided that, except as provided in clause (h), above, the term “Permitted Encumbrances” shall
         not include any Lien securing Indebtedness.

                 “Permitted Prior Liens” has the meaning provided in the Interim Borrowing Order.

                “Person” means any natural person, corporation, limited liability company, trust, joint
         venture, association, company, partnership, Governmental Authority, or other entity.

                 “Petition Date” means the date the Borrowers filed their petitions for relief under Chapter
         11 of the Bankruptcy Code.

                 “Plan of Reorganization” means a plan filed in the Chapter 11 Cases pursuant to Chapter
         11 of the Bankruptcy Code, whether such plan contemplates a reorganization or a liquidation.

                 “Post-Petition” means the time period commencing immediately upon the occurrence of
         the Petition Date.

                 “Prepayment Amount” shall have the meaning provided therefor in SECTION 2.09(b).

                 “Pre-Petition Indebtedness” means any or all Indebtedness incurred prior to the Petition
         Date.

                 “Pre-Petition” means the time period ending immediately prior to the Petition Date.

                 “Pre-Petition Credit Agreement” means that certain Amended and Restated Credit
         Agreement, dated as of May 24, 2017, among New Publishing Holdings, Inc., F+W Media, Inc.,
         as the Borrower, the several banks and other financial institutes or entities from time to time
         parties thereto, as lenders, and Fortress Credit Co. LLC, as administrative agent, including any
         amendments thereto.

               “Pre-Petition Liabilities” means the “Obligations” as defined in the Pre-Petition Credit
         Agreement.

                 “Pre-Petition Loan Documents” means the Pre-Petition Credit Agreement together with
01:24256166.1
                                                         10
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 93 of 135



         all instruments, documents and agreements executed or delivered in connection therewith, in
         each case, as amended to the date hereof.

                 “Professional Fee Carve Out” means an amount equal to: (i) quarterly fees required to be
         paid to the United States Trustee pursuant to 28 U.S.C. §1930(a)(6), plus interest, if applicable,
         at the statutory rate, and any fees payable to the clerk of the Bankruptcy Court; (ii) the claims of
         counsel to the Borrowers, whose retention is approved during the Chapter 11 Cases pursuant to
         Sections 327 and 328 of the Bankruptcy Code, (collectively, the “Debtors’ Professionals”) for
         unpaid fees and expenses which were incurred at any time on and after the Carve-Out Trigger
         Date in an aggregate amount not exceeding $125,000; plus the claims of the Debtors’
         Professionals for unpaid fees and expenses which were incurred at any time on and after the
         Petition Date and before the Carve-Out Trigger Date, but such claims shall not exceed the
         aggregate amounts for such Debtors’ Professionals expressly set forth in the Approved Budget
         for such period; provided that, in each case, such fees and expenses of the Debtors’ Professionals
         are ultimately allowed on a final basis by the Bankruptcy Court under sections 330 and 331 of
         the Bankruptcy Code and are not excluded from the Carve-Out under any DIP Order; and (iii)
         the claims of counsel to the Committee, whose retention is approved during the Chapter 11 Cases
         pursuant to Sections 1103 of the Bankruptcy Code, (collectively, the “Committee’s
         Professionals” and together with the Debtors’ Professionals, the “Retained Professionals”) for
         unpaid fees and expenses incurred at any time on and after the Carve-Out Trigger Date in an
         aggregate amount not exceeding $25,000; plus the claims of the Committee’s Professionals for
         unpaid fees and expenses which were incurred at any time on and after the Petition Date and
         before the Carve-Out Trigger Date, but such claims shall not exceed the aggregate amounts for
         such Committee’s Professionals expressly set forth in the Approved Budget for such period;
         provided that, in each case, such fees and expenses of the Committee’s Professionals are
         ultimately allowed on a final basis by the Bankruptcy Court under sections 330 and 331 of the
         Bankruptcy Code and are not excluded from the Carve-Out under and DIP Order.

               “Professional Fee Carve Out Reserve” means a reserve equal to the maximum possible
         amount of the Professional Fee Carve Out.

                 “Professional Fees and Expenses” means (a) amounts payable pursuant to 28 U.S.C. §
         1930(a)(6) and (b) professional fees and expenses of attorneys, accountants, financial advisors,
         consultants, and other professionals retained by the Borrowers or the Creditors’ Committee or
         other statutory committee appointed in the Chapter 11 Cases pursuant to §§ 327 and 1103 of the
         Bankruptcy Code or any Chapter 11 or Chapter 7 trustees appointed in the Chapter 11 Cases.

                “Qualifying Collateral Sale” has the meaning provided therefor in SECTION 2.09(b).

                “Register” has the meaning provided therefor in SECTION 9.04(c).

                “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
         and the respective directors, officers, employees, agents, representatives, attorneys, and advisors
         of such Person and such Person’s Affiliates.

                “Replacement Credit Facility” means a credit facility provided to the Borrowers that
         provides for repayment in full of all Obligations (other than contingent indemnification

01:24256166.1
                                                         11
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 94 of 135



         Obligations to the extent no claim giving rise thereto has been asserted) upon the closing of such
         credit facility.

                “Required Lenders” means the Lenders having Lending Commitments at least equal to
         51% of the Total Lending Commitments, or, if the Lending Commitments have been terminated,
         the Lenders whose percentage of the outstanding Obligations aggregate not less than 51% of all
         such Obligations.

                “Secured Parties” shall mean (a) the Lenders, (b) the Agent, and (c) any other Person to
         whom Obligations under the Pre-Petition Credit Agreement are owing, and (d) the permitted
         successors and assigns of each of the foregoing.

                  “Subsidiary” means, with respect to any Person (the “parent”) at any date, any
         corporation, limited liability company, partnership, association, or other entity the accounts of
         which would be consolidated with those of the parent in the parent’s Consolidated financial
         statements if such financial statements were prepared in accordance with GAAP as of such date,
         as well as any other corporation, limited liability company, partnership, association, or other
         entity (a) of which securities or other ownership interests representing more than 50% of the
         equity or more than 50% of the ordinary voting power or, in the case of a partnership, more than
         50% of the general partnership interests are, as of such date, owned, controlled, or held, or
         (b) that is, as of such date, otherwise Controlled, by either or both the parent and one or more
         subsidiaries of the parent.

                “Taxes” means any and all current or future taxes, levies, imposts, duties, deductions,
         charges, or withholdings imposed by any Governmental Authority.

                “Term Loan” means the aggregate Borrowings made by the Lenders to Borrowers
         pursuant to SECTION 2.03.

                 “Termination Date” means the earliest to occur of (i) thirty (30) days after the Effective
         Date unless a Final Borrowing Order has been entered by the Bankruptcy Court on or before the
         expiration of such thirty-day period; (ii) the Maturity Date; (iii) the Effective Date of a chapter
         11 plan; and (iv) the occurrence of an Event of Default.

                “Total Lending Commitment” means, at any time, the sum of the Lending Commitments
         at such time. As of the Effective Date, the Total Lending Commitment is $8,000,000. For the
         avoidance of doubt, Total Lending Commitment refers to the amounts committed, not the
         amounts drawn.

                 “U.S. Trustee” shall mean the Office of the United States Trustee for Region 3, the
         District of Delaware.

                 “UCC” shall mean the Uniform Commercial Code as in effect from time to time in the
         State of Delaware.

                “Unused Line” means, on any day, the then Total Lending Commitments minus the
         principal amount of Borrowings then outstanding.

01:24256166.1
                                                         12
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 95 of 135



                 “Variance Report” means a 13-week rolling cash flow projection prepared by the
         Borrowers’ management reflecting, on a line-item basis, the Borrowers’ actual performance
         compared to the Approved Budget for the immediately preceding week and on a cumulative
         basis for the period after the Petition Date and the percentage variance of the Borrowers’ actual
         results from those reflected in the Approved Budget, along with management’s explanation of
         such variance.

                SECTION 1.02       Terms Generally.

                 The definitions of terms herein shall apply equally to the singular and plural forms of the
         terms defined. Whenever the context may require, any pronoun shall include the corresponding
         masculine, feminine, and neuter forms. The words “include”, “includes” and “including” shall
         be deemed to be followed by the phrase “without limitation”. The word “will” shall be
         construed to have the same meaning and effect as the word “shall”. Unless the context requires
         otherwise (a) any definition of or reference to any agreement, instrument, or other document
         herein shall be construed as referring to such agreement, instrument, or other document as from
         time to time amended, supplemented or otherwise modified (subject to any restrictions on such
         amendments, supplements or modifications set forth herein), (b) any reference herein to any
         Person shall be construed to include such Person’s successors and assigns, (c) the words
         “herein”, “hereof,” and “hereunder”, and words of similar import, shall be construed to refer to
         this Agreement in its entirety and not to any particular provision hereof, (d) all references herein
         to Articles, Sections, Exhibits, and Schedules shall be construed to refer to Articles and Sections
         of, and Exhibits and Schedules to, this Agreement and (e) the words “asset” and “property” shall
         be construed to have the same meaning and effect and to refer to any and all tangible and
         intangible assets and properties, including cash, securities, accounts, and contract rights.

                SECTION 1.03       Accounting Terms; GAAP.

                 Except as otherwise expressly provided herein, all terms of an accounting or financial
         nature shall be construed in accordance with GAAP, as in effect on the Effective Date, provided
         that, if the Borrowers notify the Agent that the Borrowers request an amendment to any
         provision hereof to reflect the effect of any change in GAAP occurring after the date hereof or in
         the application thereof on the operation of such provision (or if the Agent notifies the Borrowers
         that the Required Lenders request an amendment to any provision hereof for such purpose),
         regardless of whether any such notice is given before or after such change in GAAP or in the
         application thereof, then such provision shall be interpreted on the basis of GAAP as in effect
         and applied immediately before such change shall have become effective until such provision
         shall have been amended in accordance herewith.

                                                    ARTICLE II

                  Amount and Terms of Credit; Security Interest Grant and Superpriority Claim

                SECTION 2.01       Commitment of the Lenders.

                (a)      Each Lender severally agrees, upon the terms and subject to the conditions herein
         set forth, to extend credit to the Borrowers in an amount not to exceed such Lender’s Lending

01:24256166.1
                                                         13
                      Case 19-10479-KG          Doc 13    Filed 03/10/19       Page 96 of 135



         Commitment; provided, however, the aggregate outstanding amount of the Term Loans shall not
         at any time exceed $8,000,000. Amounts paid or prepaid, in whole or in part, in respect of the
         Term Loans may not be reborrowed.

                 (b)    Each Term Loan shall be made by the Lenders pro rata in accordance with their
         respective Lending Commitment Percentages. The failure of any Lender to make any Term
         Loan shall neither relieve any other Lender of such other Lender’s obligation to fund its Term
         Loan in accordance with the provisions of this Agreement nor increase the obligation of any such
         other Lender.

                SECTION 2.02         Reserves; Changes to Reserves.

                (a)    The initial reserves as of the Effective Date are the following:

                               (i)       Professional Fee Carve Out Reserve.

                SECTION 2.03         Making of the Term Loans.

                  (a)   Upon entry of the Interim Borrowing Order and Borrowers’ delivery of written
         notice to Agent in the form of Exhibit B a “Notice of Credit Extension”), Borrowers shall be
         permitted to draw up to $2,000,000 of the Total Lending Commitments in a single draw (the
         “Initial Draw”). Upon entry of the Final Borrowing Order and a Notice of Credit Extension, the
         Borrowers shall be permitted to draw up to an additional $2,500,000 of the Total Lending
         Commitments. The balance of the Unused Line (or any portion thereof) may be drawn in or after
         week number 13 of the Approved Budget, provided there are no Events of Default (including, for
         the avoidance of doubt, sale milestones and budget compliance).

         Borrowers shall deliver a Notice of Credit Extension for any requested Borrowings. With the
         exception of any Notice of Credit Extension delivered in connection with the Initial Draw (which
         Notice of Credit Extension shall be effective upon delivery) any Notice of Credit Extension, to
         be effective, must be received by the Agent not later than 1:00 p.m., New York Time, three (3)
         Business Days prior to a proposed Borrowing. Such Notice of Credit Extension shall be
         irrevocable and shall specify the amount of the proposed Borrowing and the date thereof (which
         shall be a Business Day) and shall contain disbursement instructions. The Agent shall promptly
         notify each Lender of its proportionate share of such Borrowing and the date of such Borrowing.
         On the borrowing date specified in such notice, each Lender shall make its share of the
         Borrowing available at the office of the Agent or as otherwise instructed by the Agent, Fortress
         Credit Co. LLC, c/o Fortress Investment Group, 1345 Avenue of Americas, 46th Fl., New York,
         NY 10105, Attention: General Counsel – Credit Funds, Facsimile No.: 917-639-9672, Email:
         gc.credit@fortress.com, no later than 1:00 p.m., New York Time, in immediately available
         funds.



                SECTION 2.04         Notes; Repayment of Term Loan.

                (a)   The Term Loans made by the Lenders shall be evidenced by Notes duly executed
         by the Borrowers, in substantially the form attached hereto as Exhibit A, payable to the order of
01:24256166.1
                                                         14
                      Case 19-10479-KG        Doc 13     Filed 03/10/19    Page 97 of 135



         each such Lender in an aggregate principal amount equal to such Lender’s Lending
         Commitment.

                (b)      The outstanding principal balance of all Obligations shall be payable in
         immediately available funds on the Termination Date (subject to earlier repayment as provided
         below). Each Note shall bear interest from the date thereof on the outstanding principal balance
         thereof as set forth in this ARTICLE II. Each Lender is hereby authorized by the Borrowers to
         endorse on a schedule attached to each Note delivered to such Lender (or on a continuation of
         such schedule attached to such Note and made a part thereof), or otherwise to record in such
         Lender’s internal records, an appropriate notation evidencing the date and amount of each Term
         Loan from such Lender, each payment and prepayment of principal of any such Term Loan, each
         payment of interest on any such Term Loan and the other information provided for on such
         schedule; provided, however, that the failure of any Lender to make such a notation or any error
         therein shall not affect the obligation of the Borrowers to repay the Term Loan made by such
         Lender in accordance with the terms of this Agreement and the applicable Notes.

                 (c)    Upon receipt of an affidavit of a Lender as to the loss, theft, destruction, or
         mutilation of such Lender’s Note (which affidavit shall include an indemnity in favor of the
         Borrowers) and upon cancellation of such Note, the Borrowers will issue, in lieu thereof, a
         replacement Note in favor of such Lender, in the same principal amount thereof and otherwise of
         like tenor.

                SECTION 2.05      Interest on Term Loans.

                (a)     Subject to SECTION 2.05, each Term Loan shall bear interest (computed on the
         basis of the actual number of days elapsed over a year of 365 or 366 days, as applicable) at the
         Eurodollar Base Rate plus 10% per annum.

                (b)     Each Note shall bear interest from the date thereof on the outstanding principal
         balance thereof as set forth in this Article II.

                 (c)     All interest shall be paid in kind on each Interest Payment Date by being
         capitalized and added to the principal of the Indebtedness hereunder; provided that accrued
         interest on all Term Loans shall be payable in immediately available funds in arrears at maturity
         (whether by acceleration or otherwise) and after such maturity on demand.

                SECTION 2.06      Default Interest.

                  Effective upon the occurrence of any Event of Default and at all times thereafter while
         such Event of Default is continuing, at the option of the Agent or upon the direction of the
         Required Lenders, interest shall accrue on all outstanding Term Loans and other Obligations
         (after, as well as before, judgment, as and to the extent permitted by Applicable Law) at a rate
         per annum (computed on the basis of the actual number of days elapsed over a year of 360 days)
         equal to the rate in effect from time to time plus 2.00% per annum (the “Default Rate”), and such
         interest shall be payable on demand.

                SECTION 2.07      Certain Fees.

01:24256166.1
                                                        15
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 98 of 135



                The Borrower shall pay to the Agent, for the benefit of the Lenders, the following fees:

                 (a)   A closing fee of twenty percent (20%) of the Total Lending Commitment shall be
         fully earned and be capitalized and added to the principal balance of the Term Loans on the
         Effective Date (the “Closing Fee”) and payable on the Termination Date; provided, however,
         that the Closing Fee, related interest and charges, shall not be included for purposes of
         determining whether the Borrowers have exceeded the Lending Commitment.

                (b)     An unused line fee (“Unused Line Fee”) for the account of the Lenders, equal to
         2% per annum (on the basis of actual days elapsed in a year of 360 days) of the average daily
         balance of the Unused Line for each day commencing on and including the Effective Date and
         ending on but excluding the Termination Date, earned and payable monthly in immediately
         available funds.

                SECTION 2.08      Nature of Fees.

                 All fees shall be due and payable on the Termination Date due, in immediately available
         funds, to the Agent, for the respective accounts of the Agent and the Lenders, as provided herein.
         All fees shall be fully earned on the date when due and shall not be refundable under any
         circumstances.

               SECTION 2.09       Mandatory Prepayment; Lending Commitment Termination; Cash
        Collateral.

                The outstanding Obligations shall be subject to mandatory prepayment as follows:

                        (a)     If at any time the amount of the Term Loans (A) exceeds $8,000,000, or
                 (B) causes the Unused Line to become less than zero, the Borrowers will immediately
                 upon notice from the Agent pay the Agent immediately available funds in an amount
                 necessary to eliminate such excess.

                         (b)     If at any time any of the Collateral is sold (individually or collectively)
                 resulting in cash proceeds in excess of $1,000,000 (a “Qualifying Collateral Sale”), the
                 Lenders may require a prepayment of the outstanding Obligations in the amount of the
                 proceeds of such sale(s) or any subset thereof (the “Prepayment Amount”). In the event
                 of a Qualifying Collateral Sale, the Lenders may notify the Borrowers of the Prepayment
                 Amount, which shall be paid to the Agent, for the benefit of the Lenders, no more than
                 five (5) Business Days after receipt of the written notice.

                        (c)    The Term Loan shall be repaid in accordance with (and to the extent
                 required under) the provisions of SECTION 2.04 hereof.

                         (d)    All amounts required to be applied to the Term Loan hereunder shall be
                 applied ratably in accordance with each Lender’s Lending Commitment Percentage. If
                 any item credited to the Loan Account is dishonored or returned unpaid for any reason,
                 whether or not such return is rightful or timely, the Agent shall have the right to reverse
                 such credit and charge the amount of such item to the Loan Account and the Borrowers
                 shall indemnify the Lenders against all claims and losses resulting from such dishonor or
01:24256166.1
                                                         16
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 99 of 135



                 return.

                         (e)    Upon the Termination Date, the Lending Commitments and the credit
                 facility provided hereunder shall be terminated in full and the Borrowers shall pay, in
                 full and in cash, the outstanding amount of the Term Loan and all other outstanding
                 Obligations.

                SECTION 2.10      Maintenance of Loan Account; Statements of Account.

                 (a)   The Agent shall maintain an account on its books in the name of the Borrowers
         (the “Loan Account”) which will reflect (i) all Term Loans and other advances made by the
         Lenders to the Borrowers or for the Borrowers’ account, and (ii) any and all other Obligations
         that have become payable. All entries in the Loan Account shall be made in accordance with the
         Agent’s customary accounting practices as in effect from time to time.

                (b)     Any statement rendered by the Agent or any Lender concerning the Obligations
         shall, absent manifest error, be an account stated, that is final, conclusive and binding on the
         Borrowers. The Loan Account and the Agent’s books and records concerning the loan
         arrangement contemplated herein shall be prima facie evidence and proof of the items described
         therein. Any failure to so record or any error in so recording shall not limit or otherwise affect
         the Borrowers’ duty to pay the Obligations.

                 (c)    All credits against the Obligations shall be conditional upon final payment to the
         Agent for the account of each Lender of the items giving rise to such credits. The amount of any
         item credited against the Obligations that is charged back against the Agent or any other Lender
         or is disgorged for any reason or is not so paid shall be an Obligation and shall be added to the
         Loan Account or otherwise recorded by the Agent, as applicable, whether or not the item so
         charged back or not so paid is returned.

                 (d)     The Agent, without the request of the Borrowers, may advance any interest, fee,
         service charge, or other payment to which any Lender is entitled pursuant hereto, when due, and
         may charge the same to the Loan Account notwithstanding that advances exceeding Total
         Lending Commitments may result thereby. Such action on the part of the Agent shall not
         constitute a waiver of the Agent’s rights and, except to the extent so charged, the Borrowers’
         obligations to pay the Obligations. Any amount that is added to the principal balance of the Loan
         Account as provided in this SECTION 2.10(d) shall bear interest at the interest rate then and
         thereafter applicable to the Term Loans.

                SECTION 2.11      Payments; Sharing of Setoff.

                 (a)    The Borrowers shall make each payment required to be made by it hereunder or
         under any other Loan Document (whether of principal, interest, fees, or of other amounts payable
         hereunder) prior to 12:00 noon, New York time, on the date when due, in immediately available
         funds, without setoff or counterclaim. Any amounts received after such time on any date may, in
         the discretion of the Agent, be deemed to have been received on the next succeeding Business
         Day for purposes of calculating interest thereon. All such payments shall be made to the Agent
         at its offices at Fortress Credit Co. LLC, c/o Fortress Investment Group, 1345 Avenue of
         Americas, 46th Fl., New York, NY 10105, Attention: General Counsel – Credit Funds, Facsimile
01:24256166.1
                                                        17
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 100 of 135



         No.: 917-639-9672, Email: gc.credit@fortress.com. The Agent shall distribute any such
         payments received by the Agent for the account of any other Person to the appropriate recipient
         promptly following receipt thereof. If any payment under any Loan Document shall be due on a
         day that is not a Business Day, the date for payment shall be extended to the next succeeding
         Business Day, and, in the case of any payment accruing interest, interest thereon shall be payable
         for the period of such extension. All payments under each Loan Document shall be made in
         dollars.

                (b)     All funds received by and available to the Agent to pay principal, interest, and
         fees then due hereunder, shall be applied ratably among the parties entitled thereto in accordance
         with the amounts of principal, interest, and fees then due to such parties. Funds received by and
         available to the Agent shall first be applied to fees, then to interest, and then to principal. For
         purposes of calculating interest due to a Lender, that Lender shall be entitled to receive interest
         on the actual amount contributed by that Lender towards the principal balance of the Term Loan
         outstanding during the applicable period covered by the interest payment made by the
         Borrowers. Any net principal payments to the Term Loan received by the Agent in accordance
         with the Loan Documents during such period shall not reduce such actual amount contributed by
         a Lender for purposes of calculation of interest due to that Lender until the Agent has distributed
         to the applicable Lender its Lending Commitment Percentage.

                (c)     If any Lender shall fail to make any payment required to be made by it pursuant to
         this Agreement, then the Agent may, in its discretion (notwithstanding any contrary provision
         hereof), apply any amounts thereafter received by the Agent for the account of such Lender to
         satisfy such Lender’s obligations until all such unsatisfied obligations are fully paid.

                SECTION 2.12      Taxes.

                 (a)    Any and all payments by or on account of any obligation of the Borrowers
         hereunder or under any other Loan Document shall be made free and clear of and without
         deduction for any Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
         required to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
         payable shall be increased as necessary so that after making all required deductions (including
         deductions applicable to additional sums payable under this SECTION 2.12) the applicable
         Lender receives an amount equal to the sum such Lender would have received had no such
         deductions been made, (ii) the Borrowers shall make such deductions, and (iii) the Borrowers
         shall pay the full amount deducted to the relevant Governmental Authority in accordance with
         Applicable Law.

                (b)   In addition, the Borrowers shall pay any Other Taxes to the relevant
         Governmental Authority in accordance with Applicable Law.

                 (c)     The Borrowers shall indemnify the Agent and each Lender, within fifteen (15)
         Business Days after written demand therefor, for the full amount of any Indemnified Taxes or
         Other Taxes paid by either or both the Agent and a Lender, as the case may be, on or with
         respect to any payment by or on account of any obligation of the Borrowers hereunder or under
         any other Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
         or attributable to amounts payable under this SECTION 2.12) and any penalties, interest, and
01:24256166.1
                                                         18
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 101 of 135



         reasonable expenses arising therefrom or with respect thereto, whether or not such Indemnified
         Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant
         Governmental Authority. A certificate as to the amount of such payment or liability delivered to
         the Borrowers by a Lender or by the Agent on Agent’s own behalf or on behalf of a Lender
         setting forth in reasonable detail the manner in which such amount was determined, shall be
         conclusive absent manifest error.

                 (d)     As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
         the Borrowers to a Governmental Authority, the Borrowers shall deliver to the Agent the original
         or a certified copy of a receipt issued by such Governmental Authority evidencing such payment,
         a copy of the return reporting such payment, or other evidence of such payment reasonably
         satisfactory to the Agent.

                (e)     Should a Lender become subject to Taxes because of its failure to deliver a form
         required hereunder, the Borrowers shall, at such Lender’s expense, take such steps as such
         Lender shall reasonably request to assist such Lender to recover such Taxes.

                SECTION 2.13       Grant of Security Interest and Superpriority Claim.

                 Subject to entry of the DIP Orders, this Agreement, the DIP Orders, and the other Loan
         Documents (a) will create in favor of the Agent, on account of the Lenders, a superpriority claim
         under Section 364(c), 364(d), and 507(b) of the Bankruptcy Code that shall have priority over
         any and all administrative claims specified in Bankruptcy Code, including claims pursuant to
         Sections 105, 326, 328, 330, 331, 364(c), 503(a), 503(b), 506(c) (subject to entry of the Final
         Borrowing Order), 507(a), 507(b), 546(c), 546(d), 726, 1114, or otherwise, subject only to the
         Professional Fee Carve Out and (b) constitute a grant by the Borrowers to the Lenders of a fully
         perfected and unavoidable first priority Lien on, and security interest, in, all right, title, and
         interest of the Borrowers thereunder in all Collateral as security for the Obligations, in each case
         prior and superior in right to any other Person, other than (x) Permitted Prior Liens and (y) the
         Professional Fee Carve Out, and no further recording, filing, or other action of any kind will be
         required in connection with the creation, perfection or enforcement of such security interests and
         Liens. The Liens created hereunder shall be first, for the benefit of the Agent in such amounts
         necessary to reimburse Agent for the amount of the Professional Fee Carve Out, if any, used to
         finance the pursuit of recoveries on avoidance actions under Section 549 of the Bankruptcy
         Code, and second, for the ratable benefit of the Lenders. No other claims having a priority
         superior or pari passu to that granted to or on behalf of the Agent or the Lenders shall be granted
         or approved while any of the Obligations or the Lending Commitments remain outstanding.

                SECTION 2.14       Single Loan.

                 All Term Loans to the Borrowers and all of the other Obligations of the Borrowers
         arising under this Agreement and the other Loan Documents shall constitute one general
         obligation of the Borrowers secured, until the Termination Date, by all of the Collateral.




01:24256166.1
                                                         19
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 102 of 135



                                                   ARTICLE III

                                          Representations and Warranties

                The Borrowers each represent and warrant to the Agent and the Lenders that:

                SECTION 3.01       Organization; Powers.

                 Each Borrower is duly organized, validly existing, and in good standing under the laws of
         the jurisdiction of its organization, has all requisite power and authority to carry on its business
         as now conducted and, except where the failure to do so, individually or in the aggregate, could
         not reasonably be expected to result in a Material Adverse Effect, is qualified to do business in,
         and is in good standing in, every jurisdiction where such qualification is required.

                SECTION 3.02       Authorization; Enforceability.

                 The transactions contemplated hereby and by the other Loan Documents to be entered
         into by the Borrowers are within each of the Borrower’s corporate, limited liability company,
         and other powers and, upon the entry of the Interim Borrowing Order, will be duly authorized by
         all necessary corporate or limited liability company, and, if required, stockholder or member
         action. This Agreement has been duly executed and delivered by the Borrowers and, upon the
         entry of the Interim Borrowing Order, constitutes, and each other Loan Document to which each
         of the Borrowers is a party, when executed and delivered by the Borrowers will constitute, a
         legal, valid and binding obligation of each of the Borrowers, enforceable in accordance with its
         terms, subject to general principles of equity, regardless of whether considered in a proceeding in
         equity or at law.

                SECTION 3.03       Governmental Approvals; No Conflicts.

                  Subject to entry of the Interim Borrowing Order and the Final Borrowing Order, the
         transactions to be entered into contemplated by the Loan Documents (a) do not require any
         consent or approval of, registration or filing with, or any other action by, any Governmental
         Authority, except for such as have been obtained or made and are in full force and effect and
         except filings and recordings necessary to perfect Liens created under the Loan Documents,
         (b) will not violate any Applicable Law or the charter, certificate of formation, bylaws, limited
         liability company agreement, or other organizational documents of each of the Borrowers, (c)
         subject to any Effect of Bankruptcy, will not violate or result in a default under any indenture,
         agreement, or other instrument binding upon the Borrowers or their assets, or give rise to a right
         thereunder to require any payment to be made by the Borrowers, and (d) will not result in the
         creation or imposition of any Lien on any asset of the Borrowers, except Liens created under the
         Loan Documents.

                SECTION 3.04       Financial Condition.

                 Since the Petition Date, there have been no changes in the assets, liabilities, financial
         condition, or business of the Borrowers other than changes (a) in the ordinary course of business
         or (b) those which have not had a Material Adverse Effect.

01:24256166.1
                                                          20
                      Case 19-10479-KG           Doc 13   Filed 03/10/19     Page 103 of 135



                 SECTION 3.05 Properties.The Borrowers have good title to, or valid leasehold interests
         in, all its real and personal property interests material to Borrowers’ business, except for defects
         that could not reasonably be expected to have a Material Adverse Effect.

                (b)     The Borrowers own, or are licensed to use, all trademarks, trade names,
         copyrights, patents and other intellectual property material to its business, and, to the Knowledge
         of Borrowers, the use thereof by the Borrowers does not infringe upon the rights of any other
         Person, except for any such infringements that, individually or in the aggregate, could not
         reasonably be expected to result in a Material Adverse Effect.

                 SECTION 3.06 Litigation and Environmental Matters.With the exception of the
         Chapter 11 Cases, there are no actions, suits or proceedings by or before any arbitrator or
         Governmental Authority pending against or, to the Knowledge of the Borrowers, threatened
         against or affecting the Borrowers (i) as to which there is a reasonable possibility of an adverse
         determination and that, if adversely determined, could reasonably be expected, individually or in
         the aggregate, to result in a Material Adverse Effect (other than those set forth on Schedule 3.06)
         or (ii) that involve any of the Loan Documents.

                SECTION 3.07       Compliance with Laws and Agreements.

                The Borrowers are in compliance with all Applicable Law and all indentures, material
         agreements, and other instruments binding upon the Borrowers or the Borrowers’ property,
         except as an Effect of Bankruptcy and, in each case, where the failure to do so, individually or in
         the aggregate, could not reasonably be expected to result in a Material Adverse Effect. No
         Default has occurred and is continuing.

                SECTION 3.08       Taxes.

                 The Borrowers have timely filed or caused to be filed all tax returns and reports required
         to have been filed and has paid or caused to be paid all taxes required to have been paid by it, in
         each case, to the extent arising Post-Petition, except (a) taxes that are being contested in good
         faith by appropriate proceedings, for which the Borrowers have set aside on its books adequate
         reserves, and as to which no Lien has been filed, or (b) to the extent that the failure to do so
         could not reasonably be expected to result in a Material Adverse Effect.

                SECTION 3.09       Disclosure.

                 The Borrowers have disclosed to the Lenders all matters known to Borrowers, that,
         individually or in the aggregate, could reasonably be expected to result in a Material Adverse
         Effect. To the Knowledge of the Borrowers, no reports, financial statements, certificates, or
         other information furnished by or on behalf of the Borrowers to the Agent or any Lender in
         connection with the negotiation of this Agreement or any other Loan Document or delivered
         hereunder (including, but not limited to, the Approved Budget) or thereunder (each as modified
         or supplemented by other information so furnished) contains any material misstatement of fact or
         omits to state any material fact necessary to make the statements therein, in the light of the
         circumstances under which they were made, not misleading in any material respect.

                SECTION 3.10       Subsidiaries.
01:24256166.1
                                                          21
                      Case 19-10479-KG         Doc 13    Filed 03/10/19     Page 104 of 135



                (a)     Schedule 3.10 sets forth the name of, and the ownership interest of the Borrowers
         in any Subsidiary that are not Borrowers. There is no other capital stock or ownership interest of
         any class outstanding in any Subsidiaries. Except as set forth on Schedule 3.10, the Borrowers
         are not party to any joint venture, general or limited partnership, or limited liability company,
         agreements or any other business ventures or entities.

                 (b)    The Borrowers and their Subsidiaries, if any, have received the consideration for
         which the capital stock and other ownership interests was authorized to be issued and have
         otherwise complied with all legal requirements relating to the authorization and issuance of
         shares of stock and other ownership interests and all such shares and ownership interests are, to
         the extent applicable, validly issued, fully paid, and non-assessable.

                SECTION 3.11      Insurance.

                Schedule 3.11 sets forth a description of all insurance maintained by or on behalf of the
         Borrowers. Each of such policies is in full force and effect. All premiums in respect of such
         insurance that are due and payable have been paid.

                SECTION 3.12      Labor Matters.

                 There are no strikes, lockouts, or slowdowns against any of the Borrowers pending or, to
         the Knowledge of the Borrowers, threatened. The hours worked by and payments made to
         employees of the Borrowers have not been in violation of the Fair Labor Standards Act or any
         other applicable federal, state, local, or foreign law dealing with such matters to the extent that
         any such violation could reasonably be expected to have a Material Adverse Effect. All
         payments due from the Borrowers, or for which any claim may be made against the Borrowers,
         on account of wages and employee health and welfare insurance and other benefits, have been
         paid or accrued as a liability on the books of each Borrower. The consummation of the
         transactions contemplated by the Loan Documents will not give rise to any right of termination
         or right of renegotiation on the part of any union under any collective bargaining agreement to
         which any of the Borrowers is bound.

                                                   ARTICLE IV
                                                    Conditions

                SECTION 4.01      Conditions Precedent to Effective Date.

                This Agreement shall not become effective until the date on which each of the following
         conditions precedent have been satisfied or waived by the Agent upon the authorization of the
         Required Lenders:

                         (a)     The Agent (or its counsel) shall have received from each party hereto
                 other than the Lenders either (i) a counterpart of this Agreement and all other Loan
                 Documents signed on behalf of such party or (ii) written evidence reasonably
                 satisfactory to the Agent (which may include an electronic or telecopy transmission of a
                 signed signature page of this Agreement) that such party has signed a counterpart of this
                 Agreement and all other Loan Documents.

01:24256166.1
                                                         22
                    Case 19-10479-KG        Doc 13     Filed 03/10/19    Page 105 of 135



                       (b)     The Agent shall have received the Governing Documents of each of the
                Borrowers, and such other documents and certificates as the Agent or its counsel may
                reasonably request relating to the organization, existence, and good standing of the
                Borrowers, the authorization of the transactions contemplated by the Loan Documents
                and any other legal matters relating to the Borrowers, the Loan Documents, or the
                transactions contemplated thereby, all in form and substance reasonably satisfactory to
                the Agent and its counsel.

                       (c)   All first day motions and other documents filed with and submitted to the
                Bankruptcy Court shall be in form and substance reasonably satisfactory to the Lenders.

                       (d)      The Interim Borrowing Order shall have been entered, shall be in full
                force and effect and not have been stayed and all other necessary consents and approvals
                to the transactions contemplated hereby shall have been obtained and shall be reasonably
                satisfactory to the Lenders.

                       (e)    The Agent shall have received the Approved Budget for a twenty-six (26)
                week period, which shall be in form and substance satisfactory to the Lenders.

                        (f)   The Agent shall have received and reviewed evidence of the Borrowers’
                insurance and such insurance shall be in full force and effect; and the Borrowers shall
                have delivered to the Agent such endorsements as required by the Loan Documents,
                each in form and substance reasonably satisfactory to the Lenders.

                        (g)     Except for the filing of the Chapter 11 Cases, there shall not be pending
                any litigation or other proceeding, the result of which could reasonably be expected to
                have a Material Adverse Effect.

                       (h)      Any fees due at or immediately after the Effective Date and all
                reasonable costs and expenses incurred by the Agent in connection with the
                establishment of the credit facility contemplated hereby (including the fees and expenses
                of counsel to the Agent) shall have been paid in full.

                        (i)    The consummation of the transactions contemplated hereby shall not (a)
                violate any Applicable Law or (b) subject to any Effect of Bankruptcy, conflict with, or
                result in a default or event of default under, any material agreement of any of the
                Borrowers.

                       (j)     No material changes in governmental regulations or policies affecting the
                any of the Borrowers, the Agent, or any Lender involved in this transaction shall have
                occurred prior to the Effective Date.

                       (k)      All representations and warranties contained in this Agreement and the
                other Loan Documents or otherwise made in writing in connection herewith or therewith
                shall be true and correct in all material respects.

                       (l)    The Borrowers shall each be in compliance with all of the terms and
                provisions set forth herein and in the other Loan Documents to be observed or
01:24256166.1
                                                       23
                     Case 19-10479-KG         Doc 13     Filed 03/10/19    Page 106 of 135



                 performed and no Default or Event of Default shall have occurred and be continuing.

                        (m)    There shall have been delivered to the Agent such additional information
                 and instruments and documents as the Agent reasonably may require or request in such
                 form and substance reasonably acceptable to the Lenders.

         The Agent shall notify the Borrowers and the Lenders of the Effective Date, and such notice
         shall be conclusive and binding.

                SECTION 4.02      Conditions Precedent to Each Term Loan.

                 In addition to those conditions described in SECTION 4.01 (other than conditions that
         relate solely to an earlier date), the obligation of the Lenders to make each Term Loan is subject
         to the following conditions precedent:

                         (a)    Notice. The Agent shall have received a Notice of Credit Extension with
                 respect to such Borrowing as required by SECTION 2.03.

                         (b)     Representations and Warranties. All representations and warranties
                 contained in this Agreement and the other Loan Documents or otherwise made in
                 writing in connection herewith or therewith shall be true and correct in all material
                 respects on and as of the date of each Borrowing hereunder with the same effect as if
                 made on and as of such date, other than representations and warranties that relate solely
                 to an earlier date.

                         (c)    No Default. On the date of each Borrowing hereunder, the Borrowers
                 shall be in compliance with all of the terms and provisions set forth herein and in the
                 other Loan Documents to be observed or performed and no Default or Event of Default
                 shall have occurred and be continuing.

         The request by the Borrowers for, and the acceptance by the Borrowers of, each extension of
         credit hereunder shall be deemed to be a representation and warranty by the Borrowers that the
         conditions specified in this SECTION 4.02 have been satisfied at that time. The conditions set
         forth in this SECTION 4.02 are for the sole benefit of the Agent and each Lender and may be
         waived by the Agent (upon the authorization of the Required Lenders), in whole or in part,
         without prejudice to the Agent or any Lender.

                                                   ARTICLE V

                                              Affirmative Covenants

                 Until the Lender Commitments have expired or been terminated and the principal of and
         interest on each Term Loan and all fees payable hereunder and other Obligations shall have been
         paid in full, the Borrowers covenant and agree with the Agent and the Lenders that:

                SECTION 5.01      Financial Statements and Other Information.

                The Borrowers will furnish to the Agent:
01:24256166.1
                                                        24
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 107 of 135



                         (a)    Beginning on the third Thursday after the Effective Date and weekly
                 thereafter on Thursday of each week, for the immediately preceding week, a Variance
                 Report;

                         (b)    promptly after the furnishing or filing thereof, copies of any statement,
                 report, or pleading furnished to or filed with the Bankruptcy Court in connection with
                 the Chapter 11 Cases and relating to the Loan Documents; and

                        (c)    promptly following any request therefor, such other information
                 regarding the operations, business affairs and financial condition of the Borrowers, or
                 compliance with the terms of any Loan Document, as the Agent or any Lender may
                 reasonably request.

                SECTION 5.02       Notices of Material Events.

                The Borrowers will furnish to the Agent prompt written notice of the following:

                         (a)     the occurrence of any Default or Event of Default;

                         (b)    the filing or commencement of any action, suit or proceeding by or
                 before any arbitrator or Governmental Authority against or affecting the Borrowers or
                 any Affiliate thereof that, if adversely determined, could reasonably be expected to
                 result in a Material Adverse Effect;

                         (c)     any other development that results in, or could reasonably be expected to
                 result in, a Material Adverse Effect;

                         (d)     any change in any of Borrowers’ executive officers;

                         (e)     any material adverse change in the business, operations, or financial
                 affairs of the Borrowers;

                         (f)   any collective bargaining agreement or other labor contract to which the
                 Borrowers become a party, or the application for the certification of a collective
                 bargaining agent; and

                         (g)    the filing of any Lien for unpaid taxes incurred or arising Post-Petition
                 against any of the Borrowers.

         Each notice delivered under this SECTION 5.02 shall be accompanied by a statement of a
         Financial Officer or other executive officer of the Borrowers setting forth the details of the event
         or development requiring such notice and, if applicable, any action taken or proposed to be taken
         with respect thereto.

                SECTION 5.03       Information Regarding Collateral.

                  (a)    The Borrowers will furnish to the Agent prompt written notice of any change
         (i) in any of the Borrower’s corporate names or in any trade name used to identify Borrowers in

01:24256166.1
                                                         25
                      Case 19-10479-KG          Doc 13    Filed 03/10/19      Page 108 of 135



         the conduct of Borrowers’ business or in the ownership of Borrowers’ properties (except for any
         such changes occurring in the ordinary course of Borrowers’ business), (ii) in the location of any
         of the Borrower’s chief executive office, principal place of business, any office in which it
         maintains books or records relating to Collateral owned by it, or any office or facility at which
         Collateral owned by it is located (including the establishment of any such new office or facility),
         (iii) in any Borrower’s corporate structure or jurisdiction of organization, or (iv) in any of
         Borrower’s federal taxpayer identification number or organizational identification number
         assigned to it by its state of organization. The Borrowers also agrees promptly to notify the
         Agent if any material portion of the Collateral is damaged or destroyed.

                SECTION 5.04       Existence; Conduct of Business.

                 Subject to the Bankruptcy Code, the Borrowers will do or cause to be done all things
         necessary to comply with their respective charters, certificates of incorporation, certificates of
         formation, articles of organization, limited liability company agreements, and other
         organizational documents, as applicable; and bylaws and other instruments that deal with
         corporate or limited liability company governance, and to preserve, renew, and keep in full force
         and effect each Borrower’s legal existence and the rights, licenses, permits, privileges,
         franchises, patents, copyrights, trademarks, and trade names material to the conduct of such
         Borrower’s business, provided that the foregoing shall not prohibit any merger, consolidation,
         liquidation, or dissolution permitted under SECTION 6.03.

                SECTION 5.05       Payment of Obligations.

                 Subject to the Effect of Bankruptcy, the Borrowers will pay their Indebtedness and other
         obligations, including tax liabilities, and claims for labor, materials, or supplies, in each case, to
         the extent incurred Post-Petition, before the same shall become delinquent or in default, except
         where (a) the validity or amount thereof is being contested in good faith by appropriate
         proceedings, (b) a Borrower has set aside on its books adequate reserves with respect thereto in
         accordance with GAAP, (c) such contest effectively suspends collection of the contested
         obligation and enforcement of any Lien securing such obligation, (d) no Lien has been filed with
         respect thereto, and (e) the failure to make payment pending such contest could not reasonably
         be expected to result in a Material Adverse Effect. Nothing contained herein shall be deemed to
         limit the rights of the Agent under SECTION 2.02(b) hereof.

                SECTION 5.06       Maintenance of Properties.

                The Borrowers will keep and maintain all property material to the conduct of Borrowers’
         business in good working order and condition, ordinary wear and tear excepted.

                SECTION 5.07       Insurance.

                 (a)    The Borrowers shall (i) maintain insurance with financially sound and reputable
         insurers reasonably acceptable to the Lenders (or, to the extent consistent with prudent business
         practice, a program of self-insurance for workman’s compensation insurance the terms of which
         have been disclosed to and approved by the Lenders) on such of its property and in at least such
         amounts and against at least such risks as is customary with companies in the same or similar
         businesses operating in the same or similar locations, including public liability insurance against
01:24256166.1
                                                          26
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 109 of 135



         claims for personal injury or death occurring upon, in or about or in connection with the use of
         any properties owned, occupied or controlled by it (including the insurance required pursuant to
         the Loan Documents); (ii) maintain such other insurance as may be required by Applicable Law;
         and (iii) furnish to the Agent, upon written request, full information as to the insurance carried.

                (b)      Fire and extended coverage policies maintained with respect to any Collateral
         shall, within 30 days of the Petition Date, be endorsed or otherwise amended to include (i) a
         lenders’ loss payable clause (regarding personal property), in form and substance reasonably
         satisfactory to the Agent, which endorsements or amendments shall provide that the insurer shall
         pay all proceeds otherwise payable to any Borrower under the policies directly to the Agent (for
         the benefit of the Lenders), (ii) a provision to the effect that the Borrower, the Agent, or any
         other party shall not be a coinsurer, and (iii) such other provisions as the Agent may reasonably
         require from time to time to protect the interests of the Lenders. Commercial general liability
         policies shall be endorsed to name the Agent as loss payees for the benefit of the Lenders.
         Business interruption policies shall name the Agent, for the benefit of the Lenders, as loss payees
         and shall be endorsed or amended to include (i) a provision that, from and after the Effective
         Date, the insurer shall pay all proceeds otherwise payable to any Borrower under the policies
         directly to the Agent, (ii) a provision to the effect that the Borrowers, the Agent, and any other
         party shall not be a co-insurer, and (iii) such other provisions as the Agent may reasonably
         require from time to time to protect the interests of the Lenders. Each such policy referred to in
         this paragraph also shall provide that it shall not be canceled, modified or not renewed (i) by
         reason of nonpayment of premium except upon not less than ten (10) days’ prior written notice
         thereof by the insurer to the Agent (giving the Agent the right to cure defaults in the payment of
         premiums) or (ii) for any other reason except upon not less than thirty (30) days’ prior written
         notice thereof by the insurer to the Agent. All such insurance that covers the Collateral shall
         include an endorsement in favor of the Agent, which endorsement shall provide that the
         insurance, to the extent of the Agent’s interest therein, shall not be impaired or invalidated, in
         whole or in part, by reason of any act or neglect of the Borrowers or by the failure of the
         Borrowers to comply with any warranty or condition of the policy. The Borrowers shall deliver
         to the Agent, prior to the cancellation, modification, or nonrenewal of any such policy of
         insurance, a copy of a renewal or replacement policy (or other evidence of renewal of a policy
         previously delivered to the Agent) together with evidence reasonably satisfactory to the Agent of
         payment of the premium therefor.

                SECTION 5.08      Casualty and Condemnation.

                The Borrowers will furnish to the Agent and the Lenders prompt written notice of any
         casualty or other insured damage to any material portion of the Collateral or the commencement
         of any action or proceeding for the taking of any material portion of the Collateral or any part
         thereof or interest therein under power of eminent domain or by condemnation or similar
         proceeding.

                SECTION 5.09      Books and Records; Inspection and Audit Rights; Appraisals.

                (a)     The Borrowers will, at their own expense, keep proper books of record and
         account consistent with past practices previously disclosed to the Agent and in which full, true
         and correct entries are made of all dealings and transactions in relation to Borrowers’ business
01:24256166.1
                                                         27
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 110 of 135



         and activities, if any. The Borrowers will permit any representatives designated by the Agent,
         upon reasonable prior notice, to visit and inspect their properties, to examine and make extracts
         from their books and records, and to discuss its affairs, finances, and condition with their officers
         and independent accountants, all at such reasonable times and as often as reasonably requested.

                (b)      The Borrowers will, from time to time upon the request of the Agent or the
         Lenders, through the Agent, permit the Agent or professionals (including investment bankers,
         consultants, accountants, lawyers, and appraisers) retained by the Agent to conduct appraisals,
         commercial finance examinations, and other evaluations, and pay the reasonable fees and
         expenses of the Agent or such professionals with respect to such evaluations and appraisals;
         provided, however, that such appraisals, commercial finance examinations, and other evaluations
         shall be limited to once every six (6) months.

                SECTION 5.10       Compliance with Laws.

                 The Borrowers will comply with all Applicable Laws, except where the failure to do so,
         individually or in the aggregate, could not reasonably be expected to result in a Material Adverse
         Effect.

                SECTION 5.11       Use of Proceeds.

                (a)     Proceeds of the Initial Draw shall be used only (i) to finance working capital and
         general business purposes of the Borrowers, and (ii) for the payment of expenses arising in the
         Chapter 11 Cases as may be approved by the Bankruptcy Court (to the extent required) and, in
         all instances and subject to SECTION 5.13, shall be in accordance with the Approved Budget.
         After the Initial Draw, the Agent and the Lenders will be under no obligation to make any
         additional Term Loan or any other advance or loan hereunder unless and until the Bankruptcy
         Court enter a Final Borrowing Order.

                 (b)     The proceeds of any Borrowings made hereunder after entry of the Final
         Borrowing Order will be used only (i) to finance the working capital and general business
         purposes of the Borrowers, including the purchase of inventory and equipment, in each case in
         the ordinary course of business and in accordance with the Approved Budget, and (ii) for the
         payment of expenses arising in the Chapter 11 Cases as may be approved by the Bankruptcy
         Court (to the extent required) and, in all instances and subject to SECTION 5.13, in accordance
         with the Approved Budget, all to the extent permitted herein and by the DIP Orders. No part of
         the proceeds of any Term Loan will be used, whether directly or indirectly: (i) to finance in any
         way any action, suit, arbitration, proceeding, application, motion, or other litigation of any type
         adverse to the interests of any Secured Party or their rights and remedies under this Agreement,
         the other Loan Documents, or any of the DIP Orders, including, without limitation, for the
         payment of any services rendered by the professionals retained by the Borrowers or the
         Creditors’ Committee in connection with the assertion of or joinder in any claim, counterclaim,
         action, proceeding, application, motion, objection, defense, or other contested matter, the
         purpose of which is to seek, or the result of which would be to obtain, any order, judgment
         determination, declaration, or similar relief (w) invalidating, setting aside, avoiding, or
         subordinating, in whole or in part, the Obligations or the Liens securing the Obligations, (x)
         invalidating, setting aside, avoiding or subordinating, in whole or in part, the obligations or the
01:24256166.1
                                                          28
                     Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 111 of 135



         liens under the Pre-Petition Credit Agreement; (y) for monetary, injunctive or other affirmative
         relief against any Secured Party or their respective rights and interests in the Collateral, or (z)
         preventing, hindering, or otherwise delaying the exercise by any Secured Party of any rights and
         remedies under any of the DIP Orders, the Loan Documents, or Applicable Law, or the
         enforcement or realization (whether by foreclosure, credit bid, further order of the court, or
         otherwise) by the Agent or any Lender upon any of the Collateral; provided, however, that an
         amount up to but not exceeding $25,000 may be used by any Creditors’ Committee to conduct an
         investigation of the propriety or effectiveness of the liens granted in connection with the Pre-
         Petition Credit Agreement; (ii) to make any distribution under a Plan of Reorganization in the
         Chapter 11 Cases; (iii) to make any payment in settlement of any claim, action, or proceeding,
         before any Governmental Authority without the prior written consent of the Agent (upon the
         authorization of the Required Lenders); or (iv) to pay any fees or similar amounts to any Person
         who has proposed or may propose to purchase interests in the Borrower without the prior written
         consent of the Agent (upon the authorization of the Required Lenders).

                SECTION 5.12      Further Assurances.

                 The Borrowers will execute any and all further documents, financing statements,
         agreements and instruments, and take all such further actions (including the filing and recording
         of financing statements and other documents), that may be required under any Applicable Law,
         or that the Agent or the Lenders may reasonably request, to effectuate the transactions
         contemplated by the Loan Documents or to grant, preserve, protect, or perfect the Liens created
         or intended to be created by the Loan Documents and the DIP Orders or the validity or priority of
         any such Lien, all at the expense of the Borrowers.

                SECTION 5.13      Performance Within Approved Budget.

                 The Borrowers shall strictly perform in accordance with the Approved Budget subject to
         the following: (a) the Borrowers’ actual sales receipts shall not be less than 85% of the projected
         amount of operating receipts, (b) the Borrowers’ actual expenditures shall not be more than
         115% of the projected amount of expenditures, (c) the Borrowers may only incur expenses and
         make cash expenditures for the categories set forth in the Approved Budget, and (d) the
         Borrowers shall have a permitted variance of 10% per line item as measured on a cumulative
         basis (professional fees shall not be included in the calculation of (b) for purposes of the
         Variance Report; further, professional fees shall not be permitted the variance in (d); provided,
         however, that the permitted variance of 10% shall apply to the Debtors’ Professional fee line
         items limited to only Young Conaway and FTI Consulting and solely for the months of March,
         April and May 2019). The foregoing shall be tested on Thursday of each week pursuant to the
         Variance Report for the immediately preceding week, on a cumulative rolling three (3) week
         basis.

                SECTION 5.14 Additional Bankruptcy Related Affirmative Covenants.

                (a)    On the Petition Date, the Borrowers shall file a motion in the Chapter 11 Cases
         seeking entry of the Interim Borrowing Order and the Final Borrowing Order (the “DIP
         Motion”). The DIP Motion shall all be in form and substance reasonably acceptable to the
         Lenders. A hearing to consider the DIP Motion shall occur within three (3) Business Days
01:24256166.1
                                                         29
                     Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 112 of 135



         following the Petition Date.

                 (b)     The DIP Motion shall provide for, and the Interim Borrowing Order and Final
         Borrowing Order shall grant, (1) adequate protection with respect to the “Tranche B-1 Term
         Lenders” (as defined in the Pre-Petition Credit Agreement) under the Pre-Petition Credit
         Agreement, in the form of (A) replacement liens on all Collateral, junior only to the liens granted
         in favor of the Agent and the Lenders, (B) adequate protection payments equal to the amount of
         non-default contractual interest that accrues from and after the Petition Date under the Pre-
         Petition Debt held by such Tranche B-1 Term Lenders and which shall be paid in kind by being
         capitalized and treated as principal on the first business day of each month, provided, however,
         that such adequate protection payments shall not constitute administrative claims against the
         estates and shall be treated as part of the Tranche B-1 obligations under the Pre-Petition Credit
         Agreement and (C) a superpriority administrative expense claim, to the extent of diminution of
         value of their collateral, junior only to the superpriority administrative expense claim granted in
         favor of the Lenders, all subject to the Professional Fees Carve-Out and (2) adequate protection
         with respect to the “Tranche B-2 Term Lenders” (as defined in the Pre-Petition Credit
         Agreement), in the form of replacement liens on all Collateral, to the extent of diminution of
         value of their collateral, junior only to the liens in favor of the Agent and the Lenders and the
         adequate protection liens granted to the Tranche B-1 Term Lenders and the Professional Fee
         Carve-Out. For the avoidance of doubt, all adequate protection granted to the Tranche B-1 Term
         Lenders and Tranche B-2 Term Lenders is subject to the priorities agreed to in the Pre-Petition
         Credit Agreement.

                 (c)     Upon the Effective Date, and on behalf of themselves and their estates, and for so
         long as any Obligations shall be outstanding, the Borrowers hereby irrevocably waive any right,
         pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of
         equal or greater priority than the Liens securing the Obligations, or to approve a claim of equal
         or greater priority than the Obligations other than as expressly set forth in the Interim Borrowing
         Order or the Final Borrowing Order. For the avoidance of doubt, this SECTION 5.14(d) shall
         not prevent the Borrowers from seeking approval of a Replacement Credit Facility.

                 (d)    The Borrower shall promptly, punctually, and faithfully perform all and singular
         the terms and conditions of the DIP Orders.



                                                   ARTICLE VI

                                                Negative Covenants

                 Until the Lending Commitments have expired or been terminated and the principal of and
         interest on each Term Loan and all fees payable hereunder and other Obligations shall have been
         paid in full, the Borrowers covenant and agree with the Agent and the Lenders that:

                SECTION 6.01      Indebtedness and Other Obligations.

         The Borrowers will not create, incur, assume or permit to exist any Indebtedness, except the
         following:
01:24256166.1
                                                         30
                       Case 19-10479-KG        Doc 13    Filed 03/10/19      Page 113 of 135



                (a)     Indebtedness created under the Loan Documents;

                (b)     Pre-Petition Indebtedness;

                (c)     Pre-Petition Liabilities to the extent such Pre-Petition Liabilities constitute
         Indebtedness; and

                (d)     Any amounts incurred by Borrowers Pre-Petition in connection with any accounts
         payable in the ordinary course to the extent constituting Indebtedness.

                SECTION 6.02       Liens.

                 The Borrowers will not create, incur, assume, or permit to exist any Lien on any property
         or asset now owned or hereafter acquired by it, or assign or sell any income or revenues
         (including accounts receivable) or rights in respect of any thereof, except:

                (a)     Liens created under the Loan Documents;

                (b)     Permitted Encumbrances; and

                (c)    any Lien existing Pre-Petition on any property or asset of the Borrowers set forth
         in Schedule 6.02, provided that (i) such Lien shall not apply to any other property or asset of the
         Borrower and (ii) such Lien shall secure only those obligations that it secures as of the Petition
         Date.

                SECTION 6.03       Fundamental Changes.

                (a)    Subject to the Effect of Bankruptcy, the Borrowers will not merge into or
         consolidate with any other Person, or permit any other Person to merge into or consolidate with
         any Borrower, or liquidate or dissolve without the written consent of the Lenders.

                (b)     Subject to the Effect of Bankruptcy, the Borrowers will not engage to any
         material extent in any business other than businesses of the type conducted by the Borrowers on
         the Effective Date and businesses reasonably related thereto.

                SECTION 6.04       Investments, Loans, Advances, Guarantees and Acquisitions.

                 The Borrowers will not purchase, hold or acquire (including pursuant to any merger with
         any Person that was not a wholly owned Subsidiary prior to such merger) any capital stock,
         evidences of Indebtedness, or other securities (including any option, warrant, or other right to
         acquire any of the foregoing) of, make or permit to exist any loans or advances to, guarantee any
         obligations of, or make or permit to exist any Investment or any other interest in, any other
         Person, or purchase or otherwise acquire (in one transaction or a series of transactions) any assets
         of any other Person constituting a business unit, except:

                 (a)    Investments existing on the Effective Date; and

                 (b)    Investments received in connection with the bankruptcy or reorganization of, or

01:24256166.1
                                                         31
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 114 of 135



         settlement of delinquent accounts and disputes with, customers and suppliers, in each case in the
         ordinary course of business.

                SECTION 6.05       Asset Sales.

                 Absent approval of the Bankruptcy Court, Borrowers will not sell, transfer, lease or
         otherwise dispose of any asset, including any Investments except for sales in the ordinary course
         of business; provided, that all sales, transfers, leases and other dispositions permitted hereby
         shall be made at arm’s length and for cash or cash equivalent consideration and for fair value;
         and further provided that the authority granted for sales in the ordinary course of business may
         be terminated in whole or in part by the Agent (upon the authorization of the Required Lenders )
         upon the occurrence and during the continuance of any Event of Default.

                SECTION 6.06       Certain Payments of Indebtedness.

         The Borrowers will not make or agree to pay or make, directly or indirectly, any payment or
         other distribution (whether in cash securities or other property) of or in respect of principal of or
         interest on any Indebtedness, or any payment or other distribution (whether in cash, securities or
         other property), including any sinking fund or similar deposit, on account of the purchase,
         redemption, retirement, acquisition, cancellation, or termination of any Indebtedness, except
         payment of regularly scheduled interest, principal payments, and other charges, as and when due
         in respect of (i) any Indebtedness permitted hereunder incurred Post-Petition and (ii) Pre-Petition
         Liabilities in accordance with the terms hereof and the DIP Orders (including all adequate
         protection payments on account of the Pre-Petition Liabilities).

                SECTION 6.07       Transactions with Affiliates.

                 The Borrowers will not sell, lease, or otherwise transfer any property or assets to, or
         purchase, lease or otherwise acquire any property or assets from, or otherwise engage in any
         other transactions with, any of its Affiliates, except (a) transactions in the ordinary course of
         business that are at prices and on terms and conditions not less favorable to the Borrowers than
         could be obtained on an arm’s-length basis from unrelated third parties, (b) as may be consistent
         with past practices, (c) salaries, fees and business bonuses to the employees of the Borrowers as
         are usual and customary in its business, and (d) those described on Schedule 6.07 hereto.

                SECTION 6.08       Restrictive Agreements.

                  Other than as set forth in the DIP Orders, the Borrowers will not directly or indirectly
         enter into, incur, or permit to exist any agreement or other arrangement that prohibits, restricts,
         or imposes any condition upon (a) the ability of the Borrowers to create, incur, or permit to exist
         any Lien upon any of Borrowers’ property or assets or (b) the ability of any subsidiary to pay
         dividends or other distributions with respect to any shares of its capital stock or other ownership
         interests or to make or repay loans or advances to the Borrowers or any Subsidiary or to
         guarantee Indebtedness of the Borrowers or any Subsidiary, provided that (i) the foregoing shall
         not apply to restrictions and conditions imposed by Applicable Law or by any Loan Document,
         (ii) clause (a) of the foregoing shall not apply to restrictions or conditions imposed by any
         agreement relating to secured Indebtedness permitted by this Agreement if such restrictions or
         conditions apply only to the property or assets securing such Indebtedness, and (iii) clause (a) of
01:24256166.1
                                                          32
                      Case 19-10479-KG        Doc 13     Filed 03/10/19      Page 115 of 135



         the foregoing shall not apply to customary provisions in leases restricting the assignment or
         subleasing thereof.

                SECTION 6.09      Amendment of Material Documents.

                Without the prior written consent of the Agent (upon the authorization of the Required
         Lenders), the Borrowers will not amend, modify or waive any of their rights under (i) each
         Borrower’s certificate of incorporation, certificate of formation, bylaws, limited liability
         company agreement, or other organizational documents, or (ii) any other instruments, documents
         or agreements in each case to the extent that such amendment, modification or waiver would be
         materially adverse to the interests of the Lenders.

                SECTION 6.10      Additional Subsidiaries.

                The Borrowers will not create any additional Subsidiaries.

                SECTION 6.11      Fiscal Year.

                The Borrowers shall not change their fiscal year without furnishing prior written notice to
         the Agent.

                SECTION 6.12      Bankruptcy Related Negative Covenants.

                The Borrowers will not seek, consent to, or permit to exist any of the following:

                (a)    Any modification, stay, vacation, or amendment to the DIP Orders to which the
         Agent (upon the authorization of the Required Lenders) has not consented in writing;

                (b)     A priority claim or administrative expense or unsecured claim against any
         Borrowers (now existing or hereafter arising or any kind or nature whatsoever, including,
         without limitation, any administrative expense of the kind specified in Sections 105, 326, 328,
         330, 331, 364(c), 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726 or 1114 of the
         Bankruptcy Code) equal or superior to the priority claim of the Agent and the Lenders in respect
         of the Obligations, except with respect to the Professional Fee Carve Out;

                (c)     Any Lien on any Collateral (other than Permitted Prior Liens) having a priority
         equal or superior to the Lien securing the Obligations;

                (d)    Any order that authorizes the return of any of the Borrowers’ property pursuant to
         Section 546(h) of the Bankruptcy Code;

                 (e)     Any order that authorizes the payment of any Indebtedness (other than the Pre-
         Petition Liabilities) incurred Pre-Petition, other than payments permitted by this Agreement and
         approved by the Bankruptcy Court; or

                (f)     Any order seeking authority to take any action that is prohibited by the terms of
         this Agreement or the other Loan Documents or refrain from taking any action that is required to
         be taken by the terms of this Agreement or any of the other Loan Documents;

01:24256166.1
                                                        33
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 116 of 135



         provided, however, that clauses (b) and (c) shall not prohibit Borrowers from seeking approval of
         any Replacement Credit Facility.

                                                   ARTICLE VII

                                                 Events of Default

                SECTION 7.01      Events of Default.

                If any of the following events (“Events of Default”) shall occur:

                (a)    the Borrowers shall fail to pay any principal of any Term Loan when and as the
         same shall become due and payable, whether at the due date thereof or at a date fixed for
         prepayment thereof or otherwise;

                (b)    the Borrowers shall fail to pay any interest on any Term Loan or any fee or any
         other amount (other than an amount referred to in clause (a) of this SECTION 7.01) payable
         under this Agreement or any other Loan Document, when and as the same shall become due and
         payable and such failure continues for five (5) days;

                 (c)    any representation or warranty made or deemed made by or on behalf of any of
         the Borrowers in or in connection with any Loan Document or any amendment or modification
         thereof or waiver thereunder, or in any report, certificate, financial statement, or other document
         furnished pursuant to or in connection with any Loan Document or any amendment or
         modification thereof or waiver thereunder, shall prove to have been incorrect in any material
         respect when made or deemed made;

                (d)     any Borrower shall fail to observe or perform any covenant, condition, or agree-
         ment contained in any Loan Document, and such failure shall continue unremedied for a period
         of ten (10) days after notice thereof from the Agent (upon the authorization of the Required
         Lenders) to the Borrowers;

                (e)      any Borrower shall fail to make any payment (whether of principal or interest and
         regardless of amount) in respect of any Material Indebtedness incurred Post-Petition when and as
         the same shall become due and payable (after giving effect to the expiration of any grace or cure
         period set forth therein);

                 (f)     any event or condition occurs that results in any Material Indebtedness incurred
         Post-Petition becoming due prior to its scheduled maturity or that enables or permits (with or
         without the giving of notice, the lapse of time or both) the holder or holders of any such Material
         Indebtedness or any trustee or agent on its or their behalf to cause any such Material
         Indebtedness to become due, or to require the prepayment, repurchase, redemption or defeasance
         thereof, prior to its scheduled maturity;

                (g)     one or more Post-Petition judgments for the payment of money in an aggregate
         amount in excess of $150,000 shall be rendered against any one or more Borrowers and the same
         shall remain undischarged for a period of forty-five (45) consecutive days during which
         execution shall not be effectively stayed by the Bankruptcy Court, or any action shall be legally
01:24256166.1
                                                         34
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 117 of 135



         taken by a judgment creditor to attach or levy upon any material assets of the Borrowers to
         enforce any such judgment;

                (h)     any challenge by or on behalf of any Borrower to the validity, priority, perfection,
         or enforceability of any Loan Document, or the applicability or enforceability of any Loan
         Document strictly in accordance with the subject Loan Document’s terms or that seeks to void,
         avoid, limit, or otherwise adversely affect any security interest created by or in any Loan
         Document or any payment made pursuant thereto;

                (i)      a Final Order is entered sustaining any challenge by or on behalf of any other
         Person to the validity of any Loan Document or the applicability or enforceability of any Loan
         Document strictly in accordance with the subject Loan Document’s terms or which directly seeks
         to void, avoid, limit, or otherwise adversely affect any security interest created by or in any Loan
         Document or any payment made pursuant thereto;

                 (j)    any Lien purported to be created under any Loan Document shall cease to be, or
         shall be asserted by any Borrower not to be, a valid and perfected Lien on the applicable
         Collateral, with the priority required by the applicable Loan Document, except as a result of the
         sale or other disposition of the applicable Collateral in a transaction permitted under the Loan
         Documents;

                (k)     the occurrence of any uninsured loss to any material portion of the Collateral;

                (l)     the indictment of, or institution of any legal process or proceeding against, the
         Borrowers, under any federal, state, municipal, and other civil or criminal statute, rule,
         regulation, order, or other requirement having the force of law where the relief, penalties, or
         remedies sought or available include the forfeiture of any material property of the Borrowers or
         the imposition of any stay or other order, the effect of which could reasonably be to restrain in
         any material way the conduct by the Borrowers, taken as a whole, of Borrowers’ business in the
         ordinary course or could reasonably be likely to have a Material Adverse Effect;

                 (m)    the entry of an order in the Chapter 11 Cases that stays, modifies (in any manner
         adverse to the Agent and the Lenders), or reverses any DIP Order or that otherwise materially
         adversely affects, as determined by the Agent in its reasonable discretion and upon the
         authorization of the Required Lenders, the effectiveness of any DIP Order without the express
         written consent of the Agent;

                (n)     either (i) the appointment in the Chapter 11 Cases of a trustee or of any examiner
         having expanded powers to operate all or any part of the Borrowers’ business, or (ii) the
         conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code;

                (o)     the failure of the Bankruptcy Court to enter a Final Borrowing Order, in form and
         substance satisfactory to the Agent and the Lenders, within thirty (30) days after the Petition
         Date;

                (p)    the entry of any order that provides relief from the automatic stay otherwise
         imposed pursuant to Section 362 of the Bankruptcy Code which permits any creditor to (i)
         realize upon, or to exercise any right or remedy with respect to, any Collateral, or (ii) to
01:24256166.1
                                                         35
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 118 of 135



         terminate any license, franchise, or similar agreement, where the exercise of such right or
         remedy or such realization or termination would reasonably be likely to have a Material Adverse
         Effect;

                 (q)     the filing of any application by Borrowers without the express prior written
         consent of the Agent (upon the authorization of all Lenders) for the approval of any super-
         priority claim in the Chapter 11 Cases that is pari passu with or senior to the priority of the
         claims of the Lenders or the Agent for the Obligations, or there shall arise any such super-
         priority claim under the Bankruptcy Code;

                 (r)    the payment or other discharge by the Borrowers of any Pre-Petition
         Indebtedness, except as expressly permitted hereunder, under any DIP Order, or in the Approved
         Budget, or by order in the Chapter 11 Cases to which order the Lenders have provided their
         written consent;

                 (s)    the entry of any order in the Chapter 11 Cases that provides adequate protection,
         or the granting by the Borrowers of similar relief in favor of any one or more of the Borrowers’
         Pre-Petition creditors, contrary to the terms and conditions of any DIP Order or the terms hereof;

                 (t)   the failure of the Borrowers to comply in all material respects with each and all of
         the terms and conditions of any DIP Order, the Cash Management Order, or any other order of
         the Bankruptcy Court;

                (u)      the filing of any motion by the Borrowers seeking, or the entry of any order in the
         Chapter 11 Cases: (i) (A) permitting working capital or other financing (other than ordinary
         course trade credit, unsecured debt) for the Borrower from any Person other than the Agent
         (unless the proceeds of such financing are used to pay all Obligations (other than contingent
         indemnification Obligations to the extent no claim giving rise thereto has been asserted) in full ,
         (B) granting a Lien on, or security interest in (other than a Permitted Encumbrance) any of the
         Collateral, other than with respect to this Agreement (unless such Liens are granted in
         connection with a Replacement Credit Facility), (C) except as permitted by this Agreement and
         the DIP Orders, permitting the use of any of the Collateral pursuant to Section 363 of the
         Bankruptcy Code without the prior written consent of the Agent (upon the authorization of such
         percentage of the Lenders as is required by Section 9.02), (D) subject to entry of the Final
         Borrowing Order, permitting recovery from any portion of the Collateral any costs or expenses
         of preserving or disposing of such Collateral under Section 506(c) of the Bankruptcy Code, or
         (E) dismissing the Chapter 11 Cases or (ii) the filing of any motion by any party in interest or
         any Creditors’ Committee appointed in the Chapter 11 Cases) seeking any of the matters
         specified in the foregoing clause (i) that is not dismissed or denied within sixty (60) days of the
         date of the filing of such motion (or such later date agreed to in writing by the Agent upon the
         authorization of the Required Lenders);

                (v)    the filing of a motion by the Borrowers seeking approval of a Disclosure
         Statement and a Plan of Reorganization, or the entry of an order confirming a Plan of
         Reorganization, that does not require repayment in full in cash of all Obligations on the
         Consummation Date of such Plan of Reorganization; or


01:24256166.1
                                                         36
                       Case 19-10479-KG       Doc 13     Filed 03/10/19    Page 119 of 135



                 (w)    the filing of any pleading by the Borrowers challenging the validity, priority,
         perfection, or enforceability of the claims or Liens under the Pre-Petition Credit Agreement, or
         any claim under or Lien granted with respect to the Pre-Petition Credit Agreement is determined
         to be null and void, invalid or unenforceable by the Bankruptcy Court or another court of
         competent jurisdiction in any action commenced or asserted by any other party in interest in the
         Chapter 11 Cases, including, without limitation, the Creditors’ Committee; or

                 (x)    with respect to the Borrowers’ sale process under Section 363 of the Bankruptcy
         Code:

                       (i)     A sale motion establishing procedures for the sale of All Assets, and
         reasonably acceptable to the Required Lenders, is not filed with the Bankruptcy Court by March
         27, 2019;

                      (ii)     An Order of the Bankruptcy Court establishing bidding procedures for the
         sale of All Assets that are reasonably acceptable to the Required Lenders (the “Bidding
         Procedures Order”) is not entered on or before April 17, 2019;

                       (iii) One or more qualified bids (as established in the Bidding Procedures
         Order) has not been received for the Books Assets on or before the bid deadline established in
         the Bidding Procedures Order, which date shall be no later than May 20, 2019;

                       (iv)    An Order of the Bankruptcy Court approving the sale of the Books Assets,
         which Order shall be in a form reasonably acceptable to the Required Lenders, is not entered on
         or before May 24, 2019;

                        (v)    Closing of the sale on the Books Assets does not occur on or before May
         30, 2019;

                         (vi)   One more qualified bids has not been received for the Other Assets (or in
         the alternative, a portion of the Other Assets otherwise reasonably acceptable to the Required
         Lenders) on or before the bid deadline established in the Bidding Procedures Order, which date
         shall be no later than May 28, 2019;

                        (vii) An Order of the Bankruptcy Court approving the sale of the Other Assets,
         which Order shall be in a form reasonably acceptable to the Required Lenders, (or in the
         alternative, a portion of the Other Assets otherwise reasonably acceptable to the Required
         Lenders) is not entered on or before June 4, 2019;

                        (viii) Closing of the sale on the Other Assets (or in the alternative, a portion of
         the Other Assets reasonably acceptable to the Required Lenders) does not occur on or before
         June 10, 2019; or

                       (ix)    The Borrowers shall fail to file a plan within one hundred and twenty
         (120) days of the Petition Date, which the plan and all associated documents are in a form
         reasonably acceptable to the Required Lenders;

         then, subject to the terms of the DIP Orders, and in every such event, and at any time thereafter
01:24256166.1
                                                        37
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 120 of 135



         during the continuance of such event, the Agent (i) at the request of the Required Lenders shall,
         by notice to the Borrowers, terminate the Lending Commitments, and thereupon the Lending
         Commitments shall terminate immediately, or (ii) at the request of the Required Lenders shall,
         by notice to the Borrowers declare the Term Loans then outstanding to be due and payable in
         whole (or in part, in which case any principal not so declared to be due and payable may
         thereafter be declared to be due and payable), and thereupon the principal amount of the Term
         Loans so declared to be due and payable, together with accrued interest thereon and all fees and
         other obligations of the Borrowers accrued hereunder, shall become due and payable
         immediately, without presentment, demand, protest, or other notice of any kind, all of which are
         hereby waived by the Borrowers.

                SECTION 7.02       When Continuing.

                For all purposes under this Agreement, each Default and Event of Default that has
         occurred shall be deemed to be continuing at all times thereafter unless it either (a) is cured or
         corrected to the reasonable written satisfaction of that percentage of the Lenders as is required by
         SECTION 9.02, or (b) is waived in writing by that percentage of the Lenders as is required by
         SECTION 9.02.

                SECTION 7.03       Remedies on Default.

                 In case any one or more Events of Default shall have occurred and be continuing, and
         whether or not the maturity of the Term Loans shall have been accelerated pursuant hereto, and
         subject to the DIP Orders, the Agent (upon the authorization of the Required Lenders) may
         proceed to protect and enforce its rights and remedies under this Agreement, the Notes, or any of
         the other Loan Documents by suit in equity, action at law, or other appropriate proceeding,
         whether for the specific performance of any covenant or agreement contained in this Agreement
         and the other Loan Documents or any instrument pursuant to which the Obligations are
         evidenced, and, if such amount shall have become due, by declaration or otherwise, proceed to
         enforce the payment thereof or any other legal or equitable right of the Agent or the Lenders. No
         remedy herein is intended to be exclusive of any other remedy and each and every remedy shall
         be cumulative and shall be in addition to every other remedy given hereunder or now or hereafter
         existing at law or in equity or by statute or any other provision of law.

                SECTION 7.04       Application of Proceeds.

                 After the occurrence of an Event of Default and the Agent’s enforcement of any of its
         rights and remedies under SECTION 7.03 as a result thereof, all proceeds realized from the
         Borrowers or on account of any Collateral shall be applied in the manner set forth in SECTION
         2.11.

                                                   ARTICLE VIII

                                                     The Agent

                SECTION 8.01       Administration by Agent.

                Each Lender hereby irrevocably designates Fortress Credit Co. LLC as Agent under this
01:24256166.1
                                                          38
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 121 of 135



         Agreement and the other Loan Documents. The general administration of the Loan Documents
         shall be by the Agent. The Lenders each hereby irrevocably authorize the Agent (i) to enter into
         the Loan Documents to which the Agent is a party and to perform its duties and obligations
         thereunder and (ii) at the Agent’s discretion (upon the authorization of that percentage of the
         Lenders as is required by SECTION 9.02), to agree and consent to all of the provisions of the
         Loan Documents and to take or refrain from taking such actions as agent on its behalf and to
         exercise or refrain from exercising such powers under the Loan Documents and the Notes as are
         delegated by the terms hereof or thereof, as appropriate, together with all powers reasonably
         incidental thereto. All Collateral shall be held or administered by the Agent (or its duly-
         appointed agent) for Agent’s benefit and for the ratable benefit of the Lenders. Any proceeds
         received by the Agent from the foreclosure, sale, lease, or other disposition of any of the
         Collateral and any other proceeds received pursuant to the terms of the Loan Documents shall be
         paid over to the Agent, for application as provided in SECTION 2.11. Notwithstanding anything
         to the contrary herein, the Agent shall not exercise any discretionary rights or powers or take any
         discretionary actions under the Loan Documents unless Agent shall have first received
         authorization from that percentage of the Lenders as is required by SECTION 9.02.

                SECTION 8.02       Agreement of Required Lenders.

                 Upon the occurrence of an Event of Default, the Agent shall (subject to the provisions of
         SECTION 9.02) take such action with respect thereto as may be reasonably directed by the
         Required Lenders pursuant to SECTION 7.03; provided that unless and until the Agent shall
         have received such directions, the Agent may (but shall not be obligated to) take such action as it
         shall deem advisable in the best interests of all of the Lenders. In no event shall the Agent be
         required to comply with any such directions to the extent that the Agent believes that the Agent’s
         compliance with such directions would be unlawful.

                SECTION 8.03       Liability of Agent.

                 (a)     The Agent, when acting on behalf of the Lenders may execute any of its
         respective duties under this Agreement by or through any of its respective officers, agents and
         employees, and neither the Agent nor its directors, officers, agents or employees shall be liable to
         the Lenders or any of them for any action taken or omitted to be taken in good faith, or be
         responsible to the Lenders or to any of them for the consequences of any oversight or error of
         judgment, or for any loss, except to the extent of any liability imposed by law by reason of such
         Agent’s own gross negligence or willful misconduct. The Agent and its directors, officers,
         agents and employees shall in no event be liable to the Lenders or to any of them for any action
         taken or omitted to be taken by them pursuant to instructions received by them from the
         Required Lenders, or in reliance upon the advice of counsel selected by it. Without limiting the
         foregoing, the Agent and its directors, officers, employees, or agents (A) shall not be responsible
         to any Lender for the due execution, validity, genuineness, effectiveness, sufficiency, or
         enforceability of, or for any recital, statement, warranty, or representation in, this Agreement,
         any Loan Document or any related agreement, document, or order, (B) shall not be required to
         ascertain or to make any inquiry concerning the performance or observance by the Borrowers of
         any of the terms, conditions, covenants, or agreements of this Agreement or any of the Loan
         Documents,(C) shall not be responsible to any Lender for the state or condition of any properties
         of the Borrowers or any other obligor hereunder constituting Collateral for the Obligations of the
01:24256166.1
                                                         39
                      Case 19-10479-KG          Doc 13     Filed 03/10/19      Page 122 of 135



         Borrowers hereunder, or any information contained in the books or records of the Borrowers, (D)
         shall not be responsible to any Lender for the validity, enforceability, collectibility, effectiveness,
         or genuineness of this Agreement or any other Loan Document or any other certificate,
         document, or instrument furnished in connection therewith, or (E) shall not be responsible to any
         Lender for the validity, priority or perfection of any lien securing or purporting to secure the
         Obligations or the value or sufficiency of any of the Collateral.

                 (b)    The Agent may execute any of its duties under this Agreement or any other Loan
         Document by or through its agents or attorneys-in-fact, and shall be entitled to the advice of
         counsel concerning all matters pertaining to its rights and duties hereunder or under the Loan
         Documents. The Agent shall not be responsible for the negligence or misconduct of any agents
         or attorneys-in-fact selected by them with reasonable care.

                (c)      The Agent and its directors, officers, employees, or agents shall not have any
         responsibility to the Borrowers on account of the failure or delay in performance or breach by
         any Lender (other than by the Agent in its capacity as a Lender) of any of their respective
         obligations under this Agreement or the Notes or any of the Loan Documents or in connection
         herewith or therewith.

                (d)       The Agent shall be entitled to rely, and shall be fully protected in relying, upon
         any notice, consent, certificate, affidavit, or other document or writing believed by it to be
         genuine and correct and to have been signed, sent, or made by the proper Person or Persons, and
         upon the advice and statements of legal counsel (including, without, limitation, counsel to the
         Borrowers), independent accountants, and other experts selected by the Agent. The Agent shall
         be fully justified in failing or refusing to take any action under this Agreement or any other Loan
         Document unless the Agent shall first receive such advice or concurrence of the Required
         Lenders as the Agent deems appropriate or the Agent shall first be indemnified to the Agent’s
         satisfaction by the Lenders against any and all liability and expense that may be incurred by them
         by reason of the taking or failing to take any such action.

                SECTION 8.04       Notice of Default.

                 The Agent shall not be deemed to have knowledge or notice of the occurrence of any
         Default or Event of Default unless the Agent has actual knowledge of the same or have received
         notice from a Lender or the Borrowers referring to this Agreement, describing such Default or
         Event of Default and stating that such notice is a “notice of default”. In the event that the Agent
         obtains such actual knowledge or receive such a notice, the Agent shall give prompt notice
         thereof to each of the Lenders. The Agent shall take such action with respect to such Default or
         Event of Default as shall be reasonably directed by the Required Lenders. Unless and until the
         Agent shall have received such direction, the Agent may (but shall not be obligated to) take such
         action, or refrain from taking such action, with respect to any such Default or Event of Default as
         they shall deem advisable in the best interest of all of the Lenders.

                SECTION 8.05       Lenders’ Credit Decisions.

                Each Lender acknowledges that it has, independently and without reliance upon the
         Agent or any other Lender, and based on the financial statements prepared by the Borrowers and

01:24256166.1
                                                           40
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 123 of 135



         such other documents and information as it has deemed appropriate, made its own credit analysis
         and investigation into the business, assets, operations, property, and financial and other condition
         of the Borrowers and has made its own decision to enter into this Agreement and the other Loan
         Documents. Each Lender also acknowledges that it will, independently and without reliance
         upon the Agent or any other Lender, and based on such documents and information as it shall
         deem appropriate at the time, continue to make its own credit decisions in determining whether
         or not conditions precedent to closing any Term Loan hereunder have been satisfied and in
         taking or not taking any action under this Agreement and the other Loan Documents.

                SECTION 8.06       Reimbursement and Indemnification.

                 Each Lender agrees (a) to reimburse (i) the Agent for such Lender’s Lending
         Commitment Percentage of any expenses and fees incurred by the Agent for the benefit of the
         Lenders under this Agreement, the Notes, and any of the Loan Documents, including, without
         limitation, counsel fees and compensation of agents and employees paid for services rendered on
         behalf of the Lenders, and any other expense incurred in connection with the operations or
         enforcement thereof not reimbursed by the Borrowers (with the Borrowers and their respective
         estates being the first recourse, subject only to reasonable and timely collection efforts) and (ii)
         the Agent for such Lender’s Lending Commitment Percentage of any expenses of the Agent
         incurred for the benefit of the Lenders that the Borrowers have agreed to reimburse pursuant to
         SECTION 9.03 and have failed to so reimburse and (b) to indemnify and hold harmless the
         Agent and any of its directors, officers, employees, or agents, on demand, in the amount of such
         Lender’s Lending Commitment Percentage, from and against any and all liabilities, obligations,
         losses, damages, penalties, actions, judgments, suits, costs, expenses, or disbursements of any
         kind or nature whatsoever which may be imposed on, incurred by, or asserted against it or any of
         them in any way relating to or arising out of this Agreement, the Notes, or any of the Loan
         Documents or any action taken or omitted by it or any of them under this Agreement, the Notes,
         or any of the Loan Documents to the extent not reimbursed by the Borrowers (except such as
         shall result from its gross negligence or willful misconduct). The provisions of this SECTION
         8.06 shall survive the repayment of the Obligations and the termination of the Lending
         Commitments.

                SECTION 8.07       [Intentionally Omitted].

                SECTION 8.08       Notice of Transfer.

                The Agent may deem and treat a Lender party to this Agreement as the owner of such
         Lender’s portion of the Term Loans for all purposes, unless and until, and except to the extent,
         an Assignment and Acceptance shall have become effective as set forth in SECTION 9.04(b).

                SECTION 8.09       Successor Agent.

                 The Agent may resign at any time by giving five (5) Business Days’ written notice
         thereof to the Lenders and the Borrowers. Upon any such resignation of the Agent, the Required
         Lenders shall have the right to appoint a successor Agent, which so long as there is no Default or
         Event of Default, shall be reasonably satisfactory to the Borrowers (whose consent shall not be
         unreasonably withheld or delayed). If no successor Agent shall have been so appointed by the

01:24256166.1
                                                         41
                     Case 19-10479-KG         Doc 13     Filed 03/10/19    Page 124 of 135



         Required Lenders and shall have accepted such appointment, within thirty (30) days after the
         resigning Agent’s giving of notice of resignation, the resigning Agent may, on behalf of the
         Lenders appoint a successor Agent which shall be a Person capable of complying with all of the
         duties of the Agent, hereunder (in the opinion of the resigning Agent and as certified to the
         Lenders in writing by such successor Agent) which, so long as there is no Default or Event of
         Default, shall be reasonably satisfactory to the Borrowers (whose consent shall not be
         unreasonably withheld or delayed). If, notwithstanding the foregoing, a successor Agent has not
         been appointed within thirty (30) days after the resigning Agent’s giving notice of such
         resignation, such resignation shall become effective and the Required Lenders shall thereafter
         perform all the duties of the Agent hereunder until such time, if any, the Required Lenders
         appoint a successor agent as provided above. Upon the acceptance of any appointment as Agent
         by a successor Agent, such successor Agent shall thereupon succeed to and become vested with
         all the rights, powers, privileges and duties of the resigning Agent and the resigning Agent shall
         be discharged from its duties and obligations under this Agreement. After any resigning Agent’s
         resignation hereunder as such Agent, the provisions of this ARTICLE VIII shall inure to its
         benefit as to any actions taken or omitted to be taken by it while it was such Agent under this
         Agreement.

                SECTION 8.10      Reports and Financial Statements.

                Promptly after receipt thereof from the Borrowers, the Agent shall remit to each Lender
         copies of all financial statements and other notices (excluding Borrowing Requests and other
         routine communications in the ordinary course of business) required to be delivered by the
         Borrowers hereunder and all commercial finance examinations and appraisals of the Collateral
         received by the Agent.

                                                   ARTICLE IX

                                                  Miscellaneous

                SECTION 9.01      Notices.

                 Except in the case of notices and other communications expressly permitted to be given
         by telephone, all notices and other communications provided for herein shall be in writing and
         shall be delivered by hand or overnight courier service, mailed by certified or registered mail,
         sent by e-mail of a PDF document, or sent by telecopy, as follows:

                         (a)   if to the Borrowers, to [_______], with a copy (that will not constitute
                 notice) to Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 N. King
                 Street, Wilmington, Delaware 19801, E-mail:    cgrear@ycst.com, Attention: Craig D.
                 Grear;

                         (b)     if to the Agent, to Fortress Credit Co. LLC c/o Fortress Investment
                 Group, 1345 Avenue of Americas, 46th Fl., New York, NY 10105, Attn: General
                 Counsel – Credit Funds, Facsimile No.: 917-639-9672, Email: gc.credit@fortress.com;
                 with a copy (that will not constitute notice) o Halperin Battaglia Benzija, LLP, 40 Wall
                 Street, 37th Floor, New York, NY 10005, Email: ahalperin@halperinlaw.net, Attn: Alan

01:24256166.1
                                                        42
                      Case 19-10479-KG        Doc 13     Filed 03/10/19     Page 125 of 135



                 D. Halperin

                        (c)     if to any Lender, to it at its address (or telecopy number or electronic mail
                 address) set forth on the signature pages hereto or on any Assignment and Acceptance
                 for such Lender; with a copy (that will not constitute notice) to Halperin Battaglia
                 Benzija, LLP, 40 Wall Street, 37th Floor, New York, NY 10005, Email:
                 ahalperin@halperinlaw.net, Attn: Alan D. Halperin.

         Any party hereto may change its address, telecopy number, or electronic mail address for notices
         and other communications hereunder by notice to the other parties hereto. All notices and other
         communications given to any party hereto in accordance with the provisions of this Agreement
         shall be deemed to have been given on the date of receipt, or, in the case of e-mail, on the date
         sent by e-mail if sent during normal business hours of the recipient, and on the next Business
         Day if sent after normal business hours of the recipient.

                SECTION 9.02      Waivers; Amendments.

                (a)      No failure or delay by the Agent or any Lender in exercising any right or power
         hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any
         single or partial exercise of any such right or power, or any abandonment or discontinuance of
         steps to enforce such a right or power, preclude any other or further exercise thereof or the
         exercise of any other right or power. The rights and remedies of the Agent and the Lenders
         hereunder and under the other Loan Documents are cumulative and are not exclusive of any
         rights or remedies that they would otherwise have. No waiver of any provision of any Loan
         Document or consent to any departure by the Borrower therefrom shall in any event be effective
         unless the same shall be permitted by paragraph (b) of this SECTION 9.02, and then such waiver
         or consent shall be effective only in the specific instance and for the purpose for which given.
         Without limiting the generality of the foregoing, the making of a Term Loan shall not be
         construed as a waiver of any Default, regardless of whether the Agent or any Lender may have
         had notice or knowledge of such Default at the time.

                 (b)     Neither this Agreement nor any other Loan Document nor any provision hereof or
         thereof may be waived, amended, or modified except, in the case of this Agreement, pursuant to
         an agreement or agreements in writing entered into by the Borrowers and the Required Lenders
         or, in the case of any other Loan Document, pursuant to an agreement or agreements in writing
         entered into by the Agent and the Borrowers that are parties thereto, in each case with the
         consent of the Required Lenders, provided that no such agreement shall (i) increase the Lending
         Commitment of any Lender without the consent of such Lender, (ii) reduce the principal amount
         of any Term Loan or reduce the rate of interest thereon, or reduce any fees payable hereunder,
         without the consent of each Lender affected thereby, (iii) postpone the scheduled date of
         payment of the principal amount of any Term Loan, or any interest thereon, or any fees payable
         hereunder, or reduce the amount of, waive, or excuse any such payment, or postpone the
         scheduled date of expiration of the Lending Commitments, or the Maturity Date, without the
         consent of each Lender affected thereby, (iv) change any of the provisions of this SECTION 9.02
         or the definition of the term “Required Lenders” or any other provision of any Loan Document
         specifying the number or percentage of Lenders required to waive, amend, or modify any rights
         thereunder or make any determination or grant any consent thereunder, without the consent of
01:24256166.1
                                                         43
                      Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 126 of 135



         each Lender, (v) release any Borrower from its obligations under any Loan Document, or limit
         its liability in respect of such Loan Document, without the consent of each Lender, (vi) except
         for sales described in SECTION 6.05 or as permitted in the DIP Orders, release any material
         portion of the Collateral from the Liens of the Loan Documents, without the consent of each
         Lender, or (vii) subordinate the Obligations hereunder, or the Liens granted hereunder or under
         the other Loan Documents, to any other Indebtedness or Lien, as the case may be, without the
         prior consent of each Lender, and provided, further that no such agreement shall amend, modify,
         or otherwise affect the rights or duties of the Agent without the prior written consent of the
         Agent.

                (c)      No notice to or demand on the Borrowers shall entitle the Borrowers to any other
         or further notice or demand in the same, similar, or other circumstances. Each holder of a Note
         shall be bound by any amendment, modification, waiver, or consent authorized as provided
         herein, whether or not a Note shall have been marked to indicate such amendment, modification,
         waiver, or consent and any consent by a Lender, or any holder of a Note, shall bind any Person
         subsequently acquiring a Note, whether or not a Note is so marked. No amendment to this
         Agreement or any other Loan Document shall be effective against any Borrower unless signed
         by such Borrower.

                SECTION 9.03       Expenses; Indemnity; Damage Waiver.

                (a)      The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by the
         Agent and the Lenders, including the reasonable fees, charges, and disbursements of counsel for
         the Agent and the Lenders, outside consultants for the Agent, appraisers, for commercial finance
         examinations in connection with the closing of the credit facilities, to the extent applicable and as
         provided for herein, the preparation and administration of the Loan Documents or any
         amendments, modifications, or waivers of the provisions thereof (whether or not the transactions
         contemplated hereby or thereby shall be consummated) as well as the one-time, disclosed
         administrative fee of the Agent (which amount shall not exceed $15,000), and (ii) all reasonable
         out-of-pocket expenses incurred by the Agent or any Lender, including the reasonable fees,
         charges and disbursements of any counsel and any outside consultants for the Agent or any
         Lender, for appraisers and commercial finance examinations in connection with the enforcement
         or protection of its rights in connection with the Loan Documents, including its rights under this
         SECTION 9.03, or in connection with the Term Loans made hereunder, including all such out-
         of-pocket expenses incurred during any workout, restructuring or negotiations in respect of such
         Term Loans; provided that the Lenders who are not the Agent shall be entitled to reimbursement
         for no more than one counsel representing all such Lenders (absent a conflict of interest in which
         case the Lenders may engage and be reimbursed for additional counsel) and the Agent shall be
         entitled to one counsel representing itself.

                (b)      The Borrowers shall indemnify the Agent, the Lenders, and each Related Party of
         the Agent and the Lenders (the Related Party being called an “Indemnitee”) against, and hold
         each Indemnitee harmless from, any and all losses, claims, damages, settlement payments,
         obligations, liabilities, claims, actions, or causes of action, and related costs and expenses
         incurred, suffered, sustained, or required to be paid by an Indemnitee, including the reasonable
         and documented fees, charges and disbursements of any counsel for any Indemnitee and other
         costs of investigation or defense including those incurred upon any appeal, incurred by or
01:24256166.1
                                                          44
                      Case 19-10479-KG         Doc 13     Filed 03/10/19      Page 127 of 135



         asserted against any Indemnitee arising out of, in connection with, or as a result of (i) the
         execution or delivery of any Loan Document or any other agreement or instrument contemplated
         hereby, the performance by the parties to the Loan Documents of their respective obligations
         thereunder or the consummation of the transactions contemplated by the Loan Documents, or
         any other transactions contemplated hereby, (ii) any Term Loan or the use of the proceeds
         therefrom, (iii) any actual or alleged presence or release of Hazardous Materials on or from any
         property currently or formerly owned or operated by any Borrower or any Environmental
         Liability related in any way to any Borrower, or (iv) any actual claim, litigation, investigation, or
         proceeding relating to any of the foregoing, whether based on contract, tort, or any other theory
         and regardless of whether any Indemnitee is a party thereto (in all such litigation, or the
         preparation therefor, the Indemnitee shall be entitled to select their own counsel), provided that
         such indemnity shall not, as to any Indemnitee, be available to the extent that such losses, claims,
         damages, liabilities, or related expenses resulted from the gross negligence or willful misconduct
         of such Indemnitee or any Affiliate of such Indemnitee (or of any officer, director, employee,
         advisor, or agent of such Indemnitee or any such Indemnitee’s Affiliates).

                  (c)   To the extent that the Borrowers fail to pay any amount required to be paid by the
         Borrowers to the Agent under paragraph (a) or (b) of this SECTION 9.03, each Lender severally
         agrees to pay to the Agent, such Lender’s pro rata share (determined as of the time that the
         applicable unreimbursed expense or indemnity payment is sought) of such unpaid amount,
         provided that the unreimbursed expense or indemnified loss, claim, damage, liability, or related
         expense, as the case may be, was incurred by or asserted against the Agent. For purposes hereof,
         a Lender’s “pro rata share” shall be determined based upon its Lending Commitment Percentage
         at the time.

                 (d)     To the extent permitted by Applicable Law, the Borrowers shall not assert, and
         each hereby waives, any claim against any Indemnitee, on any theory of liability, for special,
         indirect, consequential, or punitive damages (as opposed to direct or actual damages) arising out
         of, in connection with, or as a result of, this Agreement or any agreement or instrument
         contemplated hereby, the transactions contemplated by the Loan Documents, any Term Loan, or
         the use of the proceeds thereof.

                (e)   All amounts due under this SECTION 9.03 shall be payable promptly after
         written demand therefor.

                SECTION 9.04       Successors and Assigns.

                  (a)    The provisions of this Agreement shall be binding upon and inure to the benefit of
         the parties hereto and their respective successors and assigns permitted hereby, except that the
         Borrowers may not assign or otherwise transfer any of the Borrowers’ rights or obligations
         hereunder without the prior written consent of each Lender (and any such attempted assignment
         or transfer without such consent shall be null and void). Nothing in this Agreement, expressed or
         implied, shall be construed to confer upon any Person (other than the parties hereto, their
         respective successors and assigns permitted hereby and, to the extent expressly contemplated
         hereby, the Related Parties of the Agent and the Lenders) any legal or equitable right, remedy, or
         claim under or by reason of this Agreement. Any Lender may assign to one or more assignees
         all or a portion of its rights and obligations under this Agreement (including all or a portion of its
01:24256166.1
                                                          45
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 128 of 135



         Lending Commitment and the Term Loans at the time owing to it).

                 (b)      In the event the Agent or any Lender assigns or otherwise transfers all or any part
         of the Obligations, the Agent or any such Lender shall so notify the Borrowers and the
         Borrowers shall, upon the request of the Agent or such Lender, execute new Notes in exchange
         for the Notes, if any, being assigned. Subject to acceptance and recording thereof pursuant to
         paragraph (c) of this SECTION 9.04, from and after the effective date specified in each
         Assignment and Acceptance the assignee thereunder shall be a party hereto and, to the extent of
         the interest assigned by such Assignment and Acceptance, have the rights and obligations of a
         Lender under this Agreement, and the assigning Lender thereunder shall, to the extent of the
         interest assigned by such Assignment and Acceptance, be released from its obligations under this
         Agreement (and, in the case of an Assignment and Acceptance covering all of the assigning
         Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party
         hereto but shall continue to be entitled to the benefits of SECTION 9.03). Any assignment or
         transfer by a Lender of rights or obligations under this Agreement that does not comply with this
         paragraph shall be treated for purposes of this Agreement as a sale by such Lender of a
         participation in such rights and obligations in accordance with paragraph (e) of this SECTION
         9.04.

                  (c)    The Agent, acting for this purpose as an agent of the Borrower, shall maintain at
         its offices in New York, NY a copy of each Assignment and Acceptance delivered to it and a
         register for the recordation of the names and addresses of the Lenders, and the Lending
         Commitment of, and principal amount of the Term Loans owing to each Lender pursuant to the
         terms hereof from time to time (the “Register”). The entries in the Register shall be conclusive
         and the Borrowers, the Agent and the Lenders may treat each Person whose name is recorded in
         the Register pursuant to the terms hereof as a Lender hereunder for all purposes of this
         Agreement, notwithstanding notice to the contrary. The Register shall be available for
         inspection by the Borrowers and any Lender, at any reasonable time and from time to time upon
         reasonable prior notice.

                (d)    Upon its receipt of a duly completed Assignment and Acceptance executed by an
         assigning Lender and an assignee, the processing and recordation fee referred to in paragraph (b)
         of this SECTION 9.04 and any written consent to such assignment required by paragraph (b) of
         this SECTION 9.04, the Agent shall accept such Assignment and Acceptance and record the
         information contained therein in the Register. No assignment shall be effective for purposes of
         this Agreement unless it has been recorded in the Register as provided in this paragraph.

                (e)      Any Lender may, without the consent of the Borrowers or the Agent, sell
         participations to one or more banks or other entities (a “Participant”) in all or a portion of such
         Lender’s rights and obligations under this Agreement (including all or a portion of its Lending
         Commitment and the Term Loans owing to it), provided that (i) such Lender’s obligations under
         this Agreement shall remain unchanged, (ii) such Lender shall remain solely responsible to the
         other parties hereto for the performance of such obligations and (iii) the Borrowers, the Agent,
         and the other Lenders shall continue to deal solely and directly with such Lender in connection
         with such Lender’s rights and obligations under this Agreement. Any agreement or instrument
         pursuant to which a Lender sells such a participation in the Lending Commitments, the Term
         Loans shall provide that such Lender shall retain the sole right to enforce the Loan Documents
01:24256166.1
                                                         46
                      Case 19-10479-KG         Doc 13    Filed 03/10/19        Page 129 of 135



         and to approve any amendment, modification or waiver of any provision of the Loan Documents,
         provided that such agreement or instrument may provide that such Lender will not, without the
         consent of the Participant, agree to any amendment, modification or waiver described in the first
         proviso to SECTION 9.02(e) that affects such Participant.

                (f)      Any Lender may at any time pledge or assign a security interest in all or any
         portion of its rights under this Agreement to secure obligations of such Lender, including any
         pledge or assignment to secure obligations to any of the twelve Federal Reserve Banks organized
         under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall
         not apply to any such pledge or assignment of a security interest, provided that no such pledge or
         assignment of a security interest shall release a Lender from any of its obligations hereunder or
         substitute any such pledgee or assignee for such Lender as a party hereto.

                SECTION 9.05       Survival.

                 All covenants, agreements, representations, and warranties made by the Borrowers in the
         Loan Documents and in the certificates or other instruments delivered in connection with or
         pursuant to this Agreement or any other Loan Document shall be considered to have been relied
         upon by the other parties hereto and shall survive the execution and delivery of the Loan
         Documents and the making of any Term Loans, regardless of any investigation made by any
         such other party or on its behalf and notwithstanding that the Agent or any Lender may have had
         notice or knowledge of any Default or incorrect representation or warranty at the time any credit
         is extended hereunder, and shall continue in full force and effect as long as the principal of or
         any accrued interest on any Term Loan or any fee or any other amount payable under this
         Agreement is outstanding and unpaid and so long as the Lending Commitments have not expired
         or terminated. Furthermore, this Agreement shall remain in full force and effect and continue to
         be effective should a receiver or trustee be appointed for all or any significant part of the
         Borrower’s assets, and shall continue to be effective or to be reinstated, as the case may be, if at
         any time payment and performance of the Obligations, or any part thereof, is, pursuant to
         Applicable Law, rescinded or reduced in amount, or must otherwise be restored or returned by
         any obligee of the Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
         otherwise, all as though such payment or performance had not been made. In the event that any
         payment, or any part thereof, is rescinded, reduced, restored or returned, the Obligations shall be
         reinstated and deemed reduced only by such amount paid and not so rescinded, reduced, restored
         or returned. The provisions of SECTION 9.03, this SECTION 9.05 and ARTICLE VIII shall
         survive and remain in full force and effect regardless of the consummation of the transactions
         contemplated hereby, the repayment of the Term Loans, the expiration or termination of the
         Lending Commitments or the termination of this Agreement or any provision hereof.

                SECTION 9.06       Counterparts; Integration; Effectiveness.

                 This Agreement may be executed in counterparts (and by different parties hereto on
         different counterparts), each of which shall constitute an original, but all of which when taken
         together shall constitute a single contract. This Agreement and the other Loan Documents
         constitute the entire contract among the parties relating to the subject matter hereof and
         supersede any and all contemporaneous or previous agreements and understandings, oral or
         written, relating to the subject matter hereof. Except as provided in SECTION 4.01, this
01:24256166.1
                                                         47
                       Case 19-10479-KG         Doc 13      Filed 03/10/19      Page 130 of 135



         Agreement shall become effective when it shall have been executed by the Agent and the
         Lenders and when the Agent shall have received counterparts hereof that, when taken together,
         bear the signatures of each of the other parties hereto, and thereafter shall be binding upon and
         inure to the benefit of the parties hereto and their respective successors and assigns. Delivery of
         an executed counterpart of a signature page of this Agreement by telecopy or electronic mail
         shall be effective as delivery of a manually executed counterpart of this Agreement.

                SECTION 9.07        Severability.

                 Any provision of this Agreement held to be invalid, illegal, or unenforceable in any
         jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality,
         or unenforceability without affecting the validity, legality, and enforceability of the remaining
         provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not
         invalidate such provision in any other jurisdiction.

                SECTION 9.08        Right of Setoff.

                 If an Event of Default shall have occurred and be continuing, each Lender and each of
         their Affiliates is hereby authorized at any time and from time to time, to the fullest extent
         permitted by law, to set off and apply any and all deposits (general or special, time or demand,
         provisional or final) at any time held and other obligations at any time owing by such Lender or
         Affiliate to or for the credit or the account of the Borrowers against any of and all the obligations
         of the Borrowers now or hereafter existing under this Agreement held by such Lender,
         irrespective of whether or not such Lender shall have made any demand under this Agreement
         and although such obligations may be unmatured. The rights of each Lender under this
         SECTION 9.08 are in addition to other rights and remedies (including other rights of setoff) that
         such Lender may have. No Lender will exercise its rights under this Section 9.08 without the
         consent of the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE AGENT TO
         EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
         COLLATERAL THAT SECURES ANY OF THE OBLIGATIONS PRIOR TO THE
         EXERCISE BY ANY LENDER OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE
         HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVED.

                SECTION 9.09        Governing Law; Jurisdiction; Consent to Service of Process.

                  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
                 (a)
         ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE, WITHOUT GIVING
         EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF AND THE
         BANKRUPTCY CODE.

                 (b)    The Borrowers agrees that any suit for the enforcement of this Agreement or any
         other Loan Document may be brought in the Bankruptcy Court for the District of Delaware, or in
         the courts of the State of Delaware or any federal court sitting therein and consent to the non-
         exclusive jurisdiction of such courts. The Borrowers hereby waive any objection that Borrowers
         may now or hereafter have to the venue of any such suit or any such court or that such suit is
         brought in an inconvenient forum.

                 (c)     Each party to this Agreement irrevocably consents to service of process in the
01:24256166.1
                                                            48
                      Case 19-10479-KG         Doc 13    Filed 03/10/19      Page 131 of 135



         manner provided for notices in SECTION 9.01. Nothing in this Agreement or any other Loan
         Document will affect the right of any party to this Agreement to serve process in any other
         manner permitted by law.

                SECTION 9.10       WAIVER OF JURY TRIAL.

               EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
         PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
         IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
         RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
         TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
         TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
         REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
         REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
         NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
         AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
         BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
         THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                SECTION 9.11       Headings.

                 Article and Section headings and the Table of Contents used herein are for convenience
         of reference only, are not part of this Agreement and shall not affect the construction of, or be
         taken into consideration in interpreting, this Agreement.

                SECTION 9.12       Interest Rate Limitation.

                 Notwithstanding anything herein to the contrary, if at any time the interest rate applicable
         to any Term Loan, together with all fees, charges and other amounts that are treated as interest
         on such Term Loan under Applicable Law (collectively the “Charges”), shall exceed the
         maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
         received or reserved by the Lender holding such Term Loan in accordance with Applicable Law,
         the rate of interest payable in respect of such Term Loan hereunder, together with all Charges
         payable in respect thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
         interest and Charges that would have been payable in respect of such Term Loan but were not
         payable as a result of the operation of this SECTION 9.12 shall be cumulated and the interest and
         Charges payable to such Lender in respect of other Term Loans or periods shall be increased (but
         not above the Maximum Rate therefor) until such cumulated amount, together with interest
         thereon at the Federal Funds Effective Rate to the date of repayment, shall have been received by
         such Lender.

                SECTION 9.13       Additional Waivers.

                (a)     To the fullest extent permitted by Applicable Law, the obligations of the
         Borrowers hereunder shall not be affected by (i) the failure of the Agent or any Lender to assert
         any claim or demand or to enforce or exercise any right or remedy against the Borrowers under
         the provisions of this Agreement, any other Loan Document, or otherwise, (ii) any rescission,
         waiver, amendment or modification of, or any release from any of the terms or provisions of, this
01:24256166.1
                                                         49
                      Case 19-10479-KG            Doc 13   Filed 03/10/19    Page 132 of 135



         Agreement, any other Loan Document, or any other agreement, including with respect to the
         Borrowers of the Obligations under this Agreement, or (iii) the failure to perfect any security
         interest in, or the release of, any of the security held by or on behalf of the Agent or any Lender.

                  (b)     The obligations of the Borrowers hereunder shall not be subject to any reduction,
         limitation, impairment, or termination for any reason (other than the indefeasible payment in full
         in cash of the Obligations (other than contingent indemnification Obligations to the extent no
         claim giving rise thereto has been asserted) after the termination of all Lending Commitments to
         the Borrowers under any Loan Document), including any claim of waiver, release, surrender,
         alteration, or compromise of any of the Obligations, and shall not be subject to any defense or
         set-off, counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
         illegality, or unenforceability of the Obligations or otherwise. Without limiting the generality of
         the foregoing, the obligations of the Borrowers hereunder shall not be discharged or impaired or
         otherwise affected by the failure of the Agent or any Lender to assert any claim or demand or to
         enforce any remedy under this Agreement, any other Loan Document or any other agreement, by
         any waiver or modification of any provision of any thereof, by any default, failure or delay,
         willful or otherwise, in the performance of the Obligations, or by any other act or omission that
         may or might in any manner or to any extent vary the risk of the Borrowers or that would
         otherwise operate as a discharge of any of the Borrowers as a matter of law or equity (other than
         the indefeasible payment in full in cash of all the Obligations after the termination of all Lending
         Commitments to the Borrowers under any Loan Document).

                (c)     To the fullest extent permitted by Applicable Law, the Borrowers waive any
         defense based on or arising out of the unenforceability of the Obligations or any part thereof
         from any cause, other than the indefeasible payment in full in cash of all the Obligations. The
         Agent and the Lenders may, at their election, foreclose on any security held by one or more of
         them by one or more judicial or nonjudicial sales, accept an assignment of any such security in
         lieu of foreclosure, compromise, or adjust any part of the Obligations, without affecting or
         impairing in any way the liability of the Borrowers hereunder except to the extent that all the
         Obligations have been indefeasibly paid in full in cash and performed in full after the termination
         of all Lending Commitments to the Borrowers under any Loan Document. Pursuant to
         Applicable Law, the Borrowers waive any defense arising out of any such election even though
         such election operates, pursuant to Applicable Law, to impair or to extinguish any right of
         reimbursement or subrogation or other right or remedy of the Borrowers, or any security.

                SECTION 9.14       Press Releases and Related Matters.

                The Borrowers consent to the publication by the Agent of customary trade advertising
         material in tombstone format relating to the financing transactions contemplated by this
         Agreement using the Borrowers’ names, logos, and trademarks. The Agent reserves the right to
         provide to industry trade organizations information necessary and customary for inclusion in
         league table measurements.

                SECTION 9.15       Patriot Act.

              Each Lender hereby notifies the Borrowers that pursuant to the requirements of the USA
         PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
01:24256166.1
                                                           50
                     Case 19-10479-KG         Doc 13     Filed 03/10/19     Page 133 of 135



         Act”), it is required to obtain, verify and record information that identifies the Borrowers, which
         information includes the name and address of the Borrowers and other information that will
         allow such Lender to identify the Borrowers in accordance with the Act. The Borrowers are in
         compliance, in all material respects, with the Patriot Act. No part of the proceeds of the Term
         Loans will be used, directly or indirectly, for any payments to any governmental official or
         employee, political party, official of a political party, candidate for political office, or anyone
         else acting in an official capacity, in order to obtain, retain or direct business or obtain any
         improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as
         amended.

                SECTION 9.16      Foreign Asset Control Regulations.

                 Neither the advance of the Term Loans nor the use of the proceeds of any thereof will
         violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With
         the Enemy Act”) or any of the foreign assets control regulations of the United States Treasury
         Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
         Regulations”) or any enabling legislation or executive order relating thereto (which for the
         avoidance of doubt shall include, but shall not be limited to (a) Executive Order 13224 of
         September 21, 2001, Blocking Property and Prohibiting Transactions With Persons Who
         Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
         “Executive Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
         Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Neither
         the Borrowers nor their Affiliates (a) are or will become a “blocked person” as described in the
         Executive Order, the Trading With the Enemy Act, or the Foreign Assets Control Regulations or
         (b) engage or will engage in any dealings or transactions, or be otherwise associated, with any
         such “blocked person” or in any manner violative of any such order.

                SECTION 9.17      Relationship with DIP Orders.

              In the event of any inconsistency between the terms of the DIP Orders and the Loan
         Documents, the terms of the DIP Orders shall control.

                                       [SIGNATURE PAGES FOLLOW]




01:24256166.1
                                                         51
                     Case 19-10479-KG         Doc 13    Filed 03/10/19     Page 134 of 135



                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
         executed by their respective authorized officers as of the day and year first above written.




                                                         [Signature pages in separate file]




01:24256166.1
                        Case 19-10479-KG     Doc 13    Filed 03/10/19   Page 135 of 135



                                                Schedule 1.01


                                   LENDERS AND LENDING COMMITMENTS

                                                                           Lending Commitment
                        Lenders               Lending Commitment               Percentage

                EF Corporate Holdings LLC             $131,589.83                1.644873%

           Ellington Credit Opportunities,
                        Ltd.                          $275,573.59                3.444670%

            CION Investment Corporation               $774,016.08                9.675201%

                PBB Investments III, LLC           $1,897,490.71                23.718634%

            New F+W Media M Holdings
                   Corp LLC                        $1,719,680.76                21.496010%

                   Drawbridge Special
                  Opportunities Fund LP            $3,201,649.02                40.020613%

                         Total:                    $8,000,000.00                   100%




01:24256166.1
